 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 1 of 158 Page ID #:1206




 1   ALMADANI LAW                                              EVERSHEDS SUTHERLAND (US) LLP
 2
     Yasin M. Almadani, SBN 242798                             Ian S. Shelton (SBN 264863)
     4695 MacArthur Court, Suite 1100                          ianshelton@eversheds-sutherland.com
 3   Newport Beach, CA 92660                                   500 Capitol Mall, Suite 1750
 4
     Ph: 213-335-3935                                          Sacramento, CA 95814
     Fax: 213-296-6278                                         Telephone: (916) 844-2965
 5   yma@lawalm.com                                            Facsimile: (916) 241-0501
 6   AI LAW, PLC                                               EVERSHEDS SUTHERLAND (US) LLP
 7   Ahmed Ibrahim, SBN 238739                                 Ronald W. Zdrojeski (admitted PHV)
     4695 MacArthur Court, Suite 1100                          ronzdrojeski@eversheds-sutherland.com
 8
     Newport Beach, CA 92660                                   1114 6th Avenue, 40th Floor
 9   Ph.: 949-266-1240                                         New York, NY 10036
     Fax: 949-266-1280                                         Telephone: (212) 389-5000
10
     aibrahim@ailawfirm.com                                    Facsimile: (212) 389-5099
11
     Attorneys for Plaintiffs, Individually, Attorneys for Defendants
12   and On Behalf of All Others Similarly
13   Situated
                              UNITED STATES DISTRICT COURT
14
                                  CENTRAL DISTRICT OF CALIFORNIA
15
     FARID KHAN, an individual, on behalf                       NO.: 2:20-cv-03332-GW-JEM
16   of himself and all others similarly
     situated,                                                  Consolidated for Pretrial Purposes with:
17                                                              No. 2:20-cv-04658 GW-JEM
                     Plaintiff,                                 No. 2:20-cv-04659 GW-JEM
18
                             v.                                 NOTICE OF MOTION AND LOCAL
19                                                              RULE 37-1 JOINT STIPULATION
     BOOHOO.COM USA, INC., a                                    REGARDING PLAINTIFFS’ MOTION
20   Delaware corporation, BOOHOO.COM                           TO COMPEL FURTHER DISCOVERY
     UK LIMITED, a United Kingdom                               RESPONSES AND DOCUMENT
21   private limited company, BOOHOO                            PRODUCTION FROM DEFENDANTS.
     GROUP PLC, a Jersey public limited
22   company, and DOES 1-10, inclusive,                         HON. JOHN E. MCDERMOTT
                                                                United States Magistrate Judge
23                   Defendants.
                                                                Action Filed:     April 9, 2020
24
                                                                Hearing Date:     April 13, 2021
25
                                                                Class Cert. Disc. Cutoff:July 1, 2021
26
                                                                Trial Date:       TBD
27
28
                                                                1
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding            Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 2 of 158 Page ID #:1207




 1           TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2           PLEASE TAKE NOTICE that on Tuesday, April 13, 2021 at 10:00 a.m., or as soon
 3   thereafter as the matter may be heard in Courtroom 640 of the United States Courthouse
 4   located at 255 E. Temple Street, 6th Floor, Los Angeles, California 90012, before the
 5   Honorable John E. McDermott, United States Magistrate Judge, Plaintiffs Farid Khan,
 6   Haya Hilton, and Olivia Lee (“Plaintiffs”) will and hereby do move the Court for an order
 7   compelling further responses to Plaintiffs’ Requests for Production of Documents,
 8   Requests for Admission, and Interrogatories, and the production of documents and
 9   electronically stored information, from Defendants Boohoo Group PLC, Boohoo.com
10   USA,       Inc.,     Boohoo.com           UK       Limited,       PrettyLittleThing.com     USA,      Inc.,
11   PrettyLittleThing.com USA, Inc., PrettyLittleThing.com Limited, NastyGal.com USA,
12   Inc., and Nasty Gal Limited (collectively, “Defendants”).
13           This Motion is based on this Notice, the accompanying Joint Stipulation Regarding
14   Plaintiffs’ Motion to Compel Further Discovery Responses and Document Production
15   from Defendants, the Declaration of Yasin M. Almadani and Exhibits attached thereto, the
16   pleadings, records, and files herein, and on such other oral or documentary evidence as
17   may be presented at the hearing of this Motion.
18           This motion is made following the conference of counsel regarding the issues
19   covered by this Motion, which took place between February 4, 2021 and March 13, 2021
20   in telephonic conferences and written correspondence.
21
22
23
24

25
26
27
28
                                                                2
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding             Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 3 of 158 Page ID #:1208




 1    Dated: March 23, 2021                                 Respectfully submitted,
 2                                                          ALMADANI LAW
 3                                                          /s/ Yasin M. Almadani
 4
                                                            Yasin M. Almadani, Esq.

 5
                                                            AI LAW, PLC
 6
 7
                                                            /s/ Ahmed Ibrahim
                                                            Ahmed Ibrahim, Esq.
 8
                                                            Attorneys for Plaintiff Individually and
 9                                                          On Behalf of All Others Similarly Situated
10
                                                            EVERSHEDS SUTHERLAND (US) LLP
11
12                                                          /s/ Ron Zdrojeski
                                                            Ron Zdrojeski, Esq.
13
14                                                          /s/ Ian S. Shelton
                                                            Ian S. Shelton, Esq.
15
                                                            Attorneys for Defendants
16
17
18
19
20
21
22
23
24

25
26
27
28
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding              Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 4 of 158 Page ID #:1209



 1                                              TABLE OF CONTENTS
 2                                                                                                                             PAGE

 3   I.      INTRODUCTORY STATEMENTS ...................................................................1
 4           A.      Plaintiffs’ Introductory Statement ............................................................1
 5           B.      Defendants’ Introductory Statement.........................................................4
 6
     II.     ISSUES IN DISPUTE
 7
              A.      Defendants Have Not Produced Complete Daily Pricing Data, Their
 8
                      Production of Sales Data Is Also Incomplete and Unreliable, and They
 9
                      Will Not Confirm or Deny Whether They Have Produced Reference
10
                      Price Information at All (see RFPs 1-5) ...................................................4
11
12                     1.      Discovery in Dispute ........................................................................4
13                     2.      Plaintiffs’ Contentions, Points, and Authorities Regarding
14                             Request for Production Nos. 1-5 ..................................................23
15
                              i.        RFP 1: Defendants Have Not Produced Daily Pricing
16
                                        Data ........................................................................................23
17
                              ii.       RFPs 2-5: Defendants’ Production of Sales Data is
18
                                        Unreliable and They Will Not Confirm or Deny Whether
19
                                        They Have Produced Reference Price Information ..........26
20
                        3.         Defendants’ Contentions, Points, and Authorities Regarding
21
                                   Request for Production Nos. 1-5 .................................................31
22
23                             i.        Defendants Produced United States Sales Data and Pricing
24                                       Information ..........................................................................31
25                             ii.       The Data was Produced the Way it is Maintained in the
26                                       Ordinary Course of Business .............................................32
27
28
                                                                   i
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding                          Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 5 of 158 Page ID #:1210



 1           B.      Defendants Refuse to Produce Their Policies and Procedures
 2                   Concerning Reference Pricing Practices and Markdown/Discounts, and
 3                   Will Not Produce Memos, Marketing Research and Survey Analyses,
 4                   Training Materials, or Other Documents (see RFPs 6-9, 10-13, 21-22,
 5                   and 33-34) ...................................................................................................35
 6
                        1.      Discovery in Dispute.....................................................................35
 7

 8                      2.      Plaintiffs’ Contentions, Points, and Authorities Regarding
 9                              Request for Production Nos. 6-9, 10-13, 21-22, and 33-34 ........48
10
                        3.      Defendants’ Contentions, Points, and Authorities Regarding
11
                                Request for Production Nos. 6-9, 10-13, 21-22, 33-34 ...............54
12
13           C.      Defendants’ Approach to Search For and Produce E-Mails and Other
14                   Communications Relating to Their Advertisement of Reference Prices,
15                   and of Discounts, Markdowns, and Sales, Is Flawed Because It Is
16                   Designed to Omit Relevant Information (see RFPs 23-29)....................55
17
                        1.      Discovery in Dispute.....................................................................55
18
19                      2.      Plaintiffs’ Contentions, Points, and Authorities Regarding
20                              Request for Production Nos. 23-29 .............................................63
21
                               i.        Defendants’ Approach to Producing Communications
22
                                         Omits Any Attempt to Locate, Collect, and Produce
23
                                         Documents Relating to Their Reference Pricing
24
                                         Practices ...............................................................................63
25
                               ii.       The RFPs Are Narrowly Tailored to Seek Relevant
26
                                         Information ..........................................................................67
27
28
                                                                  ii
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding                         Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 6 of 158 Page ID #:1211



 1                             iii.    Plaintiffs Worked Very Hard to Meet and Confer With
 2                                     Defendants on a Workable Proposal and Timeline to
 3                                     Search For and Produce Relevant Communications, But
 4                                     To No Avail ..........................................................................68
 5                             iv.     Defendants’ Arguments as to Why They Believe They
 6                                     Have Met Their Discovery Obligations Are Without
 7                                     Merit .....................................................................................70
 8                             v.      Defendants’ Proposal and Approach to Producing
 9                                     Communications Is Flawed and Inadequate ....................74
10                      3.      Defendants’ Contentions, Points, and Authorities Regarding
11                              Request for Production Nos. 23-29 .............................................75
12
                               i.      Discovery was Limited to Class Certification Issues........75
13
                               ii.     Defendants’ Production to Date has been Consistent with
14
                                       Judge Wu’s Order and the Case Law ...............................77
15
                               iii.    Defendants Engaged Plaintiffs Regarding Search
16
                                       Terms ....................................................................................78
17
                               iv.     Defendants Timely Objected to Plaintiff’s Overbroad
18
                                       Requests................................................................................78
19
                               v.      Plaintiffs Failed to Provide Appropriate or Reasonable
20
                                       Search Terms .......................................................................79
21
                               vi.     Defendants Produced over 20,000 Relevant Emails and
22
                                       Attachments .........................................................................80
23
             D.      Defendants Refuse to Produce Documents In Their Possession Relating
24
                     to the Class Representatives’ Purchases and Communications With the
25
                     Class Representatives’ (see RFPs 14-18) .................................................84
26
27                      1.      Discovery in Dispute.....................................................................85
28
                                                                iii
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding                        Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 7 of 158 Page ID #:1212



 1                      2.      Plaintiffs’ Contentions, Points, and Authorities Regarding
 2                              Request for Production Nos. 14-18 .............................................89
 3
                        3.      Defendants’ Contentions, Points, and Authorities Regarding
 4
                                Request for Production Nos. 14-18 .............................................90
 5
 6           E.      Defendants Refuse to Answer Requests for Admission Concerning
 7                   Whether They Advertised Reference Prices and That They Rarely If
 8                   Ever Sold Merchandise at the Advertised Reference Prices (see RFAs
 9                   1-5, 8, 11-15, 18-21; Interrogatory 16)....................................................90
10
                        1.      Discovery in Dispute.....................................................................91
11
12                      2.      Plaintiffs’ Contentions, Points, and Authorities Regarding
13                              Requests for Admission Nos. 1-5, 8, 11-15, 18-21, and
14                              Interrogatory No. 16 ..................................................................131
15
                        3.      Defendants’ Contentions, Points, and Authorities Regarding
16
                                Requests for Admission Nos. 1-5, 8, 11-15, 18-21; Interrogatory
17
                                No. 16 ...........................................................................................135
18
19           F.      Defendants Refuse to Answer Interrogatory No. 15, Which Is Relevant
20                   to Defendants’ Opposition to Nationwide Class Certification ............137
21
                        1.      Discovery in Dispute...................................................................137
22
23                      2.      Plaintiffs’ Contentions, Points, and Authorities Regarding
24                              Interrogatory No. 15 ..................................................................138
25
                        3.      Defendants’ Contentions, Points, and Authorities Regarding
26
                                Interrogatory No. 15 ..................................................................138
27
28   III.    CONCLUSION ..................................................................................................139
                                                        iv
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding                         Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 8 of 158 Page ID #:1213



 1           A.      Plaintiffs’ Concluding Statement ...........................................................139
 2
             B.      Defendants’ Concluding Statement .......................................................139
 3
 4
 5
 6
 7

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                              v
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding              Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 9 of 158 Page ID #:1214



 1    I.      INTRODUCTORY STATEMENTS
 2           A.      Plaintiffs’ Introductory Statement
 3           Before the Court are three separate deceptive marketing class actions, consolidated
 4   for pretrial purposes: (1) Khan v. Boohoo.com USA, Inc., et al., No. 2:20-cv-03332,
 5   (2) Hilton v. PrettyLittleThing.com USA, Inc., et al., No. 2:20-cv-04658, and (3) Lee v.
 6   NastyGal.com USA, Inc., et al., No. 2:20-cv-04659.1
 7           Plaintiffs contend that Defendants perpetually advertise their products on their
 8   websites with fake reference prices, accompanied by large, fake markdowns. In reality,
 9   however, Defendants rarely (if ever) sell their products at the advertised reference prices.
10   Plaintiffs allege Defendants engage in this deceptive scheme in order to dupe customers
11   into thinking they are buying merchandise at a deep discount—a deceptive sales tactic
12   shown to falsely inflate the value of products and adversely affect consumer behavior. See
13   Hinojos v. Kohl’s Corp., 718 F.3d 1098, 1106 (9th Cir. 2013). Plaintiffs are California
14   residents who fell victim to Defendants’ deceptive marketing practices and made
15   purchases on Defendants’ U.S. websites. Plaintiffs each assert claims for violation of the
16   Unfair Competition Law (Cal. Bus. & Prof. Code § 17200), False Advertising Law (Cal.
17   Bus. & Prof. Code § 17500), Consumer Legal Remedies Act (Cal. Civ. Code §§ 1750, et
18   seq.), fraud, fraudulent concealment, and unjust enrichment.
19           On December 28, 2020, the Court ordered discovery to be conducted in phases,
20   imposing a deadline for the completion of class discovery and the filing of Plaintiffs’
21   motion for class certification by July 1, 2021. (D.E. 52.) On January 5, 2021, Plaintiffs
22   propounded discovery related to class certification on Defendants in each of the three
23   cases. (Almadani Decl., Exs. 1-9.) With the exception of the definitions that conform to
24   1
       Defendants in the Khan matter operate and sell merchandise on http://us.boohoo.com.
25   Defendants in the Hilton matter operate and sell merchandise on http://prettylittlething.us.
     Defendants in the Lee matter operate and sell merchandise on http://nastygal.com. All
26   three brands are owned by Boohoo Group PLC, the common defendant across all three
     cases. For purposes of efficiency and convenience, Plaintiffs Farid Khan, Haya Hilton,
27   and Olivia Lee shall together be referred to hereafter as “Plaintiffs,” while Defendants
     Boohoo Group PLC, Boohoo.com USA, Inc., Boohoo.com UK Limited,
28   PrettyLittleThing.com USA, Inc., PrettyLittleThing.com Limited, NastyGal.com USA,
     Inc., and Nasty Gal Limited shall collectively be referred to hereafter as “Defendants.”
                                                 1
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 10 of 158 Page ID #:1215



 1   the particular parties and websites involved in each of the three cases, the discovery
 2   propounded on Defendants in each case is identical. (See Almadani Decl., Exs. 1-9.)
 3           On February 4, 2021, Defendants served responses. (Almadani Decl., Exs. 10-18.).
 4   With some limited exceptions, Defendants’ responses to Plaintiffs’ discovery in all three
 5   cases are nearly identical. Therefore, Plaintiffs have included only the requests and
 6   responses from the Khan v. Boohoo matter, except in those instances where the responses
 7   are substantively different between the three cases.
 8           In efforts to meet and confer, the parties exchanged approximately 11 letters and
 9   participated in at least three telephonic conferences. (Almadani Decl., ¶20.) Despite these
10   efforts, Defendants’ responses and document production remain deficient and thereby
11   unduly prejudice Plaintiffs’ ability to meet their class certification burden. To summarize,
12   Defendants have failed to meet their discovery obligations in the following respects:
13           1.      Defendants must be compelled to produce: (a) daily price sheets in U.S.
14   dollars (that include daily reference prices and actual offer prices for their products for
15   each day during the class period), and (b) reliable sales data in U.S. dollars, including the
16   reference price displayed to the customer at the time of the sale along with the price that
17   was actually paid by the customer exclusive of tax and shipping. Defendants should also
18   clearly inform Plaintiffs what column in the pricing and sales data pertains to the reference
19   price and what column pertains to the actual sales price such that Plaintiffs and the Court
20   are able to ascertain whether responsive discovery has been produced. Defendants’ written
21   responses to the RFPs are unclear and inconsistent with the arguments of their attorneys
22   concerning what data they have and supposedly do not have. (See RFPs 1-5)
23           2.      Plaintiffs requested documents in Defendants’ possession regarding their
24   reference pricing practices and their advertisement of markdowns and discounts, such as
25   policies and practices, marketing and consumer surveys, studies, and analyses, marketing
26   research, training materials, memos, and presentations, to determine classwide practices.
27   According to the case law, these documents are highly relevant to class certification issues.
28   Defendants have not produced all responsive documents, as reflected by their written
                                             2
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 11 of 158 Page ID #:1216



 1   responses stating they are withholding documents pursuant to their broad and frivolous
 2   objections. Instead, Defendants have elected to flood the document production with
 3   irrelevant documents relating to comparison of their merchandise to their competitors,
 4   which are neither responsive nor at issue here. (See RFPs 6-13, 21-22, and 33-34)
 5           3.      Defendants refuse to fully produce e-mails and other communications
 6   relating to their advertisement of reference prices and markdowns/discounts during the
 7   class period—the issues at the heart of this litigation. Defendants instead have unilaterally
 8   chosen to produce documents that omit relevant search terms, do not encompass the
 9   entirety of the class periods, and do not include searches of the inboxes of all relevant
10   witnesses. (See RFPs 23-29).
11           4.      Defendants refuse to produce documents concerning the purchases of the
12   class representatives (i.e., Khan, Hilton, and Lee) and communications with the class
13   representatives, along with documents concerning all instances in which the merchandise
14   the class representatives purchased had been previously sold at the reference price
15   advertised to them. Unless Defendants concede there are no defects with the claims of the
16   class representatives, including standing, Defendants’ continued objection to these
17   requests can only be described as obstructive. (See RFPs 14-18)
18           5.      Defendants refuse to provide responses to Plaintiffs’ Requests for Admission
19   calling upon Defendants to admit they advertised reference prices during the class period,
20   and that they rarely, if ever, sold or offered their merchandise at the reference prices.
21   Defendants have stonewalled Plaintiffs and refused to provide any substantive answer.
22   Defendants should be compelled to answer these Requests, which cut right to the heart of
23   the issues at the center of this case, and would efficiently resolve a potential issue of
24   dispute on class certification. (See RFAs 1-6, 8, 11-15, 18-21, and Interrogatory 16)
25           6.      Because Defendants oppose the certification of a nationwide class, Plaintiffs
26   propounded Interrogatory 15 to understand Defendants’ operations in the U.S. and their
27   clear ties to the Los Angeles area. Because Defendants oppose certification of a nationwide
28   class, they should be compelled to answer Interrogatory 15.
                                                3
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 12 of 158 Page ID #:1217



 1           B.      Defendants’ Introductory Statement
 2           Defendants complied with their discovery obligations—they conducted a
 3   reasonable search for documents and information, produced responsive documents,
 4   answered other discovery requests and filed timely objections. The issues Plaintiffs bring
 5   before the Court arise from a combination of: their overbroad requests, far beyond the
 6   limited purpose of discovery for class certification purposes (the “they are burying us with
 7   data” complaint, when Defendants are simply providing the responsive information they
 8   requested); their failure to examine material that they already received (the “information
 9   is incomplete” complaints when Defendants assured them their production is, indeed,
10   complete); their disappointment that the material that they have received does not comport
11   with their pre-conceived notions (the material is “inaccurate or gibberish” complaints,
12   when Defendants produced the material as it exists in its native format); and their further
13   failure, despite repeated requests, to comply with Local Rule 37-1. Specifically, despite
14   repeated requests to do so, Plaintiffs failed to meaningfully engage in a dialogue by which
15   to discuss the discovery so as to either eliminate confusion concerning what they now
16   possess or narrow the differences concerning what they would still like to receive. In
17   short, Plaintiffs’ request for an order to compel should be denied. Instead, Plaintiffs
18   should be ordered to review the material they have received and then meaningfully engage
19   with Defendants in a dialogue, as necessary, to fulfill the requirements of the local rules.
20           As an aid, Defendants attach Exhibit A to this motion, which summarizes the issues
21   and Defendants’ response to each. (See Exhibit A, MTC Summary Chart).
22    II.     ISSUES IN DISPUTE
23           A.      Defendants Have Not Produced Complete Daily Pricing Data, Their
24                   Production of Sales Data Is Also Incomplete and Unreliable, and They
25                   Will Not Confirm or Deny Whether They Have Produced Reference
26                   Price Information at All (see RFPs 1-5).
27                   1.Discovery in Dispute:
28   Khan v. Boohoo.com USA, Inc., et al.:
                                                              4
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 13 of 158 Page ID #:1218



 1   REQUEST FOR PRODUCTION NO. 1:
 2           Any and all reports, spreadsheets, or other DOCUMENTS listing each PRODUCT
 3   by PRODUCT CODE and product description offered for sale in the United States on
 4   YOUR WEBSITE during the CLASS PERIOD in a form that includes the following
 5   information for each PRODUCT: (a) the time period during which the PRODUCT was,
 6   or has been, offered for sale, (b) the date the PRODUCT was first offered for sale, (c) the
 7   date the PRODUCT was last offered for sale, (d) all categories in which the PRODUCT
 8   was offered for sale (e.g., New In, Clothing, Shoes & Accessories, Dresses, Sale, Mens,
 9   etc.), (e) for each PRODUCT displayed on the WEBSITE, all REFERENCE PRICES,
10   corresponding to date, (f) for each PRODUCT displayed on the WEBSITE, all prices at
11   which the PRODUCT was offered for sale, corresponding to date, (g) for each PRODUCT
12   displayed on the WEBSITE, all prices at which the PRODUCT actually sold,
13   corresponding to date, and (h) if available, the demographic information (e.g., location
14   (city and state), gender, age, income, race, ethnicity, shopping preferences either identified
15   by the customer or noted by YOU or any artificial intelligence system YOU use, etc.) of
16   each customer who bought the PRODUCT.
17   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 1:
18           Defendants incorporate by reference the General Objections set forth herein.
19   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly
20   burdensome, including without limitation as to “any and all” and as to “each product.”
21   Defendants object to this Request as improperly compound and containing multiple
22   subparts. Defendants object to this Request to the extent it calls for the disclosure of
23   information subject to the attorney-client privilege, the attorney work product doctrine, or
24   any other applicable privilege. Defendants object to this Request insofar as it seeks
25   competitive and sensitive business and financial information. Defendants object to this
26   Request to the extent it calls for the disclosure of product information that is not saved
27   and/or tracked in Defendants’ computer systems and/or databases. Defendants object to
28   this Request as not relevant to any party’s claims or defenses, and not reasonably
                                             5
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 14 of 158 Page ID #:1219



 1   calculated to lead to the discovery of admissible evidence, because it seeks information
 2   regarding pricing on dates when the products were not sold. Defendants further object to
 3   part (h) of the Request as it relates to highly personal information of Defendants’
 4   customers, which is wholly irrelevant to the certification of Plaintiff’s putative class. To
 5   the extent this Request seeks information contained in email correspondence, Defendants
 6   object to this request as overly broad and unduly burdensome.
 7           Defendants will withhold documents on the basis of their objections to this Request.
 8   Subject to and without waiving the foregoing objections, Defendants will produce the
 9   United States sales data for Boohoo related brands with pricing information from March
10   28, 2016 to present containing the following data fields in a native format: website, order
11   date, state, zip code, product code, product description, product category, units, currency,
12   website price, actual sold price, sales tax, estimated cost, and boohoo internal system ID.
13   Such data will identify the customer by an identification number and include the
14   geographic location of the customer (by state and zip code) to the extent that information
15   is available. Defendants object to production of email correspondence on the grounds of
16   overbreadth, oppression and undue burden, and lack of relevance to the limited class
17   certification discovery authorized by the Court at this time. Due to the sheer volume of
18   information requested, Defendants agree to meet and confer with Plaintiff in good faith to
19   discuss whether production of additional documents beyond those specifically agreed
20   upon in this response is feasible, will avoid undue burden and hardship on Defendants,
21   and will be proportional to the needs of the case and the limited class certification
22   discovery authorized by the Court at this time. To the extent Defendants agree to
23   production of certain documents in this response, or agree to production of additional
24   documents in the future, any such documents will be produced on a rolling basis and
25   subject to these objections and any modifications agreed upon by the parties.
26   REQUEST FOR PRODUCTION NO. 2:
27           Any and all reports, spreadsheets, or other DOCUMENTS constituting or reflecting
28   data regarding YOUR sales of PRODUCTS in the United States on YOUR WEBSITE for
                                          6
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 15 of 158 Page ID #:1220



 1   each day during the CLASS PERIOD, in a form that includes the following information:
 2   (a) date, (b) PRODUCT CODE, (c) product description, (d) the total amount of the daily
 3   sales (i.e., the amount actually paid by customers), (e) the REFERENCE PRICE
 4   ADVERTISED for the PRODUCT on the day of the sale, (f) the ADVERTISED price of
 5   the PRODUCT on the day of the sale, (g) the discount or markdown offered on the
 6   PRODUCT on the day of the sale, (h) the total actual discounts or markdowns (including
 7   promo and coupon codes) applied, (i) the total number of units sold of the PRODUCT, (j)
 8   the total cost of goods sold applicable to the sales, on that date, of that PRODUCT, and
 9   (k) if available, the demographic information (e.g., location (city and state), gender, age,
10   income, race, ethnicity, shopping preferences either identified by the customer or noted by
11   YOU or any artificial intelligence system YOU use, etc.) of each customer who bought
12   the PRODUCT.
13   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 2:
14           Defendants incorporate by reference the General Objections set forth herein.
15   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly
16   burdensome, including without limitation as to “any and all” and “each day.” Defendant
17   object to this Request as improperly compound and containing multiple subparts.
18   Defendants object to this Request to the extent it calls for the disclosure of information
19   subject to the attorney-client privilege, the attorney work product doctrine, or any other
20   applicable privilege. Defendants object to this Request insofar as it seeks competitive and
21   sensitive business and financial information. Defendants object to this Request to the
22   extent it calls for the disclosure of product information that is not saved and/or tracked in
23   Defendants’ computer systems and/or databases. Defendants further object to part (k) of
24   the Request as it relates to highly personal information of Defendants’ customers, which
25   is wholly irrelevant to the certification of Plaintiff’s putative class.
26           Defendants will withhold documents on the basis of their objections to this Request.
27   Subject to and without waiving the foregoing objections, Defendants will produce the
28   United States sales data for Boohoo related brands with pricing information from March
                                                7
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 16 of 158 Page ID #:1221



 1   28, 2016 to present containing the following data fields in a native format: website, order
 2   date, state, zip code, product code, product description, product category, units, currency,
 3   website price, actual sold price, sales tax, estimated cost, and boohoo internal system ID.
 4   Such data will identify the customer by an identification number and include the
 5   geographic location of the customer (by state and zip code) to the extent that information
 6   is available. Defendants object to production of email correspondence on the grounds of
 7   overbreadth, oppression and undue burden, and lack of relevance to the limited class
 8   certification discovery authorized by the Court at this time. Due to the sheer volume of
 9   information requested, Defendants agree to meet and confer with Plaintiff in good faith to
10   discuss whether production of additional documents beyond those specifically agreed
11   upon in this response is feasible, will avoid undue burden and hardship on Defendants,
12   and will be proportional to the needs of the case and the limited class certification
13   discovery authorized by the Court at this time. To the extent Defendants agree to
14   production of certain documents in this response, or agree to production of additional
15   documents in the future, any such documents will be produced on a rolling basis and
16   subject to these objections and any modifications agreed upon by the parties.
17   REQUEST FOR PRODUCTION NO. 3:
18           Please produce the data referenced in Request for Production of Documents No. 2
19   broken down by the state from which purchasers purchased the PRODUCTS.
20   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 3:
21           Defendants incorporate by reference the General Objections set forth herein.
22   Defendants object to this Request as duplicative of Request No. 2. Defendants object to
23   this Request on the grounds that it is overly broad, vague, and unduly burdensome,
24   including without limitation as to “each day.” Defendants object to this Request as
25   improperly compound and containing multiple subparts. Defendants object to this Request
26   to the extent it calls for the disclosure of information subject to the attorney-client
27   privilege, the attorney work product doctrine, or any other applicable privilege.
28   Defendants object to this Request insofar as it seeks competitive sensitive business and
                                                8
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 17 of 158 Page ID #:1222



 1   financial information. Defendants object to this Request to the extent it calls for the
 2   disclosure of product information that is not saved and/or tracked in Defendants’ computer
 3   systems and/or databases. Defendants further object to part (k) of the Request as it relates
 4   to highly personal information of Defendants’ customers, which is wholly irrelevant to the
 5   certification of Plaintiff’s putative class.
 6           Defendants will withhold documents on the basis of their objections to this Request.
 7   Subject to and without waiving their objections, Defendants refer Plaintiff to their
 8   response to Request No. 2.
 9   REQUEST FOR PRODUCTION NO. 4:
10           Any and all reports, spreadsheets, or other DOCUMENTS constituting or reflecting
11   data regarding YOUR sales of PRODUCTS in the United States on YOUR WEBSITE for
12   each day during the CLASS PERIOD where YOU sold PRODUCTS at the REFERENCE
13   PRICE. Please produce this information in a form that includes the following information:
14   (a) date, (b) PRODUCT CODE, (c) product description, (d) the total amount of the daily
15   sales (i.e., the amount actually paid by customers), (e) the REFERENCE PRICE
16   ADVERTISED for the PRODUCT on the day of the sale, (f) the total actual discounts or
17   markdowns (including promo and coupon codes) applied, (g) the total number of units
18   sold of the PRODUCT, (h) the total cost of goods sold applicable to the sales on that date,
19   of that PRODUCT, and (i) if available, the demographic information (e.g., location (city
20   and state), gender, age, income, race, ethnicity, shopping preferences either identified by
21   the customer or noted by YOU or any artificial intelligence system YOU use, etc.) of each
22   customer who bought the PRODUCT.
23   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 4:
24           Defendants incorporate by reference the General Objections set forth herein.
25   Defendants object to this Request as duplicative of Request No. 1. Defendants object to
26   this Request on the grounds that it is overly broad, vague, and unduly burdensome,
27   including without limitation as to “each day.” Defendants object to this Request as
28   improperly compound and containing multiple subparts. Defendants object to this Request
                                             9
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 18 of 158 Page ID #:1223



 1   to the extent it calls for the disclosure of information subject to the attorney-client
 2   privilege, the attorney work product doctrine, or any other applicable privilege.
 3   Defendants object to this Request insofar as it seeks competitive sensitive business and
 4   financial information. Defendants object to this Request to the extent it calls for the
 5   disclosure of product information that is not saved and/or tracked in Defendants’ computer
 6   systems and/or databases. Defendants further object to part (i) of the Request as it relates
 7   to highly personal information of Defendants’ customers, which is wholly irrelevant to the
 8   certification of Plaintiff’s putative class.
 9           Defendants will withhold documents on the basis of their objections to this Request.
10   Subject to and without waiving their objections, Defendants refer Plaintiff to their
11   response to Request No. 1.
12   REQUEST FOR PRODUCTION NO. 5:
13           Please produce the data referenced in Request for Production of Documents No. 4
14   broken down by the state from which purchasers purchased the PRODUCTS.
15   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 5:
16           Defendants incorporate by reference the General Objections set forth herein.
17   Defendants object to this Request as duplicative of Request No. 1 and Request No. 4.
18   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly
19   burdensome, including without limitation as to “each day.” Defendants object to this
20   Request as improperly compound and containing multiple subparts. Defendants object to
21   this Request to the extent it calls for the disclosure of information subject to the attorney-
22   client privilege, the attorney work product doctrine, or any other applicable privilege.
23   Defendants object to this Request insofar as it seeks competitive sensitive business and
24   financial information. Defendants object to this Request to the extent it calls for the
25   disclosure of product information that is not saved and/or tracked in Defendants’ computer
26   systems and/or databases. Defendants further object to part (i) of the Request as it relates
27   to highly personal information of Defendants’ customers, which is wholly irrelevant to the
28   certification of Plaintiff’s putative class.
                                                              10
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 19 of 158 Page ID #:1224



 1           Defendants will withhold documents on the basis of their objections to this Request.
 2   Subject to and without waiving their objections, Defendants refer Plaintiff to their
 3   response to Request No. 1 and Request No. 4.
 4
 5   Hilton v. PrettyLittleThing.com USA, Inc., et al.:
 6   REQUEST FOR PRODUCTION NO. 1:
 7           Any and all reports, spreadsheets, or other DOCUMENTS listing each PRODUCT
 8   by PRODUCT CODE and product description offered for sale in the United States on
 9   YOUR WEBSITE during the CLASS PERIOD in a form that includes the following
10   information for each PRODUCT: (a) the time period during which the PRODUCT was,
11   or has been, offered for sale, (b) the date the PRODUCT was first offered for sale, (c) the
12   date the PRODUCT was last offered for sale, (d) all categories in which the PRODUCT
13   was offered for sale (e.g., New In, Clothing, Dresses, Tops, Shoes, Accessories, Sale, etc.),
14   (e) for each PRODUCT displayed on the WEBSITE, all REFERENCE PRICES,
15   corresponding to date, (f) for each PRODUCT displayed on the WEBSITE, all prices at
16   which the PRODUCT was offered for sale, corresponding to date, (g) for each PRODUCT
17   displayed on the WEBSITE, all prices at which the PRODUCT actually sold,
18   corresponding to date, and (h) if available, the demographic information (e.g., location
19   (city and state), gender, age, income, race, ethnicity, shopping preferences either identified
20   by the customer or noted by YOU or any artificial intelligence system YOU use, etc.) of
21   each customer who bought the PRODUCT.
22   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 1:
23           Defendants incorporate by reference the General Objections set forth herein.
24   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly
25   burdensome, including without limitation as to “any and all” and as to “each product.”
26   Defendants object to this Request as improperly compound and containing multiple
27   subparts. Defendants object to this Request to the extent it calls for the disclosure of
28   information subject to the attorney-client privilege, the attorney work product doctrine, or
                                                  11
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 20 of 158 Page ID #:1225



 1   any other applicable privilege. Defendants object to this Request insofar as it seeks
 2   competitive and sensitive business and financial information. Defendants object to this
 3   Request to the extent it calls for the disclosure of product information that is not saved
 4   and/or tracked in Defendants’ computer systems and/or databases. Defendants object to
 5   this Request as not relevant to any party’s claims or defenses, and not reasonably
 6   calculated to lead to the discovery of admissible evidence, because it seeks information
 7   regarding pricing on dates when the products were not sold. Defendants further object to
 8   part (h) of the Request as it relates to highly personal information of Defendants’
 9   customers, which is wholly irrelevant to the certification of Plaintiff’s putative class. To
10   the extent this Request seeks information contained in email correspondence, Defendants
11   object to this Request as overly broad and unduly burdensome.
12           Defendants will withhold documents on the basis of their objections to this Request.
13   Subject to and without waiving the foregoing objections, Defendants will produce the
14   United States sales data for the PrettyLittleThing brand with pricing information from
15   February 29, 2016 to present containing the following data fields in a native format:
16   email/customer ID; order number; order date; SKU code; product description; product
17   category; gross original price; gross markdown; gross post markdown; gross promotion
18   discount; gross product sales; net product sales; gross original price LC; gross markdown
19   LC; gross post markdown LC; gross promotion discount LC; gross product sales LC; net
20   product sales LC; units; markdown; product cost; region. Such data will identify the
21   customer by a customer identification number and include the geographic location of the
22   customer (by state) to the extent that information is available. Defendants object to
23   production of email correspondence on the grounds of overbreadth, oppression and undue
24   burden, and lack of relevance to the limited class certification discovery authorized by the
25   Court at this time. Due to the sheer volume of information requested, Defendants agree to
26   meet and confer with Plaintiff in good faith to discuss whether production of additional
27   documents beyond those specifically agreed upon in this response is feasible, will avoid
28   undue burden and hardship on Defendants, and will be proportional to the needs of the
                                             12
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 21 of 158 Page ID #:1226



 1   case and the limited class certification discovery authorized by the Court at this time. To
 2   the extent Defendants agree to production of certain documents in this response, or agree
 3   to production of additional documents in the future, any such documents will be produced
 4   on a rolling basis and subject to these objections and any modifications agreed upon by
 5   the parties.
 6   REQUEST FOR PRODUCTION NO. 2:
 7           Any and all reports, spreadsheets, or other DOCUMENTS constituting or reflecting
 8   data regarding YOUR sales of PRODUCTS in the United States on YOUR WEBSITE for
 9   each day during the CLASS PERIOD, in a form that includes the following information:
10   (a) date, (b) PRODUCT CODE, (c) product description, (d) the total amount of the daily
11   sales (i.e., the amount actually paid by customers), (e) the REFERENCE PRICE
12   ADVERTISED for the PRODUCT on the day of the sale, (f) the ADVERTISED price of
13   the PRODUCT on the day of the sale, (g) the discount or markdown offered on the
14   PRODUCT on the day of the sale, (h) the total actual discounts or markdowns (including
15   promo and coupon codes) applied, (i) the total number of units sold of the PRODUCT, (j)
16   the total cost of goods sold applicable to the sales, on that date, of that PRODUCT, and
17   (k) if available, the demographic information (e.g., location (city and state), gender, age,
18   income, race, ethnicity, shopping preferences either identified by the customer or noted by
19   YOU or any artificial intelligence system YOU use, etc.) of each customer who bought
20   the PRODUCT.
21   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 2:
22           Defendants incorporate by reference the General Objections set forth herein.
23   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly
24   burdensome, including without limitation as to “any and all” and “each day.” Defendants
25   object to this Request as improperly compound and containing multiple subparts.
26   Defendants object to this Request to the extent it calls for the disclosure of information
27   subject to the attorney-client privilege, the attorney work product doctrine, or any other
28   applicable privilege. Defendants object to this Request insofar as it seeks competitive and
                                                  13
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 22 of 158 Page ID #:1227



 1   sensitive business and financial information. Defendants object to this Request to the
 2   extent it calls for the disclosure of product information that is not saved and/or tracked in
 3   Defendants’ computer systems and/or databases. Defendants further object to part (k) of
 4   the Request as it relates to highly personal information of Defendants’ customers, which
 5   is wholly irrelevant to the certification of Plaintiff’s putative class.
 6           Defendants will withhold documents on the basis of their objections to this Request.
 7   Subject to and without waiving the foregoing objections, Defendants will produce the
 8   United States sales data for the PrettyLittleThing brand with pricing information from
 9   February 29, 2016 to present containing the following data fields in a native format:
10   email/customer ID; order number; order date; SKU code; product description; product
11   category; gross original price; gross markdown; gross post markdown; gross promotion
12   discount; gross product sales; net product sales; gross original price LC; gross markdown
13   LC; gross post markdown LC; gross promotion discount LC; gross product sales LC; net
14   product sales LC; units; markdown; product cost; region. Such data will identify the
15   customer by a customer identification number and include the geographic location of the
16   customer (by state) to the extent that information is available. Defendants object to
17   production of email correspondence on the grounds of overbreadth, oppression and undue
18   burden, and lack of relevance to the limited class certification discovery authorized by the
19   Court at this time. Due to the sheer volume of information requested, Defendants agree to
20   meet and confer with Plaintiff in good faith to discuss whether production of additional
21   documents beyond those specifically agreed upon in this response is feasible, will avoid
22   undue burden and hardship on Defendants, and will be proportional to the needs of the
23   case and the limited class certification discovery authorized by the Court at this time. To
24   the extent Defendants agree to production of certain documents in this response, or agree
25   to production of additional documents in the future, any such documents will be produced
26   on a rolling basis and subject to these objections and any modifications agreed upon by
27   the parties.
28   REQUEST FOR PRODUCTION NO. 3:
                                                              14
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 23 of 158 Page ID #:1228



 1           Please produce the data referenced in Request for Production of Documents No. 2
 2   broken down by the state from which purchasers purchased the PRODUCTS.
 3   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 3:
 4           Defendants incorporate by reference the General Objections set forth herein.
 5   Defendants object to this request as duplicative of Request No. 2. Defendants object to
 6   this Request on the grounds that it is overly broad, vague, and unduly burdensome,
 7   including without limitation as to “each day.” Defendants object to this Request as
 8   improperly compound and containing multiple subparts. Defendants object to this Request
 9   to the extent it calls for the disclosure of information subject to the attorney-client
10   privilege, the attorney work product doctrine, or any other applicable privilege.
11   Defendants object to this request insofar as it seeks competitive sensitive business and
12   financial information. Defendants object to this Request to the extent it calls for the
13   disclosure of product information that is not saved and/or tracked in Defendants’ computer
14   systems and/or databases. Defendants further object to part (k) of the Request as it relates
15   to highly personal information of Defendants’ customers, which is wholly irrelevant to the
16   certification of Plaintiff’s putative class.
17           Defendants will withhold documents on the basis of their objections to this Request.
18   Subject to and without waiving their objections, Defendants refer Plaintiff to their
19   response to Request No. 2.
20   REQUEST FOR PRODUCTION NO. 4:
21           Any and all reports, spreadsheets, or other DOCUMENTS constituting or reflecting
22   data regarding YOUR sales of PRODUCTS in the United States on YOUR WEBSITE for
23   each day during the CLASS PERIOD where YOU sold PRODUCTS at the REFERENCE
24   PRICE. Please produce this information in a form that includes the following information:
25   (a) date, (b) PRODUCT CODE, (c) product description, (d) the total amount of the daily
26   sales (i.e., the amount actually paid by customers), (e) the REFERENCE PRICE
27   ADVERTISED for the PRODUCT on the day of the sale, (f) the total actual discounts or
28   markdowns (including promo and coupon codes) applied, (g) the total number of units
                                           15
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 24 of 158 Page ID #:1229



 1   sold of the PRODUCT, (h) the total cost of goods sold applicable to the sales on that date,
 2   of that PRODUCT, and (i) if available, the demographic information (e.g., location (city
 3   and state), gender, age, income, race, ethnicity, shopping preferences either identified by
 4   the customer or noted by YOU or any artificial intelligence system YOU use, etc.) of each
 5   customer who bought the PRODUCT.
 6   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 4:
 7           Defendants incorporate by reference the General Objections set forth herein.
 8   Defendants object to this Request as duplicative of Request No. 1. Defendants object to
 9   this Request on the grounds that it is overly broad, vague, and unduly burdensome,
10   including without limitation as to “each day.” Defendants object to this Request as
11   improperly compound and containing multiple subparts. Defendants object to this Request
12   to the extent it calls for the disclosure of information subject to the attorney-client
13   privilege, the attorney work product doctrine, or any other applicable privilege.
14   Defendants object to this Request insofar as it seeks competitive sensitive business and
15   financial information. Defendants object to this Request to the extent it calls for the
16   disclosure of product information that is not saved and/or tracked in Defendants’ computer
17   systems and/or databases. Defendants further object to part (i) of the Request as it relates
18   to highly personal information of Defendants’ customers, which is wholly irrelevant to the
19   certification of Plaintiff’s putative class.
20           Defendants will withhold documents on the basis of their objections to this Request.
21   Subject to and without waiving their objections, Defendants refer Plaintiff to their
22   response to Request No. 1.
23   REQUEST FOR PRODUCTION NO. 5:
24           Please produce the data referenced in Request for Production of Documents No. 4
25   broken down by the state from which purchasers purchased the PRODUCTS.
26   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 5:
27           Defendants incorporate by reference the General Objections set forth herein.
28   Defendants object to this Request as duplicative of Request No. 1 and Request No. 4.
                                               16
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 25 of 158 Page ID #:1230



 1   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly
 2   burdensome, including without limitation as to “each day.” Defendants object to this
 3   Request as improperly compound and containing multiple subparts. Defendants object to
 4   this Request to the extent it calls for the disclosure of information subject to the attorney-
 5   client privilege, the attorney work product doctrine, or any other applicable privilege.
 6   Defendants object to this Request insofar as it seeks competitive sensitive business and
 7   financial information. Defendants object to this Request to the extent it calls for the
 8   disclosure of product information that is not saved and/or tracked in Defendants’ computer
 9   systems and/or databases. Defendants further object to part (i) of the Request as it relates
10   to highly personal information of Defendants’ customers, which is wholly irrelevant to the
11   certification of Plaintiff’s putative class.
12           Defendants will withhold documents on the basis of their objections to this Request.
13   Subject to and without waiving their objections, Defendants refer Plaintiff to their
14   response to Request No. 1 and Request No. 4.
15
16   Lee v. NastyGal.com USA, Inc., et al.:
17   REQUEST FOR PRODUCTION NO. 1:
18           Any and all reports, spreadsheets, or other DOCUMENTS listing each PRODUCT
19   by PRODUCT CODE and product description offered for sale in the United States on
20   YOUR WEBSITE during the CLASS PERIOD in a form that includes the following
21   information for each PRODUCT: (a) the time period during which the PRODUCT was,
22   or has been, offered for sale, (b) the date the PRODUCT was first offered for sale, (c) the
23   date the PRODUCT was last offered for sale, (d) all categories in which the PRODUCT
24   was offered for sale (e.g., New, Clothes, Dresses, Tops, Shoes + Boots, Plus Size,
25   Accessories, Sale, etc.), (e) for each PRODUCT displayed on the WEBSITE, all
26   REFERENCE PRICES, corresponding to date, (f) for each PRODUCT displayed on the
27   WEBSITE, all prices at which the PRODUCT was offered for sale, corresponding to date,
28   (g) for each PRODUCT displayed on the WEBSITE, all prices at which the PRODUCT
                                            17
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 26 of 158 Page ID #:1231



 1   actually sold, corresponding to date, and (h) if available, the demographic information
 2   (e.g., location (city and state), gender, age, income, race, ethnicity, shopping preferences
 3   either identified by the customer or noted by YOU or any artificial intelligence system
 4   YOU use, etc.) of each customer who bought the PRODUCT.
 5   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 1:
 6           Defendants incorporate by reference the General Objections set forth herein.
 7   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly
 8   burdensome, including without limitation as to “any and all” and as to “each product.”
 9   Defendants object to this Request as improperly compound and containing multiple
10   subparts. Defendants object to this Request to the extent it calls for the disclosure of
11   information subject to the attorney-client privilege, the attorney work product doctrine, or
12   any other applicable privilege. Defendants object to this Request insofar as it seeks
13   competitive and sensitive business and financial information. Defendants object to this
14   Request to the extent it calls for the disclosure of product information that is not saved
15   and/or tracked in Defendants’ computer systems and/or databases. Defendants object to
16   this Request as not relevant to any party’s claims or defenses, and not reasonably
17   calculated to lead to the discovery of admissible evidence, because it seeks information
18   regarding pricing on dates when the products were not sold. Defendants further object to
19   part (h) of the Request as it relates to highly personal information of Defendants’
20   customers, which is wholly irrelevant to the certification of Plaintiff’s putative class. To
21   the extent this Request seeks information contained in email correspondence, Defendants
22   object to this Request as overly broad and unduly burdensome.
23           Defendants will withhold documents on the basis of their objections to this Request.
24   Subject to and without waiving the foregoing objections, Defendants will produce the
25   United States sales data for the Nasty Gal brand with pricing information from February
26   28, 2017 to present containing the following data fields in a native format: website, order
27   date, state, zip code, product code, product description, product category, units, currency,
28   website price, actual sold price, sales tax, estimated cost, and boohoo internal system ID.
                                                   18
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 27 of 158 Page ID #:1232



 1   Such data will identify the customer by an identification number and include the
 2   geographic location of the customer (by state and zip code) to the extent that information
 3   is available. Defendants object to production of email correspondence on the grounds of
 4   overbreadth, oppression and undue burden, and lack of relevance to the limited class
 5   certification discovery authorized by the Court at this time. Due to the sheer volume of
 6   information requested, Defendants agree to meet and confer with Plaintiff in good faith to
 7   discuss whether production of additional documents beyond those specifically agreed
 8   upon in this response is feasible, will avoid undue burden and hardship on Defendants,
 9   and will be proportional to the needs of the case and the limited class certification
10   discovery authorized by the Court at this time. To the extent Defendants agree to
11   production of certain documents in this response, or agree to production of additional
12   documents in the future, any such documents will be produced on a rolling basis and
13   subject to these objections and any modifications agreed upon by the parties.
14   REQUEST FOR PRODUCTION NO. 2:
15           Any and all reports, spreadsheets, or other DOCUMENTS constituting or reflecting
16   data regarding YOUR sales of PRODUCTS in the United States on YOUR WEBSITE for
17   each day during the CLASS PERIOD, in a form that includes the following information:
18   (a) date, (b) PRODUCT CODE, (c) product description, (d) the total amount of the daily
19   sales (i.e., the amount actually paid by customers), (e) the REFERENCE PRICE
20   ADVERTISED for the PRODUCT on the day of the sale, (f) the ADVERTISED price of
21   the PRODUCT on the day of the sale, (g) the discount or markdown offered on the
22   PRODUCT on the day of the sale, (h) the total actual discounts or markdowns (including
23   promo and coupon codes) applied, (i) the total number of units sold of the PRODUCT,
24   (j) the total cost of goods sold applicable to the sales, on that date, of that PRODUCT, and
25   (k) if available, the demographic information (e.g., location (city and state), gender, age,
26   income, race, ethnicity, shopping preferences either identified by the customer or noted by
27   YOU or any artificial intelligence system YOU use, etc.) of each customer who bought
28   the PRODUCT.
                                                              19
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 28 of 158 Page ID #:1233



 1   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 2:
 2           Defendants incorporate by reference the General Objections set forth herein.
 3   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly
 4   burdensome, including without limitation as to “any and all” and “each day.” Defendants
 5   object to this Request as improperly compound and containing multiple subparts.
 6   Defendants object to this Request to the extent it calls for the disclosure of information
 7   subject to the attorney-client privilege, the attorney work product doctrine, or any other
 8   applicable privilege. Defendants object to this Request insofar as it seeks competitive and
 9   sensitive business and financial information. Defendants object to this Request to the
10   extent it calls for the disclosure of product information that is not saved and/or tracked in
11   Defendants’ computer systems and/or databases. Defendants further object to part (k) of
12   the Request as it relates to highly personal information of Defendants’ customers, which
13   is wholly irrelevant to the certification of Plaintiff’s putative class.
14           Defendants will withhold documents on the basis of their objections to this Request.
15   Subject to and without waiving the foregoing objections, Defendants will produce the
16   United States sales data for the Nasty Gal brand with pricing information from February
17   28, 2017 to present containing the following data fields in a native format: website, order
18   date, state, zip code, product code, product description, product category, units, currency,
19   website price, actual sold price, sales tax, estimated cost, and boohoo internal system ID.
20   Such data will identify the customer by an identification number and include the
21   geographic location of the customer (by state and zip code) to the extent that information
22   is available. Defendants object to production of email correspondence on the grounds of
23   overbreadth, oppression and undue burden, and lack of relevance to the limited class
24   certification discovery authorized by the Court at this time. Due to the sheer volume of
25   information requested, Defendants agree to meet and confer with Plaintiff in good faith to
26   discuss whether production of additional documents beyond those specifically agreed
27   upon in this response is feasible, will avoid undue burden and hardship on Defendants,
28   and will be proportional to the needs of the case and the limited class certification
                                              20
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 29 of 158 Page ID #:1234



 1   discovery authorized by the Court at this time. To the extent Defendants agree to
 2   production of certain documents in this response, or agree to production of additional
 3   documents in the future, any such documents will be produced on a rolling basis and
 4   subject to these objections and any modifications agreed upon by the parties.
 5   REQUEST FOR PRODUCTION NO. 3:
 6           Please produce the data referenced in Request for Production of Documents No. 2
 7   broken down by the state from which purchasers purchased the PRODUCTS.
 8   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 3:
 9           Defendants incorporate by reference the General Objections set forth herein.
10   Defendants object to this Request as duplicative of Request No. 2. Defendants object to
11   this Request on the grounds that it is overly broad, vague, and unduly burdensome,
12   including without limitation as to “each day.” Defendants object to this Request as
13   improperly compound and containing multiple subparts. Defendants object to this Request
14   to the extent it calls for the disclosure of information subject to the attorney-client
15   privilege, the attorney work product doctrine, or any other applicable privilege.
16   Defendants object to this request insofar as it seeks competitive sensitive business and
17   financial information. Defendants object to this Request to the extent it calls for the
18   disclosure of product information that is not saved and/or tracked in Defendants’ computer
19   systems and/or databases. Defendants further object to part (k) of the Request as it relates
20   to highly personal information of Defendants’ customers, which is wholly irrelevant to the
21   certification of Plaintiff’s putative class.
22           Defendants will withhold documents on the basis of their objections to this Request.
23   Subject to and without waiving their objections, Defendants refer Plaintiff to their
24   response to Request No. 2.
25   REQUEST FOR PRODUCTION NO. 4:
26           Any and all reports, spreadsheets, or other DOCUMENTS constituting or reflecting
27   data regarding YOUR sales of PRODUCTS in the United States on YOUR WEBSITE for
28   each day during the CLASS PERIOD where YOU sold PRODUCTS at the REFERENCE
                                           21
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 30 of 158 Page ID #:1235



 1   PRICE. Please produce this information in a form that includes the following information:
 2   (a) date, (b) PRODUCT CODE, (c) product description, (d) the total amount of the daily
 3   sales (i.e., the amount actually paid by customers), (e) the REFERENCE PRICE
 4   ADVERTISED for the PRODUCT on the day of the sale, (f) the total actual discounts or
 5   markdowns (including promo and coupon codes) applied, (g) the total number of units
 6   sold of the PRODUCT, and (i) if available, the demographic information (e.g., location
 7   (city and state), gender, age, income, race, ethnicity, shopping preferences either identified
 8   by the customer or noted by YOU or any artificial intelligence system YOU use, etc.) of
 9   each customer who bought the PRODUCT.
10   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 4:
11           Defendants incorporate by reference the General Objections set forth herein.
12   Defendants object to this Request as duplicative of Request No. 1. Defendants object to
13   this Request on the grounds that it is overly broad, vague, and unduly burdensome,
14   including without limitation as to “each day.” Defendants object to this Request as
15   improperly compound and containing multiple subparts. Defendants object to this Request
16   to the extent it calls for the disclosure of information subject to the attorney-client
17   privilege, the attorney work product doctrine, or any other applicable privilege.
18   Defendants object to this Request insofar as it seeks competitive sensitive business and
19   financial information. Defendants object to this Request to the extent it calls for the
20   disclosure of product information that is not saved and/or tracked in Defendants’ computer
21   systems and/or databases. Defendants further object to part (i) of the Request as it relates
22   to highly personal information of Defendants’ customers, which is wholly irrelevant to the
23   certification of Plaintiff’s putative class.
24           Defendants will withhold documents on the basis of their objections to this Request.
25   Subject to and without waiving their objections, Defendants refer Plaintiff to their
26   response to Request No. 1.
27   REQUEST FOR PRODUCTION NO. 5:
28           Please produce the data referenced in Request for Production of Documents No. 4
                                                  22
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 31 of 158 Page ID #:1236



 1   broken down by the state from which purchasers purchased the PRODUCTS.
 2   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 5:
 3           Defendants incorporate by reference the General Objections set forth herein.
 4   Defendants object to this Request as duplicative of Request No. 1 and Request No. 4.
 5   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly
 6   burdensome, including without limitation as to “each day.” Defendants object to this
 7   Request as improperly compound and containing multiple subparts. Defendants object to
 8   this Request to the extent it calls for the disclosure of information subject to the attorney-
 9   client privilege, the attorney work product doctrine, or any other applicable privilege.
10   Defendants object to this Request insofar as it seeks competitive sensitive business and
11   financial information. Defendants object to this Request to the extent it calls for the
12   disclosure of product information that is not saved and/or tracked in Defendants’ computer
13   systems and/or databases. Defendants further object to part (i) of the Request as it relates
14   to highly personal information of Defendants’ customers, which is wholly irrelevant to the
15   certification of Plaintiff’s putative class.
16           Defendants will withhold documents on the basis of their objections to this Request.
17   Subject to and without waiving their objections, Defendants refer Plaintiff to their
18   response to Request No. 1 and Request No. 4.
19                   2.       Plaintiffs’ Contentions, Points, and Authorities Regarding
20                            Request for Production Nos. 1-5.
21                            (i)     RFP 1: Defendants Have Not Produced Daily Pricing Data
22   RFP 1 asks Defendants to produce their daily pricing data for all products advertised for
23   sale in the United States during the class period on the three subject websites. Defendants
24   refuse even though the law entitles Plaintiffs to this basic discovery. Relevant to Plaintiffs’
25   claims is California Business & Professions Code section 17501, which states:
26                   No price shall be advertised as a former price of any advertised
27
                     thing, unless the alleged former price was the prevailing market
                     price as above defined within three months next immediately
28                   preceding the publication of the advertisement or unless the
                                                     23
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 32 of 158 Page ID #:1237



 1                   date when the alleged former price did prevail is clearly,
 2
                     exactly and conspicuously stated in the advertisement.

 3           RFP 1 thus requests, among other items, the daily reference prices (i.e., the alleged
 4   original price, as defined in the RFPs and displayed by Defendants on each day), and the
 5   daily sale prices (i.e., the price at which each product was actually offered for sale on each
 6   day) for all products offered for sale in the United States during the class period. This
 7   information is highly relevant to class certification, where Plaintiffs will seek to
 8   demonstrate through common proof in Defendants’ own possession the infrequency with
 9   which the alleged reference price was the price at which any particular item was advertised
10   for sale. See Hinojos v. Kohl’s Corp., 718 F.3d 1098, 1102 (9th Cir. 2013) (violation may
11   be established where reference prices “did not reflect prevailing retail market prices during
12   the three months immediately preceding the publication of the advertisements in
13   question.”). Thus, to respond to any argument that there was no classwide practice of
14   advertising false reference prices, Plaintiffs need the daily pricing data (i.e., daily price
15   lists), which would show whether and how frequently any reference price was the price at
16   which a subject product was actually offered for sale. The daily price lists, Plaintiffs
17   believe, would show that the reference prices were never actually the “prevailing market
18   price[s]” under Business & Professions Code section 17501. Defendants, who are major
19   international retailers, certainly track this data (i.e., daily prices and price changes), as do
20   all major retailers, and should be compelled to produce the data in order to give Plaintiffs
21   a fair opportunity to meet their burden.
22           Defendants, through their attorneys in meet and confer correspondence, contend
23   they do not save or track daily price data in their systems or databases. However,
24   Defendants purposefully make this unclear in their written responses. They do so first by
25   loading up their response with at least nine separately stated broad objections. Only one
26   of those objections discusses the availability of the data: “Defendants object to this
27   Request to the extent it calls for the disclosure of product information that is not saved
28   and/or tracked in Defendants’ computer systems and/or databases.” Yet, Defendants are
                                              24
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 33 of 158 Page ID #:1238



 1   vague about which data—or whether any specific data—is unavailable. After stating these
 2   objections, Defendants then state “Defendants will withhold documents on the basis of
 3   their objections to this Request.” At bottom, this statement reflects that responsive data is
 4   available, but that Defendant will not be producing some unknown portion of it.
 5   Egregiously, Defendants do not identify what is and is not available and what will and will
 6   not be produced. This is highly obstructive. For example, Plaintiffs’ understanding is that
 7   all large retailers like Defendants track all changes in their pricing. Therefore, daily pricing
 8   data (for reference and offering prices) can easily be produced by producing a log of the
 9   price changes over the Class Period, unless, of course, Defendants are clearly representing
10   that they do not track price changes as other retailers do. Plaintiffs and the Court cannot
11   know this, however, because the discovery responses are so vague and ambiguous that
12   very little can be discerned from them, and Defendants’ counsel refuse to discuss the issue
13   with sufficient particularity despite over a month of efforts by Plaintiffs.
14           To prevent litigants from playing a shell game concerning what documents they
15   have and do not have, Rule 34 requires clear communication in the written responses to
16   document demands. “For each item or category, the response must either state that
17   inspection and related activities will be permitted as requested or state with specificity the
18   grounds for objecting to the request, including the reasons.” Fed. R. Civ. P. 34(b)(2)(B).
19   “An objection must state whether any responsive materials are being withheld on the basis
20   of that objection. An objection to part of a request must specify the part and permit
21   inspection of the rest.” Fed. R. Civ. P. 34(b)(2)(C). Stated differently:
22                   In responding to discovery requests, a reasonable inquiry must
23
                     be made, and if no responsive documents or tangible things
                     exist, Fed. R. Civ. P. 26(g)(1), the responding party should so
24                   state with sufficient specificity to allow the Court to determine
25
                     whether the party made a reasonable inquiry and exercised due
                     diligence, Uribe v. McKesson, No. 08cv1285 DMS (NLS), 2010
26                   WL 892093, at *2-3 (E.D. Cal. Mar. 9, 2010). If responsive
27                   documents do exist but the responsive party claims lack of
                     possession, control, or custody, the party must so state with
28                   sufficient specificity to allow the Court (1) to conclude that the
                                                      25
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 34 of 158 Page ID #:1239



 1                   responses were made after a case-specific evaluation and (2) to
 2
                     evaluate the merit of that response. Ochotorena v. Adams, No.
                     1:05-cv-01525-LJO-DLB (PC), 2010 WL 1035774, at *3-4
 3                   (E.D. Cal. Mar. 19, 2010).
 4   Williams v. Alcala, No. 117CV00916DADSABPC, 2018 WL 4203692, at *2 (E.D. Cal.
 5   Aug. 31, 2018).
 6           Here, however, Defendants’ written responses leave it vague as to whether they
 7   have the data requested, or whether instead they have it and are withholding it on the basis
 8   of an objection. It is implausible that Defendants would not maintain historical data on
 9   prices and price changes constantly displayed on their websites. Indeed, almost all retailers
10   do maintain this data, and if Defendant claim they do not, they need to clearly state this in
11   their discovery responses, and identify what responsive data is and is not maintained.
12                   (ii)     RFPs 2-5: Defendants’ Production of Sales Data is Unreliable and
13                            They Will Not Confirm or Deny Whether They Have Produced
14                            Reference Price Information.
15           RFPs 2 to 5 request Defendants to produce their sales data during the class period
16   for all three websites at issue in this case. This is obviously important for Plaintiffs to
17   demonstrate the ability to compute damages on a classwide basis under the standard set
18   forth in Comcast Corp. v. Behrend, 569 U.S. 27 (2013).
19           Defendants profess that they have produced a number of spreadsheets containing
20   data concerning their sales transactions for each individual purchase from putative class
21   members. Defendants have represented to Plaintiffs that these spreadsheets are
22   comprehensive in that they cover nationwide sales from all three sites for the entirety of
23   the three class periods. Defendants, however, have been deceptive in this regard, because
24   the spreadsheets contain significant portions of unreliable gibberish. To provide the Court
25   a glimpse of the issues in the sales data, below are a few examples of how misleading and
26   abusive Defendants’ production has been.
27           For example, there is no dispute that this case has been brought in the United States
28   concerning United States customers, and so it is obvious that sales and pricing data should
                                                26
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 35 of 158 Page ID #:1240



 1   be produced in U.S. dollars. Yet the data seems to be jumbled up in many different world
 2   currencies even though the sales appear to be within the United States, as demonstrated
 3   by the screenshots below:
 4
 5
 6
               f                                                          f
 7

 8
 9
10
11                   f                                                                f

12
13   It is unreasonable for Defendants to produce data with pricing mixed up in numerous world
14   denominations and require Plaintiffs to conduct daily conversions across multiple
15   currencies and tens of thousands of products for a four-year period. Defendants must have
16   U.S. sales and pricing data in U.S. dollars and should consistently produce that data.
17           In another example, Defendants’ data appears to show that for some of the products,
18   the “Actual Sold Price” is significantly higher than the “Website Price,” which makes no
19   sense in the context of the data, as reflected in the screenshot below:
20
21
22
23
24   Indeed, it is nonsensical that customers paid significantly more than the price displayed
25   on the websites, rendering the data unreliable in this regard.
26           But these are not the only markers of unreliability of the data. The example below
27   shows additional areas of significant unreliability. In the example below, the reference
28   price for the Rust Satin Dress appears on the website as $58. Looking at the “Gross
                                              27
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 36 of 158 Page ID #:1241



 1   Original Price LC” column in the data (which Plaintiffs can only guess reflects the
 2   reference price because Defendants refuse to confirm or deny whether they have produced
 3   reference price data), it appears that on “1/11/2021,” the reference price would be “$63.52,
 4   $62.05, $58, $62.06, $61.06, $62.8, $62.06, $62.07, $62.35, $61.48, and $58.” This guess
 5   is based on $58 appearing in the data set and corresponding to the reference price reflected
 6   on the website (see screenshot below). But this begs the question: if “Gross Original Price
 7   LC” is the reference price in this example, how is it possible that the data reflects multiple
 8   reference prices advertised on the same day? This example undermines Plaintiffs’
 9   educated guess that “Original Price LC” denotes reference price and also casts significant
10   doubt on the reliability of the data produced.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25           Plaintiffs have attempted at numerous meet-and-confer sessions to begin
26   demystifying the nonsensical production, but Defendants have refused to engage in any
27   level of meaningful discussion, refusing to even inform Plaintiffs whether or where
28   REFERENCE PRICE data—the main issue in the case—is included within the
                                    28
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 37 of 158 Page ID #:1242



 1   spreadsheets. Plaintiffs’ counsel have asked Defendants’ counsel on multiple occasions
 2   both on the phone and in letters to identify for Plaintiffs which column on the sales data
 3   spreadsheets denotes the reference price. (Almadani Decl., Exs. 19-22.) This is a simple
 4   question concerning whether responsive discovery has been produced.2 And, while
 5   Defendants could have easily answered by either (a) directing Plaintiffs to the column in
 6   the spreadsheets denoting the reference prices, or (b) advising Plaintiffs that they did not
 7   produce this information, Defendants’ counsel chose instead to evade Plaintiffs’ question,
 8   culminating in Defendants’ February 19, 2021 letter where Defendants unfortunately
 9   continue to “beat around the bush.” (See, e.g., Almadani Decl., Ex. 22.)
10           Defendants’ RFP responses also are vague as to whether one of the data points
11   enumerated denote the reference price. For example, in Defendants’ Response to Plaintiff
12   Hilton’s RFP No. 2, they state in relevant part:
13                   Defendants will withhold documents on the basis of their
                     objections to this Request. Subject to and without waiving the
14                   foregoing objections, Defendants will produce the United States
                     sales data for the PrettyLittleThing brand with pricing
15                   information from February 29, 2016 to present containing the
                     following data fields in a native format: email/customer ID;
16                   order number; order date; SKU code; product description;
                     product category; gross original price; gross markdown; gross
17                   post markdown; gross promotion discount; gross product sales;
                     net product sales; gross original price LC; gross markdown LC;
18                   gross post markdown LC; gross promotion discount LC; gross
                     product sales LC; net product sales LC; units; markdown;
19                   product cost; region.
20   Defendants, however, refuse to confirm or deny whether any of these data fields
21   containing highly technical labels denotes the reference price, as defined in the RFPs.
22   Similarly, with regards to their responses to Khan and Lee’s RFP No. 2, Defendants state
23   that they have produced sales data containing the data fields “website, order date, state,
24   zip code, product code, product description, product category, units, currency, website
25
     2
26     In an abundance of caution and to avoid running out of time given the short timeline for
     the class certification motion that the Court has set, Plaintiffs have been forced to
27   propound interrogatories on the basic issue of whether Defendants have produced
     discovery responsive to Plaintiffs’ particular requests. Plaintiffs note, however, that it is
28   unfair for Defendants to force Plaintiffs to use up interrogatories to determine whether
     responsive discovery has been produced; it also unnecessarily delays the case.
                                                  29
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 38 of 158 Page ID #:1243



 1   price, actual sold price, sales tax, estimated cost, and boohoo internal system ID.” This
 2   also does not make clear whether reference price is included in the data, and Defendants
 3   persistently refuse to give Plaintiffs a clear answer in the meet and confer process. Given
 4   the unreliable state of the data, as demonstrated above, very little can be deduced from the
 5   data itself.
 6           Defense counsel state, “[o]ur U.K.-based client does not use the term ‘reference
 7   price’ in its business,” (Almadani Decl., Ex. 27) while understanding very well that it is
 8   not the exact term reference price, but the concept of reference price, that is at issue—a
 9   concept that is clearly defined in Plaintiffs’ discovery requests and used by Defendants on
10   a daily basis on their websites. In fact, Plaintiffs went as far as to include screenshots from
11   Defendants’ own websites to make it abundantly clear to them what Plaintiffs mean by the
12   concept of reference price. And, unless Defendants have suddenly changed their
13   predominant marketing strategy, the Court may simply visit the websites in question and
14   immediately observe the false-reference-price scheme at work to this day. See
15   http://us.boohoo.com; http://prettylittlething.us; http://nastygal.com. Yet when it comes to
16   discovery, Defendants feign ignorance and refuse to engage on this key issue in the manner
17   the law requires, creating unnecessary litigation. Defendants know they will fail on the
18   merits. Their strategy is thus to produce incomplete, unreliable data in order to turn around
19   and say that Plaintiffs have not met their burden for class certification because they relied
20   on incomplete and unreliable data. This is not a close call and Defendants are clearly being
21   unfaithful to the discovery process.
22           In sum, Defendants must be compelled to produce: (i) daily price sheets in U.S.
23   dollars (that include daily reference prices and actual offer prices for their products for
24   each day during the class period) as requested in RFP 1, and (ii) reliable sales data in U.S.
25   dollars, including the reference price displayed to the customer at the time of the sale along
26   with the price that was actually paid by the customer exclusive of tax and shipping, as
27   requested in RFPs 2-5. Defendants should also clearly inform Plaintiffs what column in
28   the pricing and sales data pertains to the reference price and what column pertains to the
                                                   30
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 39 of 158 Page ID #:1244



 1   sales price such that Plaintiffs and the Court are able to ascertain whether responsive
 2   discovery has been produced.
 3           Plaintiffs further note that they have been delayed and put through significant
 4   expense and burden in bringing this motion, and thus seek monetary sanctions against
 5   Defendants for abuse of the discovery process. Defendants should be reminded that the
 6   District Court has required a short timeline for class certification, and if Defendants
 7   continue to engage in obstructive behavior to deprive Plaintiffs of standard class
 8   discovery, Plaintiffs would seek class certification as a form of discovery sanction. See
 9   Addison v. Monarch & Assocs., No. 5:14-cv-00358-GW(JEMx), 2017 U.S. Dist. LEXIS
10   222679, at *5 (C.D. Cal. May 8, 2017) (“[T]he Court has both inherent authority and
11   authority under Rule 37(b)(2) to order class certification as a form of discovery sanction”).
12   Plaintiffs have acted in good faith and request the same of Defendants.
13                   3.       Defendants’ Contentions, Points, and Authorities regarding
14                            Request for Production Nos. 1-5.
15                            i. Defendants Produced United States Sales Data and Pricing
16                                Information.
17           Defendants maintain and produced sales data for the products it sold during the
18   entire class period – literally, millions of transactions. By its nature, sales data necessarily
19   includes pricing data, meaning the original and sale price for every product sold during
20   the class period was provided to Plaintiffs:
21            • Prettylittlething.com sales transactions from February 29, 2016
22               to January 28, 2021 (D00000871-D00000999);
              • Boohoo and BoohooMAN sales transactions from March 28,
23               2016 to January 24, 2021 (D00001000-D00001125); and
24            • Nasty Gal sales transactions from February 28, 2017 to January
                 24, 2021 (D00001000-D00001125).
25   (Shelton Decl., Ex. 1).
26           Plaintiffs complain because this material does not comport with their definition of
27   “pricing information.” Plaintiffs would like “daily price lists” or “daily pricing data,”
28   regardless of whether any sales were made at any given historical price. Given the millions
                                                31
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 40 of 158 Page ID #:1245



 1   of items sold, this is extraordinarily burdensome and Plaintiffs failed to explain the
 2   relevance of historical pricing information for all products offered for sale on the U.S.
 3   websites, over a four year period, untethered from actual sales.
 4                            ii.     The Data was Produced the Way it is Maintained in the
 5                                    Ordinary Course of Business.
 6           Although Plaintiffs complain that no “pricing information” has been provided,
 7   Defendants produced all the sales data in their possession – millions of sales data entries
 8   for specific products and the pricing information for each sale, consistent with Federal
 9   Rule of Civil Procedure 34. The sales data and pricing information was produced in native
10   format in the manner in which it is maintained in the ordinary course of business. (Shelton
11   Decl., ¶ 4).
12           Plaintiffs complain they do not understand the data produced. First, Plaintiffs
13   crafted the discovery requests. Defendants responded accordingly. To the extent Plaintiffs
14   find the information not useful or overwhelming, it is incumbent upon Plaintiffs to narrow
15   or reframe the requests. They have refused to do so. Second, Plaintiffs requested an
16   enormous amount of information, and it is their obligation to assess and evaluate what has
17   been provided before attempting to conscript Defendants into assessing the production and
18   connecting the dots between documents produced and Plaintiffs’ own legal theories. If,
19   upon that assessment, Plaintiffs have questions, Defendants stand ready to assist and,
20   indeed, have answered specific inquiries.3                    For example, Defendants described the
21   columns or headers within the produced sales spreadsheets in their discovery responses
22   (See, e.g., Almadani Decl., Ex. 10, Request for Production No. 1) and, as a courtesy,
23   provided definitions of pertinent columns when Plaintiffs asked (Id. Ex. 27). But,
24   Defendants are under no obligation to further explain the data provided. See Little Hocking
25   Water Assn., Inc. v. E.I. DuPont De Nemours & Co., 2013 WL 608154, *54 (S.D.Ohio
26
27
     3
      When Plaintiffs questioned whether any of the sales data spreadsheet columns actually
     equate to the legal term, “reference price,” Defendants responded, as a courtesy, by letter
28   dated February 19, 2021 pursuant to the ongoing meet and confer, with definitions for the
     pertinent columns. (Id., Ex. 27).
                                                  32
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 41 of 158 Page ID #:1246



 1   Feb.19, 2013) (“Once the documents are produced as they are kept in the ordinary course
 2   of business Rule 34 imposes no further duty to organize and label the documents to
 3   correlate to the particular request to which they are responsive.”); MGP Ingredients, Inc.
 4   v. Mars, Inc., 2007 WL 3010343, at *4 (D. Kan. Oct. 15, 2007) (denying motion to compel
 5   defendants “to identify by Bates Numbers the documents and ESI that [were] responsive
 6   to each particular request for production,” explaining that “Plaintiff was the party who
 7   formulated the requests in the manner it did and Plaintiff must take responsibility for
 8   undertaking the task of determining which documents relate to each set of its twenty-some
 9   requests.”).
10           To the extent Plaintiffs seek further clarification on the meaning behind certain
11   columns in the spreadsheet or have encountered inconsistencies within the data,4 they have
12   every right to utilize the discovery tools available to them for further inquiry. The sales
13   and pricing data was produced in the way it is maintained (see Shelton Decl., ¶ 4), and if
14   further clarification is needed,5 Plaintiffs can and should utilize the tools of discovery –
15   noticing a deposition or serving an interrogatory to obtain the information they need to
16   support their own legal conclusion.6
17           “If the producing party produces documents in the order in which they were kept in
18   the usual course of business, the Rule imposes no duty to organize and label the
19   documents.” Murphy v. Am. Gen. Life Ins. Co., No. EDCV14486JAKSPX, 2014 WL
20   12564111, at *2 (C.D. Cal. Sept. 12, 2014) (citing In re G–I Holdings, Inc., 218 F.R.D.
21   428, 439 (D.N.J. 2003)); see also, Caliper Techs. Corp. v. Molecular Devices Corp., 213
22   4
       Plaintiffs cite to a few examples within the sales data spreadsheets where there appears
23   to have been data entry errors or incorrect currencies listed. Without attempting to review,
     assess, or use other discovery tools to inquire, Plaintiffs label all sales data “unreliable”
24   and conclude Defendants have been “deceptive,” “unfaithful,” “misleading,” and
     “abusive” in producing its sales data. The data was produced in the way it was maintained.
25   A motion to compel is not the proper tool to address Plaintiffs’ concern.
     5
       Even assuming the information is, in fact, “unreliable,” as Plaintiffs speculate, this is
26   how the information is stored. It has not been altered or manipulated. If Plaintiffs have a
     concern, they should take a deposition to validate that concern.
27
     6
       Plaintiffs have, in fact, served a second set of interrogatories regarding the columns in
     Defendants’ sales spreadsheets and the term “reference price.” Defendants are in the
28   process of assessing these discovery requests and will timely respond and object
     accordingly, if necessary.
                                                   33
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 42 of 158 Page ID #:1247



 1   F.R.D. 555 (N.D. Cal. 2003) (denying Plaintiff’s request for a narrative response
 2   concerning produced business records, claiming that the documents provide no guidance,
 3   and holding that “[Defendant] is obliged only to give the information to [plaintiff], not to
 4   explain it”). Further, Defendants are not required to create new documents solely for the
 5   purpose of this litigation. “Rule 34 only requires a party to produce documents that are
 6   already in existence. . . . A party is not required to prepare, or cause to be prepared, new
 7   documents solely for their production.” Alexander v. F.B.I., 194 F.R.D. 305, 310 (D.D.C.
 8   2000) (citations and quotations omitted).
 9           If Plaintiffs raised these issues during the meet and confer process, perhaps they
10   could have been discussed and avoided. Unfortunately, despite repeated attempts by
11   Defendants (see infra, section 2(C)(3)), Plaintiffs refused to discuss these matters and we
12   are left with another area of confusion rather than actual disagreement for the Court to
13   hear and decide.7
14           In conclusion, Defendants met their discovery obligations regarding the sales data
15   and pricing information because they conducted a reasonable search for responsive
16   documents and produced those documents to Plaintiffs.8 Plaintiffs’ confusion about the
17   meaning of documents or speculation that certain documents do not exist is not a valid
18   basis for a motion to compel. Unilin Beheer B. V. v. NSL Trading Corp, No. cv 14-2210
19   BRO(SSx), 2015 WL 12698284 at *6 (C. D. Cal. Sept 17, 2015) (citing Alexander v.
20   Federal Bureau of Investigation, 194 F.R.D. 305, 310 (D.D.C. 2000)) (“a party's mere
21
22
     7
23     Had Plaintiffs continued the meet and confer process, Defendants could have explained
     specifically what information was being withheld pursuant to their objections and
24   responses to the extent it was not clear to Plaintiffs. Regarding the sales data, for example,
     Defendants have withheld information specific to customer identity and specific contact
25   information, such as name, email address and physical address. The sales data produced
     is limited to provide the geographic region only (state) because this information may be
26   relevant to class certification issues. Beyond this, Defendants do not see how customer
     contact  information is relevant at this stage in the litigation.
     8
27     Additionally, as explained further below in Section C(3), Defendants have conducted a
     reasonable search for emails concerning pertinent issues in the case, like pricing, and have
28   produced over 20,000 responsive emails and attachments, some of which relate to pricing
     information on certain products.
                                                    34
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 43 of 158 Page ID #:1248



 1   suspicion that its opponent must have documents that it claims not to have does not warrant
 2   granting a motion to compel”).
 3           B.      Defendants Refuse to Produce Their Policies and Procedures
 4                   Concerning Reference Pricing Practices and Markdowns/Discounts, and
 5                   Will Not Produce Memos, Marketing Research and Survey Analyses,
 6                   Training Materials, or Other Documents (see RFPs 6-9, 10-13, 21-22, and
 7                   33-34).
 8                   1.       Discovery in Dispute:
 9   REQUEST FOR PRODUCTION NO. 6:
10           Any and all DOCUMENTS relating to any memoranda, studies, analyses, surveys,
11   focus groups, reports, or other assessments of any kind whatsoever performed (whether
12   internally or by a third-party) during the time period January 1, 2016, to the present
13   concerning the use, importance, lack of importance, or effectiveness of REFERENCE
14   PRICES in connection with ADVERTISING merchandise to consumers.
15   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 6:
16           Defendants incorporate by reference the General Objections set forth herein.
17   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly
18   burdensome, including without limitation as to “any and all” and the terms and phrases,
19   “use, importance, lack of importance or effectiveness.” Defendants object to this Request
20   to the extent that it seeks information related to Defendants’ business activities outside the
21   United States. Defendants object to this Request to the extent it calls for the disclosure of
22   information subject to the attorney-client privilege, the attorney work product doctrine, or
23   any other applicable privilege. Defendants object to this Request insofar as it seeks
24   competitive sensitive business and financial information. To the extent this Request seeks
25   information contained in email correspondence, Defendants object to this Request as
26   overly broad and unduly burdensome. Defendants will withhold documents on the basis
27   of their objections to this Request. Subject to and without waiving the foregoing
28   objections, to the extent such documents exist, Defendants will agree to produce
                                            35
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 44 of 158 Page ID #:1249



 1   responsive, non-privileged documents in its possession, custody or control constituting
 2   internal and third-party reports, analyses, and presentations concerning internal or
 3   competitor data on styles, internal or competitor data on pricing, or reference prices and
 4   advertising for Boohoo related brands. Defendants object to production of email
 5   correspondence on the grounds of overbreadth, oppression and undue burden, and lack of
 6   relevance to the limited class certification discovery authorized by the Court at this time.
 7   Due to the sheer volume of information requested, Defendants agree to meet and confer
 8   with Plaintiff in good faith to discuss whether production of additional documents beyond
 9   those specifically agreed upon in this response is feasible, will avoid undue burden and
10   hardship on Defendants, and will be proportional to the needs of the case and the limited
11   class certification discovery authorized by the Court at this time. To the extent Defendants
12   agree to production of certain documents in this response, or agree to production of
13   additional documents in the future, any such documents will be produced on a rolling basis
14   and subject to these objections and any modifications agreed upon by the parties.
15   REQUEST FOR PRODUCTION NO. 7:
16           Any and all DOCUMENTS relating to any memoranda, studies, analyses, surveys,
17   focus groups, reports, or other assessments of any kind whatsoever performed (whether
18   internally or by a third-party) during the time period January 1, 2016, to the present
19   concerning the use, importance, lack of importance, or effectiveness of offering sales,
20   discounts, markdowns, or promotions in connection with ADVERTISING merchandise to
21   consumers.
22   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 7:
23           Defendants incorporate by reference the General Objections set forth herein.
24   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly
25   burdensome, including without limitation as to “any and all” and “use, importance, lack
26   of importance, or effectiveness of offering sales, discounts, markdowns, or promotions.”
27   Defendants object to this Request to the extent that it seeks information related to
28   Defendants’ business activities outside the United States. Defendants object to this
                                               36
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 45 of 158 Page ID #:1250



 1   Request to the extent it calls for the disclosure of information subject to the attorney-client
 2   privilege, the attorney work product doctrine, or any other applicable privilege.
 3   Defendants object to this Request insofar as it seeks competitive sensitive business and
 4   financial information. To the extent this Request seeks information contained in email
 5   correspondence, Defendants object to this Request as overly broad and unduly
 6   burdensome. Defendants will withhold documents on the basis of their objections to this
 7   Request. Subject to and without waiving the foregoing objections, to the extent such
 8   documents exist, Defendants will agree to produce responsive, non-privileged documents
 9   in its possession, custody or control constituting internal and third-party reports, analyses,
10   and presentations concerning internal or competitor data on styles, internal or competitor
11   data on pricing, or sales, discounts, markdowns, or promotions and advertising for Boohoo
12   related brands. Defendants object to production of email correspondence on the grounds
13   of overbreadth, oppression and undue burden, and lack of relevance to the limited class
14   certification discovery authorized by the Court at this time. Due to the sheer volume of
15   information requested, Defendants agree to meet and confer with Plaintiff in good faith to
16   discuss whether production of additional documents beyond those specifically agreed
17   upon in this response is feasible, will avoid undue burden and hardship on Defendants,
18   and will be proportional to the needs of the case and the limited class certification
19   discovery authorized by the Court at this time. To the extent Defendants agree to
20   production of certain documents in this response, or agree to production of additional
21   documents in the future, any such documents will be produced on a rolling basis and
22   subject to these objections and any modifications agreed upon by the parties.
23   REQUEST FOR PRODUCTION NO. 8:
24           Any and all DOCUMENTS relating to any memoranda, studies, analyses, surveys,
25   focus groups, reports, or other assessments of any kind whatsoever performed (whether
26   internally or by a third-party) during the time period January 1, 2016, to the present
27   concerning the demographics of YOUR customers in the United States, including, without
28   limitation, their age, gender, income, race, ethnicity, location, education, and shopping
                                                 37
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 46 of 158 Page ID #:1251



 1   preferences either identified by the customer or noted by YOU or any artificial intelligence
 2   system YOU use.
 3   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 8:
 4           Defendants incorporate by reference the General Objections set forth herein.
 5   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly
 6   burdensome including without limitation as to “any and all” and “artificial intelligence
 7   system.” Defendants object to this Request to the extent it calls for the disclosure of
 8   information subject to the attorney-client privilege, the attorney work product doctrine, or
 9   any other applicable privilege. Defendants object to this Request insofar as it seeks
10   competitive sensitive business and financial information. Defendants further object to this
11   Request for highly personal information of Defendants’ customers relating to “their age,
12   gender, income, race, ethnicity” and “education, and shopping preferences.” Such
13   information is wholly irrelevant to the certification of Plaintiff’s putative class. Defendants
14   will withhold documents on the basis of their objections to this request. Other than the
15   state of the customer’s residence, information regarding customer demographics is
16   irrelevant to this action and not likely to lead to the discovery of admissible evidence.
17   Defendants also object on the grounds of overbreadth, oppression and undue burden, and
18   lack of relevance to the limited class certification discovery authorized by the Court at this
19   time.
20   REQUEST FOR PRODUCTION NO. 9:
21           Any and all DOCUMENTS relating to any memoranda, studies, analyses, surveys,
22   focus groups, reports, or other assessments of any kind whatsoever performed (whether
23   internally or by a third-party) during the time period January 1, 2016, to the present
24   concerning the demographics of the customers YOU seek to target in the United States,
25   including, without limitation, their age, gender, income, race, ethnicity, location,
26   education, and shopping preferences either identified by the customer or noted by YOU
27   or any artificial intelligence system YOU use.
28   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 9:
                                 38
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 47 of 158 Page ID #:1252



 1           Defendants incorporate by reference the General Objections set forth herein.
 2   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly
 3   burdensome including without limitation as to “any and all” and “artificial intelligence
 4   system.” Defendants object to this Request to the extent it calls for the disclosure of
 5   information subject to the attorney-client privilege, the attorney work product doctrine, or
 6   any other applicable privilege. Defendants object to this Request insofar as it seeks
 7   competitive sensitive business and financial information. Defendants further object to this
 8   Request for highly personal information of Defendants’ customers relating to “their age,
 9   gender, income, race, ethnicity” and “education, and shopping preferences.” Such
10   information is wholly irrelevant to the certification of Plaintiff’s putative class. Defendants
11   will withhold documents on the basis of their objections to this Request. Other than the
12   state of the customer’s residence, information regarding customer demographics is
13   irrelevant to this action and not likely to lead to the discovery of admissible evidence.
14   Defendants also object on the grounds of overbreadth, oppression and undue burden, and
15   lack of relevance to the limited class certification discovery authorized by the Court at this
16   time.
17   REQUEST FOR PRODUCTION NO. 10:
18           Any and all PowerPoint presentations, memoranda, reports, or other DOCUMENTS
19   provided or presented to YOUR officers, directors, or executives concerning the use of
20   sales, discounts, markdowns, or promotions in connection with ADVERTISING YOUR
21   PRODUCTS on YOUR WEBSITE.
22   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 10:
23           Defendants incorporate by reference the General Objections set forth herein.
24   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly
25   burdensome including without limitation as to “any and all.” Defendants object to this
26   Request to the extent that it seeks information related to Defendants’ business activities
27   outside the United States. Defendants object to this Request to the extent it calls for the
28   disclosure of information subject to the attorney-client privilege, the attorney work
                                              39
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 48 of 158 Page ID #:1253



 1   product doctrine, or any other applicable privilege. Defendants object to this Request
 2   insofar as it seeks competitive sensitive business and financial information. To the extent
 3   this Request seeks information contained in email correspondence, Defendants object to
 4   this Request as overly broad and unduly burdensome.
 5           Defendants will withhold documents on the basis of their objections to this request.
 6   Subject to and without waiving the foregoing objections, to the extent such documents
 7   exist, Defendants will conduct a reasonable search and produce responsive, non-privileged
 8   documents in its possession, custody or control in response to this Request that specifically
 9   discuss reference prices in connection with advertising on the U.S. website. Defendants
10   object to production of email correspondence on the grounds of overbreadth, oppression
11   and undue burden, and lack of relevance to the limited class certification discovery
12   authorized by the Court at this time. Due to the sheer volume of information requested,
13   Defendants agree to meet and confer with Plaintiff in good faith to discuss whether
14   production of additional documents beyond those specifically agreed upon in this response
15   is feasible, will avoid undue burden and hardship on Defendants, and will be proportional
16   to the needs of the case and the limited class certification discovery authorized by the
17   Court at this time. To the extent Defendants agree to production of certain documents in
18   this response, or agree to production of additional documents in the future, any such
19   documents will be produced on a rolling basis and subject to these objections and any
20   modifications agreed upon by the parties.
21   REQUEST FOR PRODUCTION NO. 11:
22           Any and all PowerPoint presentations, memoranda, reports, or other DOCUMENTS
23   provided or presented to YOUR officers, directors, or executives concerning the use of
24   REFERENCE PRICES in connection with ADVERTISING YOUR PRODUCTS on
25   YOUR WEBSITE.
26   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 11:
27           Defendants incorporate by reference the General Objections set forth herein.
28   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly
                                                 40
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 49 of 158 Page ID #:1254



 1   burdensome including without limitation as to “any and all.” Defendants object to this
 2   Request to the extent that it seeks information related to Defendants’ business activities
 3   outside the United States. Defendants object to this Request to the extent it calls for the
 4   disclosure of information subject to the attorney-client privilege, the attorney work
 5   product doctrine, or any other applicable privilege. Defendants object to this Request
 6   insofar as it seeks competitive sensitive business and financial information. To the extent
 7   this Request seeks information contained in email correspondence, Defendants object to
 8   this Request as overly broad and unduly burdensome.
 9           Defendants will withhold documents on the basis of their objections to this request.
10   Subject to and without waiving the foregoing objections, to the extent such documents
11   exist, Defendants will conduct a reasonable search and produce responsive, non-privileged
12   documents in its possession, custody or control in response to this Request that specifically
13   discuss reference prices in connection with advertising on the U.S. website. Defendants
14   object to production of email correspondence on the grounds of overbreadth, oppression
15   and undue burden, and lack of relevance to the limited class certification discovery
16   authorized by the Court at this time. Due to the sheer volume of information requested,
17   Defendants agree to meet and confer with Plaintiff in good faith to discuss whether
18   production of additional documents beyond those specifically agreed upon in this response
19   is feasible, will avoid undue burden and hardship on Defendants, and will be proportional
20   to the needs of the case and the limited class certification discovery authorized by the
21   Court at this time. To the extent Defendants agree to production of certain documents in
22   this response, or agree to production of additional documents in the future, any such
23   documents will be produced on a rolling basis and subject to these objections and any
24   modifications agreed upon by the parties.
25   REQUEST FOR PRODUCTION NO. 12:
26           Any and all PowerPoint presentations, memoranda, reports, or other DOCUMENTS
27   provided or presented to employees or contractors within YOUR organization concerning
28   the use of sales, discounts, markdowns, promotions, or REFERENCE PRICES in
                                            41
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 50 of 158 Page ID #:1255



 1   connection with ADVERTISING YOUR PRODUCTS on YOUR WEBSITE.
 2   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 12:
 3           Defendants incorporate by reference the General Objections set forth herein.
 4   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly
 5   burdensome including without limitation as to “any and all.” Defendants object to this
 6   Request to the extent that it seeks information related to Defendants’ business activities
 7   outside the United States. Defendants object to this Request to the extent it calls for the
 8   disclosure of information subject to the attorney-client privilege, the attorney work
 9   product doctrine, or any other applicable privilege. Defendants object to this Request
10   insofar as it seeks competitive sensitive business and financial information. To the extent
11   this Request seeks information contained in email correspondence, Defendants object to
12   this Request as overly broad and unduly burdensome.
13           Defendants will withhold documents on the basis of their objections to this request.
14   Subject to and without waiving the foregoing objections, to the extent such documents
15   exist, Defendants will agree to produce responsive, non-privileged documents in its
16   possession, custody or control constituting internal and third-party reports, analyses, and
17   presentations concerning internal or competitor data on styles, internal or competitor data
18   on pricing, or sales, discounts, markdowns, or promotions and advertising for Boohoo
19   related brands. Defendants object to production of email correspondence on the grounds
20   of overbreadth, oppression and undue burden, and lack of relevance to the limited class
21   certification discovery authorized by the Court at this time. Due to the sheer volume of
22   information requested, Defendants agree to meet and confer with Plaintiff in good faith to
23   discuss whether production of additional documents beyond those specifically agreed
24   upon in this response is feasible, will avoid undue burden and hardship on Defendants,
25   and will be proportional to the needs of the case and the limited class certification
26   discovery authorized by the Court at this time. To the extent Defendants agree to
27   production of certain documents in this response, or agree to production of additional
28   documents in the future, any such documents will be produced on a rolling basis and
                                             42
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 51 of 158 Page ID #:1256



 1   subject to these objections and any modifications agreed upon by the parties.
 2   REQUEST FOR PRODUCTION NO. 13:
 3           Any and all PowerPoint presentations, memoranda, reports, or other DOCUMENTS
 4   provided or presented to investors, potential investors, or other third parties concerning
 5   the use of sales, discounts, markdowns, promotions, or REFERENCE PRICES in
 6   connection with ADVERTISING YOUR PRODUCTS on YOUR WEBSITE.
 7   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 13:
 8           Defendants incorporate by reference the General Objections set forth herein.
 9   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly
10   burdensome including without limitation as to “any and all.” Defendants object to this
11   Request to the extent that it seeks information related to Defendants’ business activities
12   outside the United States. Defendants object to this Request to the extent it calls for the
13   disclosure of information subject to the attorney-client privilege, the attorney work
14   product doctrine, or any other applicable privilege. Defendants object to this Request
15   insofar as it seeks competitive sensitive business and financial information.
16           Defendants will withhold documents on the basis of their objections to this request.
17   Subject to and without waiving the foregoing objections, to the extent such documents
18   exist, Defendants will conduct a reasonable search and produce responsive, non-privileged
19   documents in its possession, custody or control in response to this Request that are directed
20   to investors and/or third parties and specifically discuss reference prices in connection
21   with advertising on the U.S. website. Defendants object to production of email
22   correspondence on the grounds of overbreadth, oppression and undue burden, and lack of
23   relevance to the limited class certification discovery authorized by the Court at this time.
24   Due to the sheer volume of information requested, Defendants agree to meet and confer
25   with Plaintiff in good faith to discuss whether production of additional documents beyond
26   those specifically agreed upon in this response is feasible, will avoid undue burden and
27   hardship on Defendants, and will be proportional to the needs of the case and the limited
28   class certification discovery authorized by the Court at this time. To the extent Defendants
                                                  43
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 52 of 158 Page ID #:1257



 1   agree to production of certain documents in this response, or agree to production of
 2   additional documents in the future, any such documents will be produced on a rolling basis
 3   and subject to these objections and any modifications agreed upon by the parties.
 4   REQUEST FOR PRODUCTION NO. 21:
 5           Any and all memoranda, reports, presentations, analyses, training materials, e-
 6   mails, correspondence, or other DOCUMENTS constituting, reflecting, or relating to
 7   YOUR policies and procedures concerning REFERENCE PRICES ADVERTISED for
 8   YOUR PRODUCTS on YOUR WEBSITE during the CLASS PERIOD.
 9   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 21:
10           Defendants incorporate by reference the General Objections set forth herein.
11   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly
12   burdensome including without limitation as to “any and all.” Defendants object to this
13   Request to the extent that it seeks information related to Defendants’ business activities
14   outside the United States. Defendants object to this Request to the extent it calls for the
15   disclosure of information subject to the attorney-client privilege, the attorney work
16   product doctrine, or any other applicable privilege. Defendants object to this Request
17   insofar as it seeks competitive sensitive business and financial information. To the extent
18   this Request seeks information contained in email correspondence, Defendants object to
19   this Request as overly broad and unduly burdensome.
20           Defendants will withhold documents on the basis of their objections to this request.
21   Subject to and without waiving the foregoing objections, to the extent such documents
22   exist, Defendants will agree to produce responsive, non-privileged documents in its
23   possession, custody or control constituting internal and third-party reports, analyses, and
24   presentations concerning internal or competitor data on styles, internal or competitor data
25   on pricing, or reference prices and advertising for Boohoo related brands. Defendants
26   object to production of email correspondence on the grounds of overbreadth, oppression
27   and undue burden, and lack of relevance to the limited class certification discovery
28   authorized by the Court at this time. Due to the sheer volume of information requested,
                                                44
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 53 of 158 Page ID #:1258



 1   Defendants agree to meet and confer with Plaintiff in good faith to discuss whether
 2   production of additional documents beyond those specifically agreed upon in this response
 3   is feasible, will avoid undue burden and hardship on Defendants, and will be proportional
 4   to the needs of the case and the limited class certification discovery authorized by the
 5   Court at this time. To the extent Defendants agree to production of certain documents in
 6   this response, or agree to production of additional documents in the future, any such
 7   documents will be produced on a rolling basis and subject to these objections and any
 8   modifications agreed upon by the parties.
 9   REQUEST FOR PRODUCTION NO. 22:
10           Any and all memoranda, reports, presentations, analyses, training materials, e-
11   mails, correspondence, or other DOCUMENTS constituting, reflecting, or relating to
12   YOUR policies and procedures concerning the offering of sales, markdowns, discounts,
13   or promotions for YOUR PRODUCTS on YOUR WEBSITE during the CLASS PERIOD.
14   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 22:
15           Defendants incorporate by reference the General Objections set forth herein.
16   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly
17   burdensome including without limitation as to “any and all.” Defendants object to this
18   Request to the extent that it seeks information related to Defendants’ business activities
19   outside the United States. Defendants object to this Request to the extent it calls for the
20   disclosure of information subject to the attorney-client privilege, the attorney work
21   product doctrine, or any other applicable privilege. Defendants object to this Request
22   insofar as it seeks competitive sensitive business and financial information. To the extent
23   this Request seeks information contained in email correspondence, Defendants object to
24   this Request as overly broad and unduly burdensome.
25           Defendants will withhold documents on the basis of their objections to this request.
26   Subject to and without waiving the foregoing objections, to the extent such documents
27   exist, Defendants will agree to produce responsive, non-privileged documents in its
28   possession, custody or control constituting internal and third-party reports, analyses, and
                                                 45
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 54 of 158 Page ID #:1259



 1   presentations concerning internal or competitor data on styles, internal or competitor data
 2   on pricing, or reference prices and advertising for Boohoo related brands. Defendants
 3   object to production of email correspondence on the grounds of overbreadth, oppression
 4   and undue burden, and lack of relevance to the limited class certification discovery
 5   authorized by the Court at this time. Due to the sheer volume of information requested,
 6   Defendants agree to meet and confer with Plaintiff in good faith to discuss whether
 7   production of additional documents beyond those specifically agreed upon in this response
 8   is feasible, will avoid undue burden and hardship on Defendants, and will be proportional
 9   to the needs of the case and the limited class certification discovery authorized by the
10   Court at this time. To the extent Defendants agree to production of certain documents in
11   this response, or agree to production of additional documents in the future, any such
12   documents will be produced on a rolling basis and subject to these objections and any
13   modifications agreed upon by the parties.
14   REQUEST FOR PRODUCTION NO. 33:
15           Any and all memoranda, guides, manuals, tutorials, handbooks, or other
16   DOCUMENTS YOU use to train or educate YOUR employees regarding the use of
17   REFERENCE PRICES on YOUR WEBSITE during the CLASS PERIOD.
18   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 33:
19           Defendants incorporate by reference the General Objections set forth herein.
20   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly
21   burdensome, including without limitation as to “any and all.” Defendants object to this
22   Request to the extent that it seeks information related to Defendants’ business activities
23   outside the United States. Defendants object to this Request to the extent it calls for the
24   disclosure of information subject to the attorney-client privilege, the attorney work
25   product doctrine, or any other applicable privilege. Defendants object to this Request
26   insofar as it seeks competitive sensitive business and financial information. To the extent
27   this Request seeks information contained in email correspondence, Defendants object to
28   this Request as overly broad and unduly burdensome.
                                                46
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 55 of 158 Page ID #:1260



 1           Defendants will withhold documents on the basis of their objections to this request.
 2   Subject to and without waiving the foregoing objections, to the extent such documents
 3   exist, Defendants will agree to produce responsive, non-privileged documents in its
 4   possession, custody or control constituting internal and third-party reports, analyses, and
 5   presentations concerning internal or competitor data on styles, internal or competitor data
 6   on pricing, or reference prices and advertising for Boohoo related brands. Defendants
 7   object to production of email correspondence on the grounds of overbreadth, oppression
 8   and undue burden, and lack of relevance to the limited class certification discovery
 9   authorized by the Court at this time. Due to the sheer volume of information requested,
10   Defendants agree to meet and confer with Plaintiff in good faith to discuss whether
11   production of additional documents beyond those specifically agreed upon in this response
12   is feasible, will avoid undue burden and hardship on Defendants, and will be proportional
13   to the needs of the case and the limited class certification discovery authorized by the
14   Court at this time. To the extent Defendants agree to production of certain documents in
15   this response, or agree to production of additional documents in the future, any such
16   documents will be produced on a rolling basis and subject to these objections and any
17   modifications agreed upon by the parties.
18   REQUEST FOR PRODUCTION NO. 34:
19           Any and all memoranda, guides, manuals, tutorials, handbooks, or other
20   DOCUMENTS YOU use to train or educate YOUR employees regarding the offering of
21   sales, markdowns, discounts, or promotions on YOUR WEBSITE during the CLASS
22   PERIOD.
23   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 34:
24           Defendants incorporate by reference the General Objections set forth herein.
25   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly
26   burdensome, including without limitation as to “any and all.” Defendants object to this
27   Request to the extent that it seeks information related to Defendants’ business activities
28   outside the United States. Defendants object to this Request to the extent it calls for the
                                               47
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 56 of 158 Page ID #:1261



 1   disclosure of information subject to the attorney-client privilege, the attorney work
 2   product doctrine, or any other applicable privilege. Defendants object to this Request
 3   insofar as it seeks competitive sensitive business and financial information. To the extent
 4   this Request seeks information. contained in email correspondence, Defendants object to
 5   this Request as overly broad and unduly burdensome.
 6           Defendants will withhold documents on the basis of their objections to this request.
 7   Subject to and without waiving the foregoing objections, to the extent such documents
 8   exist, Defendants will agree to produce responsive, non-privileged documents in its
 9   possession, custody or control constituting internal and third-party reports, analyses, and
10   presentations concerning internal or competitor data on styles, internal or competitor data
11   on pricing, or reference prices and advertising for Boohoo related brands. Defendants
12   object to production of email correspondence on the grounds of overbreadth, oppression
13   and undue burden, and lack of relevance to the limited class certification discovery
14   authorized by the Court at this time. Due to the sheer volume of information requested,
15   Defendants agree to meet and confer with Plaintiff in good faith to discuss whether
16   production of additional documents beyond those specifically agreed upon in this response
17   is feasible, will avoid undue burden and hardship on Defendants, and will be proportional
18   to the needs of the case and the limited class certification discovery authorized by the
19   Court at this time. To the extent Defendants agree to production of certain documents in
20   this response, or agree to production of additional documents in the future, any such
21   documents will be produced on a rolling basis and subject to these objections and any
22   modifications agreed upon by the parties.
23                   2.       Plaintiffs’ Contentions, Points, and Authorities Regarding
24                            Request for Production Nos. 6-9, 10-13, 21-22, and 33-34.
25           As shown above, Defendants, relying on meritless boilerplate objections they
26   repeatedly copied and pasted throughout their responses, refuse to produce documents and
27   electronically stored information (“ESI”) responsive to the following RFPs:
28
                                                              48
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 57 of 158 Page ID #:1262



 1   •       RFPs 6-9 (surveys and analyses re: reference prices, offering of sales, discounts,
 2           markdowns, etc., and Defendants’ customer demographics)
 3   •       RFP 10-13 (internal and investor PowerPoints, memos, and reports re: reference
 4           prices, and offering of sales, discounts, markdowns, etc.)
 5   •       RFP 21-22 (policies and procedures re: reference prices, offering of sales,
 6           discounts, markdowns, etc., and all communications, presentations, memos, and
 7           training materials regarding same)
 8   •       RFP 33-34 (memos, guides, manuals, handbooks re: training of employees
 9           regarding reference prices, and offering of sales, discounts, markdowns, etc.)
10           Case precedent from district courts and magistrates in California firmly establishes
11   that the internal documents sought in the RFPs above are highly relevant to class
12   certification. For example, in a class action, “marketing research and data that the
13   defendants may possess which bears on whether consumer choice of product to purchase
14   is affected by the product claim in question is relevant and discoverable.” Martinelli v.
15   Johnson & Johnson, No. 215CV1733MCEEFBTEMP, 2016 WL 4055040, at *4 (E.D.
16   Cal. July 28, 2016); Woodard v. Labrada, No. EDCV16189JGBSPX, 2018 WL 6930767,
17   at *6 (C.D. Cal. Jan. 11, 2018) (“To the extent such information is available and
18   outstanding, plaintiff is entitled to such discovery relating to Naturex’s consumer research,
19   as this would relate to how the company’s products are perceived by reasonable consumers
20   in this false advertising dispute.”)
21           Similarly, class discovery requests concerning “how Defendants perceived their
22   own representations, how they intended consumers to perceive those representations, and
23   how they understood customers to perceive those representations . . . are relevant because
24   Plaintiffs could use such evidence as common proof that Defendants chose to advertise in
25   a certain way to impact its consumers’ choice.” In re: Coca-Cola Prod. Mktg. & Sales
26   Practices Litig. (No. II), No. 14MD02555JSWMEJ, 2016 WL 6245899, at *5 (N.D. Cal.
27   Oct. 26, 2016). In other words, “[i]f Defendants believed their representations would cause
28   consumers to react in a certain way, and developed the representations to achieve that
                                               49
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 58 of 158 Page ID #:1263



 1   result, that evidence could be probative common proof of whether Defendants expected a
 2   reasonable person to rely upon the representations in deciding to purchase the product.”
 3   Id.; see also Ang v. Bimbo Bakeries USA, Inc., No. 13–cv–01196 WHO (NC), 2014 WL
 4   1940178, at *2 (N.D. Cal. May 14, 2014) (finding as relevant discovery seeking
 5   “information about defendant’s marketing and labeling decisions” including its “intent,
 6   motive, and knowledge”).
 7           In Martin v. Monsanto Co., for example, the court found that “Plaintiff is entitled
 8   to discovery relating to consumer research as requested in RFP number 10. Other courts
 9   have held that discovery of a defendant’s marketing and labeling decisions are relevant in
10   a consumer class action dispute.” No. EDCV162168JFWSPX, 2017 WL 5172205, at *4
11   (C.D. Cal. Apr. 10, 2017). The Court also found that “a plaintiff may seek discovery into
12   how a defendant perceived its own representations, including how it intended consumers
13   to perceive them because it relates to impact on consumer choice and purchasing.” Id.
14   By way of further example, in Martinelli v. Johnson & Johnson, the court rejected the
15   defendant’s argument that “internal documents and communications regarding what they
16   may have intended to communicate to consumers on the product labels is simply not
17   probative of what a reasonable consumer actually understood.” No. 2:15-cv-1733-MCE-
18   EFB (TEMP), 2016 WL 4055040, at *3 (E.D. Cal. July 28, 2016). The court found that
19   “internal marketing materials” were relevant to class certification because “[w]hatever
20   information, marketing data, research and analysis defendants possess that shows whether
21   consumers favorably respond to sales strategies centered on [the defendant’s claims on
22   product labels] is relevant to whether that reasonable person standard is satisfied.” Id.
23           The above-requested internal documents, which encompass documents reflecting
24   Defendants’ own impressions of how consumers would perceive their representations in
25   the form of reference prices and markdowns, are also relevant to establishing materiality
26   on a classwide basis. See, e.g., Fitzhenry-Russell v. Dr. Pepper Snapple Grp., Inc., 326
27   F.R.D. 592, 614 (N.D. Cal. 2018) (“Plaintiffs are aided in demonstrating materiality by
28   defendant’s internal documents, which demonstrate that ‘Made From Real Ginger’ proved
                                              50
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 59 of 158 Page ID #:1264



 1   to be valuable in selling Canada Dry.”); Kumar v. Salov N. Am. Corp., No. 14-CV-2411-
 2   YGR, 2016 WL 3844334, at *8 (N.D. Cal. Jul. 15, 2016) (“Materiality can be shown by a
 3   third party’s, or defendant’s own, market research showing the importance of such
 4   representations to purchasers.”); Mullins v. Premier Nutrition Corp., No. 13-cv-01271 RS,
 5   2016 WL 1535057, at *3 (N.D. Cal. Apr. 15, 2016) (defendant’s own “[m]arketing
 6   research suggests the overwhelming majority of Joint Juice users purchased the product to
 7   obtain these benefits, and thus there is a reason to believe the represented health benefits
 8   were material.”)
 9           Here, Defendants should be compelled to produce documents and ESI in their
10   possession, custody, or control that are responsive to RFPs 6-13, 21-22, and 33-34. As
11   the case law cited above demonstrates, the information sought by Plaintiffs’ RFPs is highly
12   relevant to class certification. With these documents, Plaintiffs intend to prove that
13   Defendants had a companywide policy and practice during the class period to advertise
14   false reference prices and use fake sales on their U.S. websites to deceive and prey upon
15   class members who purchased Defendants’ products exclusively from the subject
16   websites. These documents are also probative of Defendants’ decision-making concerning
17   use of the reference-pricing scheme and markdown/discount practices, how Defendants
18   perceived these practices to be useful, how they believed their customers’ purchasing
19   behavior would be impacted as a result of these practices, and what their own surveys,
20   market research, and consumer data revealed about the effectiveness of these practices.
21   Documents (both internal and external) such as memos, presentations, guides, and training
22   materials are also relevant, as they all contain Defendants’ admissions concerning their
23   use of reference-pricing and markdown practices across the class.
24           Therefore, Plaintiffs anticipate the requested documents will supply common proof
25   relevant to a number of class certification issues concerning commonality and
26   predominance, including, without limitation, the existence and prevalence of conduct that
27   is unlawful, the materiality of the false reference prices and fake promotions, classwide
28   reliance, Defendants’ intent, motive, and knowledge, and the ability to compute damages
                                                 51
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 60 of 158 Page ID #:1265



 1   on a classwide basis under the standard set forth in Comcast Corp. v. Behrend, 569 U.S.
 2   27 (2013). Indeed, Defendants do not concede any Rule 23 requirement. Plaintiffs thus
 3   must be permitted to obtain the requested discovery to be in a position to respond to all of
 4   Defendants’ potential arguments. Defendants should therefore be ordered to produce all
 5   documents responsive to RFPs 6-9, 10-13, 21-22, and 33-34.
 6           Defendants’ argument that they should be relieved of their obligation to produce
 7   documents relevant to class certification because of the volume of data measured in
 8   Gigabytes that they have produced is unavailing. The volume of data is irrelevant. That
 9   Defendants produced documents they perceived to be helpful to their defenses does not
10   satisfy their discovery obligations pertaining to the clearly discoverable information
11   Plaintiffs have requested. If in every case the parties could simply ignore their opponents’
12   requests and escape their discovery obligations by producing large volumes of data that is
13   exclusively helpful to their own cause, the rules of discovery would lose all meaning.
14   Defendants’ production must include internal documents, such as memos, surveys,
15   reports, and presentations, concerning Defendants’ own reference pricing and
16   discount/markdown strategies and their impact on the behavior of their customers. It is not
17   sufficient for Defendants to cherry-pick only documents comparing their products and
18   prices to competitors, which is not relevant to the issues in this case and is not what
19   Plaintiffs requested.
20           Defendants contend that they have already produced all documents responsive to
21   RFPs 6-9, 10-13, 21-22, and 33-34. However, their written responses tell a completely
22   different story. Defendants assert a number of broad objections, including objections on
23   the grounds of undue burden, breadth, ambiguity of the request, the competitive sensitivity
24   of the information, that the requests may seek information concerning business activities
25   outside the United States, and that they object to producing e-mails. Defendants then
26   follow up these objections with a statement that “Defendants will withhold documents on
27   the basis of their objections to this request.” Defendants’ carefully crafted statements on
28   the limited items they will produce and their cherry-picking of examples of responsive
                                               52
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 61 of 158 Page ID #:1266



 1   documents do not cure the fundamental problem, namely, that Plaintiffs are left in the dark
 2   on what Defendants are withholding from the production.
 3           Rule 34 does not allow such shell games. It requires clear communication in written
 4   responses to document demands. “For each item or category, the response must either state
 5   that inspection and related activities will be permitted as requested or state with specificity
 6   the grounds for objecting to the request, including the reasons.”                     Fed. R. Civ. P.
 7   34(b)(2)(B).       “An objection must state whether any responsive materials are being
 8   withheld on the basis of that objection. An objection to part of a request must specify the
 9   part and permit inspection of the rest.” Fed. R. Civ. P. 34(b)(2)(C). Stated differently:
10                   In responding to discovery requests, a reasonable inquiry must
11
                     be made, and if no responsive documents or tangible things
                     exist, Fed. R. Civ. P. 26(g)(1), the responding party should so
12                   state with sufficient specificity to allow the Court to determine
13
                     whether the party made a reasonable inquiry and exercised due
                     diligence, Uribe v. McKesson, No. 08cv1285 DMS (NLS), 2010
14                   WL 892093, at *2-3 (E.D. Cal. Mar. 9, 2010). If responsive
15                   documents do exist but the responsive party claims lack of
                     possession, control, or custody, the party must so state with
16                   sufficient specificity to allow the Court (1) to conclude that the
17                   responses were made after a case-specific evaluation and (2) to
                     evaluate the merit of that response. Ochotorena v. Adams, No.
18                   1:05-cv-01525-LJO-DLB (PC), 2010 WL 1035774, at *3-4
19                   (E.D. Cal. Mar. 19, 2010).

20   Williams v. Alcala, No. 117CV00916DADSABPC, 2018 WL 4203692, at *2 (E.D. Cal.

21   Aug. 31, 2018).

22           Here, Defendants’ written responses clearly communicate that they have only made

23   a partial production and that additional responsive documents are being withheld on the

24   basis of extremely broad and opaque objections. This cannot be squared with the bald

25   representations of Defendants’ attorneys that they have produced all responsive

26   documents. Therefore, the Court should enter an order compelling Defendants to produce

27   all documents responsive to RFPs 6-9, 10-3, 21-22, and 33-34 in their possession, custody,

28   or control, without objections. And, if Defendants are withholding any responsive
                                                              53
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 62 of 158 Page ID #:1267



 1   documents or categories of documents, as their discovery responses (not counsel’s letter)
 2   state, then they must identify each of those documents or category of documents in their
 3   discovery responses, and provide their basis for not producing the responsive discovery.
 4                   3.       Defendants’ Contentions, Points, and Authorities regarding
 5                            Request for Production Nos. 6-9, 10-13, 21-22, 33-34.
 6           After a reasonable search, Defendants produced all responsive documents that they
 7   could identify, reflecting internal and external presentations, reports, and studies that
 8   concern and influence decisions on pricing and advertising, along with consumer research
 9   and brand awareness materials, within the productions of non-email documents made on
10   February 4, February 10 and March 8 at: D00000016-D00000125, D00000127-
11   D00000869, D00001126-D00001130, D00001132-D00016200, D00081500-D00082504
12   and D00223258-D00224108.9 (Shelton Decl., Exs. 1, 2, and 5). As communicated through
13   the meet and confer process, to the extent these materials exist, they have been produced.
14   (Almadani Decl., Ex. 28). These materials include, for example: various reports and
15   analyses such as, Boohoo Price & Range Survey on USA Women’s Clothing; an Edited
16   Report on Jumpsuits, Playsuits and Shorts containing price point analysis for Boohoo
17   dated November 2018; customer research data and brand awareness reports, such as a
18   Nasty Gal USA & UK Customer Research report dated March 2018, a Boohoo Brand
19   Metrics and Brand Awareness Report for USA dated August 2020, and a PLT Brand
20   Metrics and Brand Awareness Report for USA dated November 2020. (Id.).
21           As with the sales data, Plaintiffs similarly claim there are inconsistencies between
22   Defendants’ discovery responses and the positions of Defendants’ counsel during the meet
23   and confer process and from this assume that Defendants made only a partial production
24   and not complied with their discovery obligations. Defendants maintain there is no
25   inconsistency. However, to the extent Plaintiffs are confused, this is precisely why the
26   meet and confer process is a requirement under the local rules. Defendants urged Plaintiffs
27
     9
28    Additionally, responsive information to these requests may also be captured in the email
     productions made on February 19, February 26, March 8 and March 9.
                                                54
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 63 of 158 Page ID #:1268



 1   to continue to meet and confer to further narrow the issues for the Court, but Plaintiffs
 2   elected not to engage further.10
 3           Last, Plaintiffs complain that Defendants are selectively choosing to produce
 4   documents responsive to these requests which are “helpful” to Defendants’ case and
 5   otherwise withholding others. Defendants affirm they produced all responsive and non-
 6   privileged documents identified and in their possession, custody or control. Plaintiffs’
 7   speculation that certain documents do not exist is not a valid basis for a motion to compel.
 8   Unilin Beheer B. V. v. NSL Trading Corp, No. cv 14-2210 BRO(SSx), 2015 WL 12698284
 9   at *6 (C. D. Cal. Sept 17, 2015) (citing Alexander v. Federal Bureau of Investigation, 194
10   F.R.D. 305, 310 (D.D.C. 2000)) (“a party's mere suspicion that its opponent must have
11   documents that it claims not to have does not warrant granting a motion to compel”).
12           C.      Defendants’ Approach to Search For and Produce E-mails and Other
13                   Communications Relating to Their Advertisement of Reference Prices,
14                   and of Discounts, Markdowns, and Sales, Is Flawed Because It Is
15                   Designed to Omit Relevant Information (see RFPs 23-29).
16                   1.       Discovery in Dispute:
17   REQUEST FOR PRODUCTION NO. 23:
18           Any and all internal memoranda, correspondence, e-mails, social media messages,
19   or other DOCUMENTS exchanged between or amongst YOUR officers, directors,
20   employees, contractors, or agents relating to (a) REFERENCE PRICES ADVERTISED
21   on YOUR WEBSITE during the CLASS PERIOD, or (b) the use of sales, discounts,
22   markdowns, or promotions in connection with ADVERTISING YOUR PRODUCTS on
23   YOUR WEBSITE during the CLASS PERIOD.
24   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 23:
25
     10
       Had Plaintiffs continued the meet and confer process, Defendants could have explained
26   that they have conducted a reasonable search for responsive material to these requests and
     produced all non-privileged, responsive documents within their possession, custody, or
27   control. Defendants conveyed this in their last correspondence, to which Plaintiffs elected
     not to engage further on the meet and confer process and filed this motion instead.
28   (Almadani Decl., Exs. 28-29).
                                                 55
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 64 of 158 Page ID #:1269



 1           Defendants incorporate by reference the General Objections set forth herein.
 2   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly
 3   burdensome, including without limitation as to “any and all.” Defendants object to this
 4   Request to the extent that it seeks information related to Defendants’ business activities
 5   outside the United States. Defendants object to this Request to the extent it calls for the
 6   disclosure of information subject to the attorney-client privilege, the attorney work
 7   product doctrine, or any other applicable privilege. Defendants object to this Request
 8   insofar as it seeks competitive sensitive business and financial information. To the extent
 9   this Request seeks information contained in email correspondence, Defendants object to
10   this Request as overly broad and unduly burdensome.
11           Defendants will withhold documents on the basis of their objections to this request.
12   Defendants object to production of email correspondence on the grounds of overbreadth,
13   oppression and undue burden, and lack of relevance to the limited class certification
14   discovery authorized by the Court at this time. Due to the sheer volume of information
15   requested, Defendants agree to meet and confer with Plaintiff in good faith to discuss
16   whether production of documents responsive to this Request is feasible, will avoid undue
17   burden and hardship on Defendants, and will be proportional to the needs of the case and
18   the limited class certification discovery authorized by the Court at this time. To the extent
19   Defendants agree to production of additional documents in the future, any such documents
20   will be produced on a rolling basis and subject to these objections and any modifications
21   agreed upon by the parties.
22   REQUEST FOR PRODUCTION NO. 24:
23           Any and all internal memoranda, correspondence, e-mails, social media messages,
24   or other DOCUMENTS exchanged between or amongst YOUR officers, directors,
25   employees, contractors, or agents relating to (a) REFERENCE PRICES ADVERTISED
26   on YOUR WEBSITE during the CLASS PERIOD, or (b) the use of sales, discounts,
27   markdowns, or promotions in connection with ADVERTISING YOUR PRODUCTS on
28   YOUR WEBSITE during the CLASS PERIOD.
                                       56
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 65 of 158 Page ID #:1270



 1   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 24:
 2           Defendants incorporate by reference the General Objections set forth herein.
 3   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly
 4   burdensome including without limitation as to “any and all.” Defendants object to this
 5   Request to the extent that it seeks information related to Defendants’ business activities
 6   outside the United States. Defendants object to this Request to the extent it calls for the
 7   disclosure of information subject to the attorney-client privilege, the attorney work
 8   product doctrine, or any other applicable privilege. Defendants object to this Request
 9   insofar as it seeks competitive sensitive business and financial information. To the extent
10   this Request seeks information contained in email correspondence, Defendants object to
11   this Request as overly broad and unduly burdensome.
12           Defendants will withhold documents on the basis of their objections to this request.
13   Defendants object to production of email correspondence on the grounds of overbreadth,
14   oppression and undue burden, and lack of relevance to the limited class certification
15   discovery authorized by the Court at this time. Due to the sheer volume of information
16   requested, Defendants agree to meet and confer with Plaintiff in good faith to discuss
17   whether production of documents responsive to this Request is feasible, will avoid undue
18   burden and hardship on Defendants, and will be proportional to the needs of the case and
19   the limited class certification discovery authorized by the Court at this time. To the extent
20   Defendants agree to production of additional documents in the future, any such documents
21   will be produced on a rolling basis and subject to these objections and any modifications
22   agreed upon by the parties.
23   REQUEST FOR PRODUCTION NO. 25:
24           Any and all memoranda, correspondence, e-mails, social media messages, or other
25   DOCUMENTS exchanged between Mahmud Kamani, on the one hand, and any other
26   person on the other hand, relating to (a) REFERENCE PRICES ADVERTISED on YOUR
27   WEBSITE during the CLASS PERIOD, or (b) the use of sales, discounts, markdowns, or
28   promotions in connection with ADVERTISING YOUR PRODUCTS on YOUR
                                        57
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 66 of 158 Page ID #:1271



 1   WEBSITE during the CLASS PERIOD.
 2   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 25:
 3           Defendants incorporate by reference the General Objections set forth herein.
 4   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly
 5   burdensome, including without limitation as to “any and all.” Defendants object to this
 6   Request to the extent that it seeks information related to Defendants’ business activities
 7   outside the United States. Defendants object to this Request to the extent it calls for the
 8   disclosure of information subject to the attorney-client privilege, the attorney work
 9   product doctrine, or any other applicable privilege. Defendants object to this Request
10   insofar as it seeks competitive sensitive business and financial information. To the extent
11   this Request seeks information contained in email correspondence, Defendants object to
12   this Request as overly broad and unduly burdensome.
13           Defendants will withhold documents on the basis of their objections to this request.
14   Defendants object to production of email correspondence on the grounds of overbreadth,
15   oppression and undue burden, and lack of relevance to the limited class certification
16   discovery authorized by the Court at this time. Due to the sheer volume of information
17   requested, Defendants agree to meet and confer with Plaintiff in good faith to discuss
18   whether production of documents responsive to this Request is feasible, will avoid undue
19   burden and hardship on Defendants, and will be proportional to the needs of the case and
20   the limited class certification discovery authorized by the Court at this time. To the extent
21   Defendants agree to production of additional documents in the future, any such documents
22   will be produced on a rolling basis and subject to these objections and any modifications
23   agreed upon by the parties.
24   REQUEST FOR PRODUCTION NO. 26:
25           Any and all memoranda, correspondence, e-mails, social media messages, or other
26   DOCUMENTS exchanged between Carol Kane, on the one hand, and any other person on
27   the other hand, relating to (a) REFERENCE PRICES ADVERTISED on YOUR
28   WEBSITE during the CLASS PERIOD, or (b) the use of sales, discounts, markdowns, or
                                         58
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 67 of 158 Page ID #:1272



 1   promotions in connection with ADVERTISING YOUR PRODUCTS on YOUR
 2   WEBSITE during the CLASS PERIOD.
 3   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 26:
 4           Any and all memoranda, correspondence, e-mails, social media messages, or other
 5   DOCUMENTS exchanged between Carol Kane, on the one hand, and any other person on
 6   the other hand, relating to (a) REFERENCE PRICES ADVERTISED on YOUR
 7   WEBSITE during the CLASS PERIOD, or (b) the use of sales, discounts, markdowns, or
 8   promotions in connection with ADVERTISING YOUR PRODUCTS on YOUR
 9   WEBSITE during the CLASS PERIOD.
10           Defendants incorporate by reference the General Objections set forth herein.
11   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly
12   burdensome as including without limitation to “any and all.” Defendants object to this
13   Request to the extent that it seeks information related to Defendants’ business activities
14   outside the United States. Defendants object to this Request to the extent it calls for the
15   disclosure of information subject to the attorney-client privilege, the attorney work
16   product doctrine, or any other applicable privilege. Defendants object to this Request
17   insofar as it seeks competitive sensitive business and financial information. To the extent
18   this Request seeks information contained in email correspondence, Defendants object to
19   this Request as overly broad and unduly burdensome.
20   REQUEST FOR PRODUCTION NO. 27:
21           Any and all memoranda, correspondence, e-mails, social media messages, or other
22   DOCUMENTS exchanged between Umar Kamani, on the one hand, and any other person
23   on the other hand, relating to (a) REFERENCE PRICES ADVERTISED on YOUR
24   WEBSITE during the CLASS PERIOD, or (b) the use of sales, discounts, markdowns, or
25   promotions in connection with ADVERTISING YOUR PRODUCTS on YOUR
26   WEBSITE during the CLASS PERIOD.
27   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 27:
28           Any and all memoranda, correspondence, e-mails, social media messages, or other
                                               59
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 68 of 158 Page ID #:1273



 1   DOCUMENTS exchanged between Umar Kamani, on the one hand, and any other person
 2   on the other hand, relating to (a) REFERENCE PRICES ADVERTISED on YOUR
 3   WEBSITE during the CLASS PERIOD, or (b) the use of sales, discounts, markdowns, or
 4   promotions in connection with ADVERTISING YOUR PRODUCTS on YOUR
 5   WEBSITE during the CLASS PERIOD.
 6           Defendants incorporate by reference the General Objections set forth herein.
 7   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly
 8   burdensome, including without limitation as to “any and all.” Defendants object to this
 9   Request to the extent that it seeks information related to Defendants’ business activities
10   outside the United States. Defendants object to this Request to the extent it calls for the
11   disclosure of information subject to the attorney-client privilege, the attorney work
12   product doctrine, or any other applicable privilege. Defendants object to this Request
13   insofar as it seeks competitive sensitive business and financial information. To the extent
14   this Request seeks information contained in email correspondence, Defendants object to
15   this Request as overly broad and unduly burdensome.
16           Defendants will withhold documents on the basis of their objections to this request.
17   Defendants object to production of email correspondence on the grounds of overbreadth,
18   oppression and undue burden, and lack of relevance to the limited class certification
19   discovery authorized by the Court at this time. Due to the sheer volume of information
20   requested, Defendants agree to meet and confer with Plaintiff in good faith to discuss
21   whether production of documents responsive to this Request is feasible, will avoid undue
22   burden and hardship on Defendants, and will be proportional to the needs of the case and
23   the limited class certification discovery authorized by the Court at this time. To the extent
24   Defendants agree to production of additional documents in the future, any such documents
25   will be produced on a rolling basis and subject to these objections and any modifications
26   agreed upon by the parties.
27   REQUEST FOR PRODUCTION NO. 28:
28           Any and all memoranda, correspondence, e-mails, social media messages, or other
                                               60
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 69 of 158 Page ID #:1274



 1   DOCUMENTS exchanged between John Lyttle, on the one hand, and any other person on
 2   the other hand, relating to (a) REFERENCE PRICES ADVERTISED on YOUR
 3   WEBSITE during the CLASS PERIOD, or (b) the use of sales, discounts, markdowns, or
 4   promotions in connection with ADVERTISING YOUR PRODUCTS on YOUR
 5   WEBSITE during the CLASS PERIOD.
 6   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 28:
 7           Any and all memoranda, correspondence, e-mails, social media messages, or other
 8   DOCUMENTS exchanged between John Lyttle, on the one hand, and any other person on
 9   the other hand, relating to (a) REFERENCE PRICES ADVERTISED on YOUR
10   WEBSITE during the CLASS PERIOD, or (b) the use of sales, discounts, markdowns, or
11   promotions in connection with ADVERTISING YOUR PRODUCTS on YOUR
12   WEBSITE during the CLASS PERIOD.
13           Defendants incorporate by reference the General Objections set forth herein.
14   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly
15   burdensome, including without limitation as to “any and all.” Defendants object to this
16   Request to the extent that it seeks information related to Defendants’ business activities
17   outside the United States. Defendants object to this Request as improperly compound and
18   containing multiple subparts. Defendants object to this Request to the extent it calls for
19   the disclosure of information subject to the attorney-client privilege, the attorney work
20   product doctrine, or any other applicable privilege. Defendants object to this Request
21   insofar as it seeks competitive sensitive business and financial information. To the extent
22   this Request seeks information contained in email correspondence, Defendants object to
23   this Request as overly broad and unduly burdensome.
24           Defendants will withhold documents on the basis of their objections to this request.
25   Defendants object to production of email correspondence on the grounds of overbreadth,
26   oppression and undue burden, and lack of relevance to the limited class certification
27   discovery authorized by the Court at this time. Due to the sheer volume of information
28   requested, Defendants agree to meet and confer with Plaintiff in good faith to discuss
                                              61
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 70 of 158 Page ID #:1275



 1   whether production of documents responsive to this Request is feasible, will avoid undue
 2   burden and hardship on Defendants, and will be proportional to the needs of the case and
 3   the limited class certification discovery authorized by the Court at this time. To the extent
 4   Defendants agree to production of additional documents in the future, any such documents
 5   will be produced on a rolling basis and subject to these objections and any modifications
 6   agreed upon by the parties.
 7   REQUEST FOR PRODUCTION NO. 29:
 8           Any and all memoranda, correspondence, e-mails, social media messages, or other
 9   DOCUMENTS exchanged between Neil Catto, on the one hand, and any other person on
10   the other hand, relating to (a) REFERENCE PRICES ADVERTISED on YOUR
11   WEBSITE during the CLASS PERIOD, or (b) the use of sales, discounts, markdowns, or
12   promotions in connection with ADVERTISING YOUR PRODUCTS on YOUR
13   WEBSITE during the CLASS PERIOD.
14   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 29:
15           Any and all memoranda, correspondence, e-mails, social media messages, or other
16   DOCUMENTS exchanged between Neil Catto, on the one hand, and any other person on
17   the other hand, relating to (a) REFERENCE PRICES ADVERTISED on YOUR
18   WEBSITE during the CLASS PERIOD, or (b) the use of sales, discounts, markdowns, or
19   promotions in connection with ADVERTISING YOUR PRODUCTS on YOUR
20   WEBSITE during the CLASS PERIOD.
21           Defendants incorporate by reference the General Objections set forth herein.
22   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly
23   burdensome, including without limitation as to “any and all.” Defendants object to this
24   Request to the extent that it seeks information related to Defendants’ business activities
25   outside the United States. Defendants object to this Request as improperly compound and
26   containing multiple subparts. Defendants object to this Request to the extent it calls for
27   the disclosure of information subject to the attorney-client privilege, the attorney work
28   product doctrine, or any other applicable privilege. Defendants object to this Request
                                               62
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 71 of 158 Page ID #:1276



 1   insofar as it seeks competitive sensitive business and financial information. To the extent
 2   this Request seeks information contained in email correspondence, Defendants object to
 3   this Request as overly broad and unduly burdensome.
 4           Defendants will withhold documents on the basis of their objections to this request.
 5   Defendants object to production of email correspondence on the grounds of overbreadth,
 6   oppression and undue burden, and lack of relevance to the limited class certification
 7   discovery authorized by the Court at this time. Due to the sheer volume of information
 8   requested, Defendants agree to meet and confer with Plaintiff in good faith to discuss
 9   whether production of documents responsive to this Request is feasible, will avoid undue
10   burden and hardship on Defendants, and will be proportional to the needs of the case and
11   the limited class certification discovery authorized by the Court at this time. To the extent
12   Defendants agree to production of additional documents in the future, any such documents
13   will be produced on a rolling basis and subject to these objections and any modifications
14   agreed upon by the parties.
15                   2.       Plaintiffs’ Contentions, Points, and Authorities Regarding
16                            Request for Production Nos. 23-29.
17                            (i)     Defendants’ Approach to Producing Communications Omits
18                                    Any Attempt to Locate, Collect, and Produce Documents
19                                    Relating to Their Reference Pricing Practices.
20           As described in the Introductory Statement, this case centers on Defendants’
21   perpetual advertisement of false reference prices for the products on the websites
22   http://us.boohoo.com,            http://prettylittlething.us,         and   http://nastygal.com,     which
23   constitutes common law fraud and violates consumer protection laws against fake sales,
24   discounts, and markdowns. In the example below (taken directly from the
25   http://us.boohoo.com website), the fake reference price is $80.00, while the advertised
26   sale, markdown, or discount is 50% OFF.
27
28
                                                              63
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding              Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 72 of 158 Page ID #:1277



 1
 2
 3
 4
 5
 6
 7

 8
 9
10
11           The first part of RFPs 23 through 29 simply ask Defendants to produce e-mails
12   during the class period relating to the central topic of reference pricing. Defendants,
13   however, refuse to conduct searches in their systems to locate e-mails and other
14   communications that deal with the concept of reference pricing. In taking this position,
15   Defendants contend that they do not know what the term “REFERENCE PRICE” means.
16   According to defense counsel, their clients do not use the exact term “reference price,”
17   and thus no responsive discovery can be produced. Nonsense. Plaintiffs painstakingly
18   defined the term and concept of reference price and included the screenshot above (along
19   with relevant screenshots for the other two websites at issue). Plaintiffs thus made it easy
20   for Defendants to understand Plaintiffs’ discovery requests and provide responsive
21   discovery relative to the specifically defined concept of reference price, regardless of what
22   term or terms Defendants use to denote that concept.11 Clearly, Defendants understand the
23   11
        Accompanying the screenshot above, Plaintiffs defined “REFERENCE PRICE” in the
24   Khan v. Boohoo discovery requests as follows: “The term ‘REFERENCE PRICE’ refers
     to the higher price listed with regards to all, or nearly all, PRODUCTS on YOUR
25   WEBSITE that is represented to consumers as being substantially marked down, and
     which typically, but not necessarily, may be displayed with a strikethrough. On days YOU
26   are running a promotion on YOUR WEBSITE where YOU provide customers with a
     sitewide promo or coupon code (e.g., GIMME50), the term ‘REFERENCE PRICE’ refers
27   to the price displayed for PRODUCTS on YOUR WEBSITE without a strikethrough, but
     before the sitewide promo or coupon code is applied to obtain the purported discount or
28   markdown. In the following example [referring to the screenshot], $80.00 is the
     REFERENCE PRICE and the PRODUCT CODE is MZZ34843.”
                                                  64
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 73 of 158 Page ID #:1278



 1   concept of reference price, as defined, and have perpetually used it to sell nearly all of the
 2   items on their websites throughout the class period.
 3           Defendants’ purposeful sidestepping of these highly relevant communications—no
 4   matter how many Gigabytes of e-mails they produce—creates a gaping hole in
 5   Defendants’ production. This is apparent from a cursory examination of the theory of the
 6   case—the same theory blessed by the Ninth Circuit in Hinojos v. Kohl’s Corp., 718 F.3d
 7   1098 (9th Cir. 2013) (discussed below). Plaintiffs allege that the reference prices and
 8   discounts/markdowns advertised by Defendants were false because, in reality,
 9   Defendants’ merchandise rarely, if ever, sold at the advertised reference price or with the
10   advertised      discounts/markdowns,             which        made     Defendants’   fake-reference-price
11   marketing scheme unlawful. Defendants thus misled the putative class members who
12   believed they were receiving a discounted price when, in reality, the putative class
13   members were simply paying the regular price or a price that was nowhere near the
14   advertised discount or markdown. Had putative class members known the truth, they
15   would not have bought merchandise from Defendants or, at the very least, would not have
16   paid as much as they did.
17           Hinojos explains why Defendants have been incentivized to apparently obstruct
18   reference price discovery and why their actions violate the discovery rules. In Hinojos, the
19   Court considered a strikingly similar case against a retailer accused of advertising false
20   reference prices. Specifically, the plaintiff alleged he bought items from the defendant that
21   were “advertised as being substantially reduced from their ‘original’ or ‘regular’ prices,
22   but that were, in reality, routinely sold by [the defendant] at the advertised ‘sale’ prices
23   rather than the purported ‘original’ or ‘regular’ prices.” Id. at 1102. He further alleged
24   these prices “did not reflect prevailing retail market prices during the three months
25   immediately preceding the publication of the advertisements in question.” Id. He thus
26   would not have purchased the items in the absence of the defendant’s misrepresentations.
27   Id.
28
                                                              65
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding              Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 74 of 158 Page ID #:1279



 1           The Ninth Circuit held that “when a consumer purchases merchandise on the basis
 2   of false price information, and when the consumer alleges that he would not have made
 3   the purchase but for the misrepresentation, he has standing to sue under the UCL and FAL
 4   because he has suffered an economic injury.” Id. at 1107. According to the Court,
 5   “[m]isinformation about a product’s ‘normal’ price is . . . significant to many consumers
 6   in the same way as a false product label would be” because “it provides important
 7   information about the product’s worth and the prestige that ownership of that product
 8   conveys.” Id. at 1106. “That, of course, is why retailers like [the defendant] have an
 9   incentive to advertise false ‘sales.’ It is also why the California legislature has prohibited
10   them from doing so.” Id. According to a scholarly article cited by the Court, “[b]y creating
11   an impression of savings, the presence of a higher reference price enhances subjects’
12   perceived value and willingness to buy the product.” Id. (citation omitted).
13           With this background, it is clear that Plaintiffs’ RFPs 23 through 29—narrowly
14   written to capture the concept of fake reference prices, markdowns, discounts, and sales
15   that appear to be displayed perpetually on Defendants’ websites—go to the heart of the
16   class certification issues of predominance and commonality. In RFP 23, for example,
17   Plaintiffs simply ask Defendants to produce their communications (e.g., e-mails, social
18   media messages, instant messages) exchanged within the company that relate to reference
19   prices (as the concept is defined) advertised on their websites during the class period.
20   (Almadani Decl., Exs. 2, 5, 8.) They similarly ask for communications relating to
21   Defendants’ use of sales, discounts, markdowns, or promotions on their websites during
22   the class period. (Id.) RFPs 24 to 29 ask for the same communications, but focus on
23   communications exchanged outside the company and by specific employees. (Id.)
24   Nevertheless, Defendants have persistently refused to search for, and produce,
25   communications that capture the company’s discussions about reference prices.
26   Defendants’ use of the keywords “reference” and “price” is not enough because, as they
27   admit, Defendants do not internally describe their strikethrough reference price practice
28   as a “reference price.” Plaintiffs’ counsel, from the very first meet and confer telephone
                                                   66
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 75 of 158 Page ID #:1280



 1   conference with Defendants’ counsel, have repeatedly inquired of Defendants’ counsel
 2   what is the appropriate terminology that should be used so that appropriate searches can
 3   be performed. Defendants’ counsel, however, refuse to identify what term or terms
 4   Defendants use to identify the concept of Reference Price even though it is specifically
 5   defined in Plaintiffs’ discovery requests, and used by Defendants on a daily basis. This is
 6   clearly an obstructive attempt to stonewall the discovery of relevant e-mail and other
 7   communications.
 8           Therefore, although Defendants have begun producing e-mails to Plaintiffs, the
 9   Court should not be misled to believe that Defendants are actually trying to find the most
10   relevant e-mails Plaintiffs are seeking to discover. By omitting e-mails relating to
11   reference prices and for the other reasons discussed below, Defendants’ approach to
12   identifying communications to produce is fundamentally flawed and wholly inadequate.
13                            (ii)    The RFPs Are Narrowly Tailored to Seek Relevant Information.
14           Defendants complain that the RFPs are not narrowly tailored. Defendants are
15   incorrect for several reasons.
16           First, the RFPs are narrowly tailored by subject matter because they narrowly
17   request only those communications relating to (a) Defendants’ practice of using reference
18   prices (or whatever internal moniker(s) the company assigns to the practice) and to (b)
19   Defendants’ practice of representing to their customers that the products they are buying
20   are discounted, marked down, or on sale.12 That is what this case is specifically about—
21   fake sales, promotions, and markdowns using fake reference prices deployed across the
22   class for the class period. Requesting anything less would jeopardize Plaintiffs’ ability to
23   obtain discoverable communications regarding the classwide practices alleged to be
24   misleading in this lawsuit. See McKeen-Chaplin v. Provident Sav. Bank, FSB, No. 2:12-
25
     12
26      Defendants have complained that the term “sales” renders the RFPs overly broad.
     Although “sales” can refer to the result of selling merchandise, Plaintiffs use of the term
27   “sales” refers to a promotion in the sense of Defendants running a “50% off sale” on their
     websites. Because Plaintiffs allege as part of their lawsuit that these “sales” were fake
28   because they were offered every day, Plaintiffs are entitled to discovery from Defendants
     on this topic.
                                                  67
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 76 of 158 Page ID #:1281



 1   CV-03035 GEB AC, 2015 WL 502697, at *6–7 (E.D. Cal. Feb. 5, 2015) (in employee
 2   class action alleging mortgage underwriters were not exempt managerial employees due
 3   to the nature of the work they had to perform, overruling the defendant’s overbreadth and
 4   burden objections to producing e-mail communications related to the defendant’s
 5   mortgage underwriter guidelines).
 6           Such communications are highly relevant to Plaintiffs’ arguments demonstrating
 7   that common issues predominate over individualized issues—for example, to demonstrate
 8   that Defendants engaged in these misleading advertising and marketing practices
 9   throughout the class period, that Defendants knew that their reference prices were not real
10   prices at which the products were offered or sold for any sufficient period of time, that
11   Defendants knew that misrepresenting reference prices and advertising fake sales in this
12   manner would be material to consumers’ purchasing decisions, etc. Indeed, where, as here,
13   Defendants do not concede any of these points, Plaintiffs plainly need to obtain the
14   requested communications containing admissions from their own employees to rebut any
15   contention from Defendants that the reference pricing and markdown practices at issue
16   were not prevalent, were not fraudulent or misleading, occurred only occasionally, had
17   nothing to do with consumers’ purchasing behavior, and so on.
18           Second, the RFPs are narrowly tailored to cover only the relevant time periods.
19   Plaintiffs limited their requests to cover only the “CLASS PERIOD” applicable to each of
20   the three individual cases which, depending on the case at issue, covers approximately 4
21   to 5 years of communications. There can be no credible argument that Plaintiffs should be
22   required to further limit the scope of their requests. To do so would be to deprive Plaintiffs
23   of their legal right to obtain discovery pertaining to class certification.
24                            (iii)   Plaintiffs Worked Very Hard to Meet and Confer With
25                                    Defendants on a Workable Proposal and Timeline to Search For
26                                    and Produce Relevant Communications, But To No Avail.
27           Notwithstanding the fact that RFPs 23 through 29, on their face, are narrowly
28   tailored to seek communications relating to the advertisement of false reference prices,
                                               68
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 77 of 158 Page ID #:1282



 1   and the use of fake discounts, markdowns, and sales, Plaintiffs have made their best efforts
 2   to work with Defendants to figure out keyword search terms and the names of custodians
 3   that may yield a more manageable volume of communications for production. These
 4   efforts, unfortunately, have been unavailing due in substantial part to Defendants’
 5   unwillingness to provide basic information to Plaintiffs that would help the parties identify
 6   appropriate keywords to use in the searches.
 7           For example, Plaintiffs expressed a willingness to prioritize the production of only
 8   those communications relating to “REFERENCE PRICES” during the class period. The
 9   idea was to limit search results to documents mentioning the phrase or phrases Defendants
10   used internally to describe the concept of a “reference price”—to wit, the $80.00
11   strikethrough price from the example above. Plaintiffs asked Defendants to provide this
12   information in multiple phone calls and letters. (See Almadani Decl., Exs. 19-23.) Each
13   time, Defendants refused to answer with this information, thus evading the question and
14   defeating any ability for the parties to work together to identify appropriate search terms.
15   (See Almadani Decl., Exs. 24-27.)
16           By way of further example, at Defendants’ invitation, Plaintiffs also identified
17   specific search terms for Defendants to use and individual employee names (i.e.,
18   custodians) whose inboxes should be searched, to aid Defendants in searching for
19   responsive communications. (Almadani Decl., Ex. 19.). Based on the number of search
20   results, Plaintiffs proposed what they believed to be a manageable schedule for Defendants
21   to follow by specifying which communications that turned up from particular search terms
22   should be produced and by what date. (Almadani Decl., Ex. 20.) For example, on
23   February 10, 2021, Plaintiffs proposed the following:
24                   As a first step towards coming into compliance with
                     Defendants’ obligations to comply with the above-referenced
25                   Requests for Production of Documents, Plaintiffs demand
                     Defendants produce:
26
                     1. all communications you identified in your letter as having less
27                   than 7,750 “unique hits,” which you found by running the search
                     terms markdown*, discount*, advertis*, psych*, behavior*,
28                   fake, FALSE, fraud*, violat*, compete*, decep*, and
                                                    69
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 78 of 158 Page ID #:1283



 1                   consumer* by Friday, February 19, 2021. We expect that this
                     production will include the communications of all custodians we
 2                   identified in our February 5 letter.
 3                   2. all communications you identified in your letter as having less
                     than 50,000 “unique hits,” which you found by running the
 4                   search terms pric*, promo*, original*, and reference by
                     Friday, February 26, 2021. We expect that this production will
 5                   include the communications of all custodians we identified in
                     our February 5 letter.
 6
                     3. on a rolling basis over the month of March all remaining
 7                   communications you identified in your letter, which consist of
                     communications found by running the search terms sale* and
 8                   market*. We expect that this production will include the
                     communications of all custodians we identified in our February
 9                   5 letter.
10   (Id.)
11           When this proposal was not satisfactory to Defendants, Plaintiffs implored
12   Defendants to at least begin producing documents with a relatively low number of
13   document hits:
14                   We went through the chart of search terms and number of hits
                     in your letter dated February 8 and you agreed to prioritize the
15                   production of documents with less than 20,000 document hits,
                     as identified in your February 8 letter. As discussed, this covers
16                   documents returned from the following search terms: psych*
                     (10,188 hits with only 784 unique hits), behavior* (5,080 hits
17                   with only 618 unique hits), fake (8,403 hits with only 680
                     unique hits), False (18,675 hits with only 5,533 unique hits),
18                   fraud* (16,658 hits with only 4,195 unique hits), violat* (5,661
                     hits with only 873 unique hits), and decep* (358 hits with only
19                   8 unique hits). Given the low volume, we believe these emails
                     can and should be produced within the next week. As discussed,
20                   this is only an initial step to try to prioritize the production of
                     communications covered by RFPs 21-29 and should not be
21                   construed as a waiver of our right to receive additional
                     communication documents covered by our requests.
22
     (Almadani Decl., Ex. 21.) The request went ignored.
23
                              (iv)    Defendants’ Arguments as to Why They Believe They Have Met
24
                                      Their Discovery Obligations Are Without Merit.
25
             Ultimately, the parties reached an impasse in their meet and confer efforts
26
     concerning Defendants’ production of communications due to the following arguments
27
     made by Defendants: (1) Plaintiffs have not provided Defendants with an appropriate set
28
                                                              70
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 79 of 158 Page ID #:1284



 1   of search terms, (2) Defendants have already produced over 150 Gigabytes of data, (3) the
 2   volume of information they would have to produce would be too costly, and (4) the
 3   requested communications are not relevant to class discovery. (See Almadani Decl., Exs.
 4   25-26.) Defendants’ contentions are all without merit.
 5           With regards to the first argument, as shown above, despite Defendants’
 6   obstructiveness, Plaintiffs have tried their best to supply Defendants with appropriate
 7   search terms to narrow the scope of the communications to be produced and create a more
 8   manageable timeline for Defendants. Unfortunately, as noted above, Defendants insist on
 9   “hiding the ball” by refusing to even disclose to Plaintiffs what word or phrase Defendants
10   use to describe the concept of a “REFERENCE PRICE”—even though there is clear proof
11   provided through screenshots of Defendants’ website demonstrating Defendants
12   unmistakably engage in the practice of using reference prices to advertise their
13   merchandise. Plaintiffs met their responsibility of propounding narrowly tailored requests.
14   It is thus now up to Defendants to provide responsive documents within their possession,
15   custody, or control. Fed. R. Civ. P. 34(a)(1). What is not appropriate, however, and what
16   Defendants appear to be doing is interpreting Plaintiffs’ requests unfairly broadly with
17   respect to the term “sales” to capture hundreds of thousands of unresponsive documents
18   on the one hand, and unfairly narrowly on the most relevant key terms (running restrictive
19   Boolean-legal-research style searches on those key terms to omit responsive documents)
20   on the other hand, and then making a “rolling production” not on the basis of the most
21   relevant key terms, but simply to be able to say that they produced “X” amount of data to
22   seem reasonable when in reality they have largely produced irrelevant haystacks and self-
23   serving data.13
24
25
     13
26     In an abundance of caution and to avoid running out of time given the short timeline for
     the class certification motion that the Court has set, Plaintiffs have been forced to
27   propound additional requests for production particularly identifying important search
     terms encompassed within the requests referenced in this motion. This is because
28   Defendants have refused to prioritize the production of this key discovery, which does
     nothing more than to unfairly delay the case.
                                                 71
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 80 of 158 Page ID #:1285



 1           Accordingly, Defendants’ repeated reference to how many Gigabytes of data they
 2   have produced is misleading. To begin with, a sizable portion of the information produced
 3   is Defendants’ sales data, which has been provided in giant data dump spreadsheets.
 4   Albeit, as discussed above in the section covering RFPs 1-5, it appears that there are many
 5   problems with Defendants’ production. Furthermore, the volume of that data—which
 6   Plaintiffs believe was likely obtained with relatively minimal effort by simply running
 7   filters in an enterprise software program to generate reports—does not cover the issue at
 8   hand, to wit, communications relating to Defendants’ fake sales practices.
 9           Focusing simply on the volume of data produced to date is also misleading because
10   the production is replete with documents and information Plaintiffs never asked for, but
11   which instead support Defendants’ misguided defenses (e.g., their defense that effectively
12   argues that companies may lie to customers about pricing so long as they claim their
13   pricing is based on some unreliable, self-serving analysis of purported competitors who
14   do not actually sell the same products as Defendants). Quantity is clearly far less important
15   than quality and quantity can actually be used inappropriately to bury or withhold
16   responsive discovery, as it appears to have been done here. Plaintiffs simply want
17   Defendants to produce the documents and ESI Plaintiffs asked for, not materials which
18   Defendants wish to volunteer to Plaintiffs to run up the Gigabyte volume on their
19   production.
20           Third, Defendants’ contention that they should not have to provide relevant
21   information because it would supposedly cost them too much to do so is also without
22   merit. As an initial matter, the fact that the volume of responsive communications is high
23   is not uncommon for litigation of this size covering three separate lawsuits, three websites,
24   a class period of more than four years, tens of millions of dollars in damages, and large
25   wealthy, multinational defendants. See Fed. R. Civ. P. 26(b)(1) (in determining scope of
26   permissible discovery, a court may look to, among other things, “the amount in
27   controversy, the parties’ relative access to relevant information, [and] the parties’
28   resources”).
                                                              72
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 81 of 158 Page ID #:1286



 1           Further, although Plaintiffs’ counsel (who have also been on the other side of this
 2   process when they worked at large firms) appreciate that there is work associated with
 3   producing a large volume of e-mails, Plaintiffs’ counsel’s past experience also informs
 4   them that Defendants’ claims of undue burden are exaggerated. Although Plaintiffs would
 5   prefer to receive only those e-mails that have been whittled down by Defendants and do
 6   not contain e-mails unrelated to the subject matter of this litigation, Plaintiffs have
 7   expressed a willingness to simply receive production of all e-mails returned from keyword
 8   searches after Defendants have conducted a privilege review. This significantly reduces
 9   defense counsel’s workload. Defense counsel, after running the keyword searches, need
10   only run additional searches for attorney and law firm names and e-mail addresses. After
11   segregating e-mails involving their attorneys from the search hits returned from the
12   keywords, Defendants would only have to compile the production and produce all of the
13   e-mails to Plaintiffs. Even if e-mails extraneous to the litigation manage do end up in the
14   production, the protective order in place protects Defendants’ confidentiality concerns.
15   The notion, therefore, that Defendants need to spend millions of dollars to provide
16   documents and communications related to the concept of reference prices, discounts, sales,
17   and markdowns is simply not credible.
18           Finally, Defendants’ contention that RFPs 23-29 do not seek information relevant
19   to class certification is without merit. Defendants have a fundamental misunderstanding
20   of what qualifies as relevant class discovery. The Supreme Court in 2011 explained that
21   certain facts that are relevant to the class determination frequently will overlap with those
22   relevant to the merits of the case. See Wal–Mart Stores Inc. v. Dukes, 564 U.S. 338, 351
23   (2011) (often the “rigorous analysis” under Rule 23(a) “will entail some overlap with the
24   merits of the plaintiff's underlying claim. That cannot be helped.”). But even before 2011,
25   it has long been understood that “[d]iscovery relating to class certification is closely
26   enmeshed with merits discovery, and in fact cannot be meaningfully developed without
27   inquiry into basic issues of the litigation.” Gray v. First Winthrop Corp., 133 F.R.D. 39,
28   41 (N.D. Cal. 1990); Yingling v. eBay, Inc., No. C 09-01733 JW (PVT), 2010 WL 373868,
                                                  73
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 82 of 158 Page ID #:1287



 1   at *4 (N.D. Cal. Jan. 29, 2010) (“[D]iscovery can certainly be relevant both to class
 2   certification issues and to the merits.”) (quoting Ho v. Ernst & Young, LLP, No. C05-
 3   04867, 2007 WL 1394007, at *1 (N.D. Cal. 2007)).
 4           As such, “[c]ourts have repeatedly acknowledged that there is no clear-cut division
 5   between discovery that relates to class certification and discovery that relates to the
 6   merits.” Munoz v. PHH Corp., No. 1:08-CV-0759-DAD-BAM, 2016 WL 10077139, at
 7   *4 (E.D. Cal. Feb. 11, 2016) (collecting cases). “This is because discovery going to the
 8   merits of a plaintiff's claim also often has significant bearing on issues such as
 9   predominance and commonality under Rule 23.” In re: Coca-Cola Prod. Mktg. & Sales
10   Practices Litig. (No. II), No. 14MD02555JSWMEJ, 2016 WL 6245899, at *2 (N.D. Cal.
11   Oct. 26, 2016) (quotation omitted).
12           Here, Plaintiffs narrowly tailored their discovery requests to pertain almost
13   exclusively to Defendants’ practice of advertising false reference prices, markdowns,
14   discounts, and sales on their websites throughout the class period. Plaintiffs do not
15   anticipate Defendants will concede any element of the Rule 23 class certification analysis.
16   Plaintiffs must be permitted to obtain discovery of Defendants’ own communications
17   discussing the allegedly offensive marketing and pricing practices at issue in this lawsuit
18   to establish commonality and that common issues concerning these deceptive pricing
19   practices predominate over any individual issues. Therefore, the discovery sought by
20   Plaintiffs is narrowly targeted towards obtaining information relevant to class certification.
21                            (v)     Defendants’          Proposal        and   Approach     to     Producing
22                                    Communications Is Flawed and Inadequate.
23           Defendants tout the proposal they made for the production of e-mails.14 However,
24   Defendants’ proposal is inadequate for many reasons.
25
26   14
         RFPs 23-29 are not limited to e-mails, but instead, also include memoranda,
27   correspondence, social media messages, and other communications that may be included
     in the definition of “DOCUMENTS” (e.g., WhatsApp messages). Plaintiffs thus contend
28   that any order compelling Defendants to produce further documents in response to RFPs
     23-29 also encompass these other forms of communication.
                                               74
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding             Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 83 of 158 Page ID #:1288



 1           First, as argued above, Defendants have not established how they are locating and
 2   producing communications relevant to the concept of reference prices. This flaw in
 3   Defendants’ approach to collecting and producing communications is fatal.
 4           Second, Defendants contend that only e-mails from July 1, 2019 forward should be
 5   produced. But given that the class periods in the three cases go back to 2016 and 2017 and
 6   given that Plaintiffs’ burden is to prove class certification for the entire class periods at
 7   issue, Defendants’ proposed time period is also indefensible.
 8           Third, Defendants’ proposed search terms, along with their proposal to narrow the
 9   production to documents containing multiple search terms or multiple terms showing up
10   within 2, 5 or 10 words of each other, threatens to eliminate highly relevant, non-privileged
11   documents. Defendants also propose to use terms (such as “H&M,” “Zara,” “Ted Baker”)
12   that have nothing to do with any of Plaintiffs’ requests. It bears repetition that Defendants
13   do not even propose that they be required to look for documents relating to reference prices
14   (or whatever Defendants call reference prices internally) or their promotions and sales,
15   which is what is at issue in this lawsuit.
16           Finally, Defendants omit the inboxes of a number of custodians who are expected
17   to have highly relevant information, such as, for example, Natalie McGrath (Boohoo
18   Group PLC’s former VP of Marketing for North America), Kayla Goddard (Marketing
19   and PR, Boohoo Group PLC, Los Angeles), Alisia Jimenez (Marketing at Boohoo Group
20   PLC, Los Angeles), Ashley Thomas (VP Marketing, North America, Nasty Gal), as well
21   as the following individuals identified as relevant witnesses in Defendants’ initial
22   disclosures: Danielle Robinson (Head of Ecommerce Trade), Anjeli Patel (Head of
23   Marketing), Claire Asher (Product Director, Buying, Nasty Gal), Asia Riaz (Head of
24   Merchandising, Nasty Gal), and Gemma Dunne (Head of Buying, PLT).
25           In sum, Defendants should be compelled to produce responsive e-mails, social
26   media messages, and other communications relating to their practice of advertising
27   reference prices and advertising markdowns, discounts, and sales using reference prices.
28                   3.       Defendants’ Contentions, Points, and Authorities Regarding
                                                  75
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 84 of 158 Page ID #:1289



 1                            Request for Production Nos. 23-29.
 2                            i.      Discovery was Limited to Class Certification Issues.
 3           In ordering discovery on class issues, Judge Wu made clear, repeatedly, that this
 4   was to be a limited exercise. For example, in the hearing on November 16, 2020, the Court
 5   stated that it will “not allow discovery on merits issues prior to hearing” the motion for
 6   class certification. (Shelton Decl., Ex. 8, Motion to Dismiss Hearing Transcript, Nov. 16,
 7   2020, Dkt. 34, at 13:19-20). The Court further instructed that discovery would be limited
 8   to solely the issue of class certification and related issues. Id. at 13:21-23. The Court
 9   specifically noted that “the defense concern about having to engage in substantial liability
10   discovery doesn’t really come into play here.” Id. at 13:24-25.
11           Further, on November 30, 2020 during a status conference hearing, the Court once
12   again explained that initial discovery would be limited to the purposes of the motion for
13   class certification, but nothing else. (Shelton Decl., Ex. 9 Status Conference Hearing
14   Transcript, Nov. 30, 2020, Dkt. 38, at 7:22-25). The Court pointed out that it often deals
15   with parties that want to do more than is necessary for the motion for class certification
16   hearing, but the Court emphasized, “I only want the discovery that is necessary for the
17   motion for class cert to be done.” Id. at 16:12-13. Even for determining the issue of
18   damages, the Court stated it only needs enough information to conclude that there is
19   generally over $5 million at issue. Id. at 17:19-18:12.
20           Judge Wu’s approach is supported by the case law. Courts regularly find that class
21   certification should not devolve into full-blown merits discovery. The appropriate amount
22   of precertification discovery is that which is necessary to “obtain the material” a plaintiff
23   can present to prove that a class action is maintainable. Doninger v. Pac. NW. Bell, Inc.,
24   564 F.2d 1304, 1313 (9th Cir. 1977). Therefore, the appropriate scope of precertification
25   discovery is that information necessary to prove the class is certifiable, which does not
26   necessarily include broad merits discovery. Peterson v. Alaska Commc’ns Sys. Grp., Inc.,
27   No. 3:12-CV-00090-TMB, 2013 WL 12205973, at *3 (D. Alaska Dec. 5, 2013). “Rule
28   23 contemplates ‘controlled discovery’ into the ‘merits’, limited to those aspects relevant
                                                76
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 85 of 158 Page ID #:1290



 1   to making the certification decision on an informed basis.” Talley v. ARINC, Inc., 222
 2   F.R.D. 260, 265 (D. Md. 2004) (quoting Rule 23 advisory committee notes to the 2003
 3   amendments). Further, in recognizing that limited discovery as to class certification issues
 4   is appropriate, courts also consider the proportionality of the requested discovery and
 5   “whether the burden or expense of the proposed discovery outweighs its likely benefit.”
 6   See Talavera v. Sun Maid Growers of California, No. 1:15-cv-00842-AWI-SAB, 2017
 7   WL 495635, at *2 (E.D. Cal. Feb. 6, 2017).
 8           Plaintiff’s citation to McKeen-Chaplin v. Provident Sav. Bank, No. 2:12-CV-03035
 9   GEB AC, 2015 WL 502697, at *6 (E.D. Cal. Feb. 5, 2015) is inapposite. In that case, the
10   court granted plaintiffs’ motion to compel where the defendant did not dispute that the
11   guidelines requested were relevant, but merely refused to produce the emails in question,
12   contending that the request was unduly burdensome in light of the fact that the information
13   in the emails was duplicative of the guidelines (which were already accessible). Mckeen-
14   Chaplin, 2015 WL 502697, at *6. The court found that production of emails discussing
15   guidelines used by mortgage underwriters was relevant to the plaintiffs’ claims, noting
16   that the court had no way of verifying the emails contained duplicative information
17   without production. Id. at *7. Here, Defendants do not refuse to produce any emails
18   related to their pricing practices, but rather seek only to limit it to that which is necessary
19   for the limited scope of class discovery.
20                            ii.     Defendants’ Production to Date has been Consistent with
21                                    Judge Wu’s Order and the Case Law.
22           The assessment of the propriety of Defendants’ responses to Plaintiffs’ document
23   requests should be conducted with the understanding that class discovery is a limited
24   exercise. While Defendants recognize there is no maximum number of documents or
25   numerical limitation imposed by the Court regarding class discovery, there was a clear
26   instruction that the discovery was to be limited in scope and narrowly tailored. Defendants
27   therefore produced over 36,000 documents containing sales and pricing data,
28   advertisement content files and analytics, historical promotional calendars, investor
                                              77
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 86 of 158 Page ID #:1291



 1   documents, and reports, analyses, and presentations concerning pricing, advertising, and
 2   consumer research. (Shelton Decl., ¶ 3). These non-email productions contained nearly 60
 3   Gigabytes of data in total. (Id.). Thus, when Defendants’ review of potentially responsive
 4   material contained in relevant custodians’ emails revealed that there were millions of
 5   documents at issue (now, over 4 million), it was clear the requests were simply too broad.
 6                            iii.    Defendants Engaged Plaintiffs Regarding Search Terms.
 7           Consistent with the meet and confer letters (Almadani Decl. Exs. 24, 25, and 27),
 8   the sheer volume of potentially responsive information contained in the emails and
 9   attachments of relevant custodians was enormous (currently, over 4 million documents
10   and 2 terabytes of data). In light of the narrow purposes of class discovery, Defendants
11   engaged Plaintiffs to negotiate reasonable search terms in order to narrow the universe of
12   documents to be reviewed down to a more appropriate number. In order to facilitate the
13   discussion, Defendants proposed taking a sampling of 20,000 to 25,000 documents, which
14   the parties could assess and analyze, thus allowing for more meaningful discussion about
15   the requests. This offer was made with the express understanding that each side could
16   reserve its position. That is, Plaintiffs could reserve the right to renew its requests and
17   Defendants could maintain all objections. Defendants made this proposal via conference
18   call on February 4, and again by letter on February 8. And another letter on February 11.
19   And, yet, another letter on February 19. (Almadani Decl., Exs. 24, 25, and 27). At all
20   times, Defendants made clear that Plaintiffs could reserve their right to renew any request
21   after reviewing Defendants’ production of the sample set of emails. (Almadani Decl., Ex.
22   19.)
23                            iv.     Defendants Timely Objected to Plaintiffs’ Overbroad
24                                    Requests.
25           Plaintiffs’ discovery requests specific to email communications were especially
26   overbroad and unduly burdensome. For example, Request No. 23 asks for “Any and all
27   internal memoranda, correspondence, e-mails, social media messages, or other documents
28   exchanged between or amongst your officers directors, employees, contractors, or agents
                                              78
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 87 of 158 Page ID #:1292



 1   relating to (a) reference prices advertised on your website during the class period, (b) or
 2   the use of sales, discounts, markdowns, or promotions in connection with advertising your
 3   products on your website during the class period.” (Almadani Decl., Ex. 2, Request for
 4   Production No. 23).             Because discounts and promotions are used extensively by
 5   Defendants, this request alone asks for virtually every email by and between every
 6   employee during the class period. Obviously, to export, upload, and review every
 7   employee’s mailbox is unduly burdensome and would include material irrelevant to class
 8   discovery. Defendants collected the mailboxes of relevant custodians and the emails
 9   collected totaled in the millions.15 Given the enormity of documents potentially responsive
10   to these requests, and in an effort to confer in good faith, Defendants timely objected to
11   the requests on February 4 and on that same day engaged Plaintiffs to reach a resolution.
12                            v.      Plaintiffs Failed to Provide Appropriate or Reasonable
13                                    Search Terms.
14           Although Defendants repeatedly invited Plaintiffs to provide search terms
15   (Almadani Decl. Exs. 24, 25, and 27), Plaintiffs failed to provide a reasonable set of terms
16   consistent with the needs of class discovery and were generally uncooperative. To the
17   extent Plaintiffs offered terms, Defendants ran the terms and produced the hit counts, but
18   Plaintiffs’ suggestions failed to result in an appropriate and manageable set. Plaintiffs’
19   proposed terms were very general with no limiters, and yielded an unreasonable amount
20   of documents to be reviewed, i.e., over 500,000 document hits for the term “sale*” alone.
21   (Id., Ex. 24). Defendants were never unwilling to run the terms, and communicated those
22   results. For example, by letter dated February 8, Defendants conveyed their sentiment
23   that, although these terms are too broad (i.e., “price”), the parties should continue to work
24   together to narrow the terms to a reviewable set. (Id.). Defendants continued to engage
25   15
        As explained to Plaintiffs, the document collection process was challenging for
26   Defendants given the multiple obstacles faced as a U.K. client in the pandemic, such as
     stay-at-home orders in place and slower and less effective transmission of data, as well as
27   the challenge associated with a U.K. client unfamiliar with United States litigation with
     whom counsel had never worked. (Almadani Decl., Ex. 25.) Defendants acted reasonably
28   throughout this meet and confer process, especially in consideration of these challenges
     and unique circumstances.
                                                79
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 88 of 158 Page ID #:1293



 1   with Plaintiffs, however, their next suggested list of terms for review yielded in total over
 2   1.25 million document hits, and was coupled with a demand to review and produce, at
 3   least the majority of those documents, within a few weeks’ time.16
 4           Given the unreasonableness of this request and the millions of dollars in cost
 5   associated with meeting these demands,17 on February 11, and with no refined terms
 6   provided by Plaintiffs, Defendants affirmatively offered a proposal of search terms over
 7   17 relevant custodians, which, with other limiters, reduced the review size to less than
 8   30,000 documents. (Id.). Again, Defendants made clear that this production would be a
 9   sample set for review for purposes of having a more meaningful discussion about relevant
10   search terms, and would allow each party to reserve certain rights – that is, Plaintiffs could
11   renew their requests for production after an analysis of responsive emails, and Defendants
12   could maintain their right to object to any renewed request to the extent it exceeds
13   information already provided.18
14                            vi.     Defendants Produced over 20,000 Relevant Emails and
15                                    Attachments.
16           Hearing no response, and in an effort to facilitate discussions, Defendants
17   implemented the proposal in its February 11 correspondence and began producing emails
18
19
     16
        For example, Plaintiffs’ demand was to review over 400,000 documents by the end of
     the following week, an additional nearly 470,000 documents the week thereafter, and
20   another 375,000 documents over the next month. Each search term was a single word,
     like “discount*” or “advertis*.” Plaintiffs did not even attempt to limit the broad term like
21   “pric*” with any additional connecting terms. (Id., Ex. 25.)
     17
        See Greater Lakes Ambulatory Surgical Ctr., PLLC v. State Farm Mut. Auto. Ins. Co.,
22   No. 11-11003, 2011 WL 5245141, at *3 (E.D. Mich. Nov. 3, 2011) (court must examine
     the likely benefit of the requested information and whether that is substantially outweighed
23   by the burden and expense of producing it).
     18
        Plaintiffs’ most recent proposal regarding search terms yielded a set of over 110,000
24   documents to be prioritized for review, including families, and Defendants provided those
     results to Plaintiffs (Almadani Decl, Ex. 26). Important to understand here is that
25   Plaintiffs’ proposal was presented as an interim proposal, meaning, a demand that
     Defendants review and produce over 110,000 documents and then assess further their
26   discovery needs. Defendants explained to Plaintiffs on February 17 that the cost to review
     over 100,000 documents within a week’s time would be several hundred thousand dollars
27   and that such an expense is not appropriate, especially when the Court ordered narrow
     discovery to assist with a determination on class treatment. Moreover, the search term
28   proposals were meant to yield an appropriate sample set of around 20,000 to 25,000
     documents, and the results of this search were simply too large to fulfill this purpose. (Id.).
                                                   80
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 89 of 158 Page ID #:1294



 1   on February 19. (Shelton Decl., Ex. 3; Almadani Decl., Exs. 25-27). Indeed, contrary to
 2   Plaintiffs’ accusations, Defendants expanded the review to over 22 relevant custodians19
 3   and extended the relevant time period to January 1, 2019 to present to accommodate some
 4   of Plaintiffs’ requests. (Almadani Decl., Ex. 28). Defendants produced over 20,000
 5   emails and attachments from February 19 to March 9, 2021. (Shelton Decl., Exs 3-6). At
 6   no time since this production have Plaintiffs ever presented a more refined set of requests.
 7   Thus, despite these efforts (and the costs associated therewith), Plaintiffs never changed,
 8   altered, or tried to limit their suggested list of search terms in any way; their only proposed
 9   solution was to prioritize the review and production of documents containing some
10   overbroad terms over other overbroad terms.                        The only substantive response from
11   Plaintiffs since Defendants’ productions of emails was a motion to compel received on
12   March 8, alleging that Defendants are purposefully omitting relevant search terms from
13   their review database, among other inaccurate allegations.
14           As expressed in every meet and confer and correspondence regarding the production
15   of emails, Defendants’ intention in producing the initial set of emails was to provide a
16   sample for the parties to review, become more informed, and then have a more meaningful
17   discussion regarding the discovery requests. (Almadani Decl., Exs. 24-27). When
18   Plaintiffs’ suggested terms were unreasonable due to the sheer amount of documents to
19   review, Defendants proposed their own set of search terms and proceeded forward with
20   this review and sample set production to Plaintiffs, so as to allow the parties a means to
21   discuss further Plaintiffs’ production needs. Defendants never stated that they would not
22
23   19
        Based on Plaintiffs’ requests, Defendants included the following additional five
24   custodians in their review, in addition to the original 17 listed in its February 11
     correspondence: Mahmud Kamani, Carol Kane, Umar Kamani, Christina McGonagle,
25   and Kelly Byrne. (Almadani Decl., Ex. 28.) Plaintiffs’ initial complaint in its March 7th
     draft motion to compel was that Defendants failed to produce emails from various
26   custodians, such as Mahmud Kamani, Carol Kane, Umar Kamani, and Christina
     McGonagle. When Defendants advised Plaintiffs that these mailboxes had been reviewed
27   and emails had, in fact, been produced from these custodians’ mailboxes, Plaintiffs
     generated a new list of custodians, now arguing that all relevant witnesses’ mailboxes
28   must be reviewed and produced. Plaintiffs’ “moving target” approach is inconsistent with
     the discovery rules.
                                                81
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding             Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 90 of 158 Page ID #:1295



 1   continue the conversation, run additional searches, or produce additional emails. Further,
 2   Defendants never stated they would not produce emails predating 2019.
 3           The search terms applied to review this sample set of documents were tailored to
 4   reduce the amount of documents to be reviewed to a reasonable number and to target
 5   relevant issues in the case. (Almadani Decl., Ex. 25). Further, the 22 custodians whose
 6   mailboxes were reviewed were the individuals expressed to have the most relevant
 7   information for class certification, and the majority of these were custodians also requested
 8   by Plaintiffs to be included in the review. (Id.). Thus, to avoid duplication, the 22
 9   custodians selected are thought to be the most relevant to the issues in the case regarding
10   pricing and advertising.
11           Despite Defendants’ production, Plaintiffs have yet to engage in a meaningful
12   discussion about their overbroad requests. Plaintiffs’ first set of suggested search terms in
13   their letter dated February 5 requested a review of all documents with any of the following
14   extremely generic terms like “pric*”, “discount*”, “promo*”, “sale*”, or “advertis*”,
15   among others (Almadani Decl. Ex. 19). Defendants ran the searches and produced a hit
16   report containing the number of documents with hits, the number of documents including
17   families, and the number of unique hits,20 and conveyed the results to Plaintiffs. (Id., Ex.
18   24).    As expected given the nature of Defendants’ business and the generic terms
19   suggested, the results yielded an unreasonable amount of documents, some of which
20   resulted in over 700,000 documents for one search term alone (i.e., market*). (Id.).
21   Further, this data did not include all of the custodians Plaintiffs requested, so it was
22   expected that additional custodians would only enlarge the number of hits. (Id.). As
23   explained to Plaintiffs, Defendants do not believe “the review of hundreds of thousands of
24
     20
       Unique hits is defined by Relativity as “the count of documents in the searchable set
25   returned by only that particular term. If more than one term returns a particular document,
     that document is not counted as a unique hit. Unique hits reflect the total number of
26   documents returned by a particular term and only that particular term.” (Almadani Decl.,
     Ex. 27). Thus, unique hits can be helpful when running a group of search terms to discern
27   which terms are likely to be more responsive terms because terms with a lower number of
     unique hits are showing up more often together with other terms run in that same search.
28   (Id., Ex. 25).
                                                  82
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 91 of 158 Page ID #:1296



 1   documents and emails across dozens of custodians can reasonably be described as
 2   narrowly tailored” and in line with Judge Wu’s order. (See id.). In response to receiving
 3   such results, instead of trying to further narrow the search terms with additional limiters
 4   or restrictions, on February 10, Plaintiffs outright demanded that Defendants start
 5   producing the material. Without understanding what a “unique hit” even was, Plaintiffs
 6   demanded Defendants produce documents with a lower number of unique hits within the
 7   next 9 days, a second tranche the following week, and the remainder over the month of
 8   March. (Id., Ex. 20). Defendants responded the next day, informing Plaintiffs of the
 9   enormity of their requests – i.e., that a review of documents hitting on their suggested
10   terms would be for nearly a million documents, and over 1.25 million once families were
11   included, the majority of which Plaintiffs were demanding to be reviewed over the next
12   two weeks.21 (Id., Ex. 25). In its February 11 response, Defendants also provided their
13   own proposal of search terms providing for a more reasonable amount of documents, less
14   than 30,000, to be reviewed and produced as an initial sample set. (Id.). With no response
15   until a February 16 meet and confer via telephone and another letter on February 17,
16   Defendants began reviewing and producing documents pursuant to this protocol and
17   notified Plaintiffs (Id., Ex. 26). Plaintiffs’ last communication regarding search terms was
18   yet another demand to produce documents retrieved based on a subset of the search terms
19   already suggested, which, while lower in volume, still yielded over 110,000 documents
20   once families were included (Id., Ex. 21). Defendants ran these searches, provided the hit
21   report, and as explained (supra note 19), this was not an appropriate sample set for
22   purposes of furthering discussions between the parties. (Id., Ex. 26). Defendants therefore
23   continued with the review and production pursuant to its February 11 search term proposal.
24           When Plaintiffs have engaged, they have made unreasonable demands to which
25   Defendants cannot agree, and the discussion abruptly ends. This behavior does not meet
26
27   21
       Defendants further explained the meaning of “unique hits,” its helpfulness in discerning
     responsive search terms, and that it does not necessarily mean that the resulting pull of
28   total documents in the search will not still be very large. (Id., Ex. 25).
                                                   83
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 92 of 158 Page ID #:1297



 1   the requirements under the rules. See, e.g., RG Abrams Ins. v. L. Off. of C.R. Abram, No.
 2   20CV01379JSTRMI, 2020 WL 7695374, at *3 (N.D. Cal. Dec. 28, 2020) (emphasis in
 3   original) (“[T[he purpose of a meet and confer requirement is for the Parties to engage in
 4   a meaningful dialogue about their respective positions on disputed issues to see whether
 5   they can resolve (or at least refine) the disputes without court intervention, saving time
 6   and money for the litigants as well as the court system.”). Any problem Plaintiffs have,
 7   therefore, is one of their own making. They have repeatedly failed to engage in providing
 8   a more manageable set of requests, despite receiving the sample set of emails to aid in that
 9   discussion and repeated invitations to be involved in that process.                 Further, it is clear
10   Plaintiffs fail to appreciate the material provided to date.
11           Thus, contrary to Plaintiffs’ assertion, Defendants complied with their discovery
12   obligations regarding the requests pertaining to email correspondence. Given the breadth
13   of the requests, Defendants timely objected on February 4, 2021 (thus discharging
14   Defendants’ obligation under the discovery rules). In an effort to facilitate discovery and
15   to meet the Court’s schedule regarding class certification, Defendants affirmatively
16   reached out to Plaintiffs to attempt to arrive at a more manageable set of search terms and
17   therefore a more appropriate set of production. Defendants ultimately produced over
18   20,000 emails and attachments from the mailboxes of 22 relevant custodians. This is
19   summarized as follows:
20           Date            Defendants’ Action
             02/04/2021      Defendants engage Plaintiffs to discuss the breadth of the requests
21                           concerning emails and to negotiate a reasonable set of search terms.
22           02/04/2021      Defendants timely objected to Plaintiffs’ requests, discharging Defendants’
                             discovery obligations.
23           02/19/2021      Defendants produced 8,785 emails and attachments pursuant to search
                             terms listed in 02/11/2021 letter over 22 relevant custodians dated January
24                           1, 2019 to present (D00082506-D00159286).
             02/26/2021      Defendants produced 10,296 emails and attachments pursuant to search
25                           terms listed in 02/11/2021 letter over 22 relevant custodians dated January
26                           1, 2019 to present (D00159287-D00223257).
             03/08/2021      Defendants produced 255 emails and attachments pursuant to search terms
27                           listed in 02/11/2021 letter over 22 relevant custodians dated January 1,
                             2019 to present (D00224109-D00225000).
28
                                                              84
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 93 of 158 Page ID #:1298



 1           03/09/2021      Defendants produced 1,130 emails and attachments pursuant to search
                             terms listed in 02/11/2021 letter over 22 relevant custodians dated January
 2                           1, 2019 to present custodians (D00225001-D00231832).
 3
 4           D.      Defendants Refuse to Produce Documents in Their Possession Relating

 5                   to the Class Representatives’ Purchases and Communications With the

 6                   Class Representatives (see RFPs 14-18).

 7                   1.       Discovery in Dispute:

 8   REQUEST FOR PRODUCTION NO. 14:

 9           Any and all DOCUMENTS constituting or reflecting all instances during the

10   CLASS PERIOD on which any of the merchandise Plaintiff Farid Khan purchased from

11   YOU sold for the REFERENCE PRICE ADVERTISED to Mr. Khan.

12   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 14:

13           Defendants incorporate by reference the General Objections set forth herein.

14   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly

15   burdensome including without limitation as to “any and all.” Defendants also object to this

16   Request to the extent that it seeks information that is in the possession of other parties such

17   that it is at least equally accessible to Plaintiff as it is to Defendants. Defendants object to

18   this Request to the extent it calls for the disclosure of information subject to the attorney-

19   client privilege, the attorney work product doctrine, or any other applicable privilege.

20   Defendants object to this Request insofar as it seeks competitive sensitive business and

21   financial information. Defendants will withhold documents on the basis of their objections

22   to this request. Subject to and without waiving the foregoing objections, Defendants refer

23   Plaintiff to their response to Request Nos. 1-5.

24   REQUEST FOR PRODUCTION NO. 15:

25           Any and all DOCUMENTS constituting or reflecting the order confirmations sent

26   to Plaintiff Farid Khan by e-mail for any of the merchandise Mr. Khan purchased from

27   YOU.

28   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 15:
                                                              85
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 94 of 158 Page ID #:1299



 1           Defendants incorporate by reference the General Objections set forth herein.
 2   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly
 3   burdensome including without limitation as to “any and all.” Defendants also object to this
 4   Request to the extent that it seeks information that is already in possession of Plaintiff and
 5   is more accessible to Plaintiff than to Defendants. Defendants object to this Request to the
 6   extent it calls for the disclosure of information subject to the attorney-client privilege, the
 7   attorney work product doctrine, or any other applicable privilege. Defendants object to
 8   this Request insofar as it seeks competitive sensitive business and financial information.
 9   Defendants will withhold documents on the basis of their objections to this request.
10   Plaintiff is already in possession of emails that Defendants sent to Plaintiff in connection
11   with purchases he made on the U.S. website. Defendants object to production of email
12   correspondence on the grounds of overbreadth, oppression and undue burden, and lack of
13   relevance to the limited class certification discovery authorized by the Court at this time.
14   To the extent Plaintiff does not already possess the documents he requests related to
15   Plaintiff’s own orders from the U.S. website, Defendants agree to meet and confer with
16   Plaintiff in good faith to discuss whether production of specific documents related to is
17   feasible, will avoid undue burden and hardship on Defendants, and will be proportional to
18   the needs of the case and the limited class certification discovery authorized by the Court
19   at this time. To the extent Defendants agree to production of additional documents in the
20   future, any such documents will be produced on a rolling basis and subject to these
21   objections and any modifications agreed upon by the parties.
22   REQUEST FOR PRODUCTION NO. 16:
23           Any and all DOCUMENTS constituting or reflecting the shipping confirmations
24   sent to Plaintiff Farid Khan by e-mail for any of the merchandise Mr. Khan purchased
25   from YOU.
26   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 16:
27           Defendants incorporate by reference the General Objections set forth herein.
28   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly
                                                 86
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 95 of 158 Page ID #:1300



 1   burdensome including without limitation as to “any and all.” Defendants also object to this
 2   Request to the extent that it seeks information that is in the possession of other parties such
 3   that it is at least equally accessible to Plaintiff as it is to Defendants. Defendants object to
 4   this Request to the extent it calls for the disclosure of information subject to the attorney-
 5   client privilege, the attorney work product doctrine, or any other applicable privilege.
 6   Defendants object to this Request insofar as it seeks competitive sensitive business and
 7   financial information. Defendants will withhold documents on the basis of their objections
 8   to this request. Plaintiff is already in possession of emails that Defendants sent to Plaintiff
 9   in connection with purchases he made on the U.S. website. Defendants object to
10   production of email correspondence on the grounds of overbreadth, oppression and undue
11   burden, and lack of relevance to the limited class certification discovery authorized by the
12   Court at this time. To the extent Plaintiff does not already possess the documents he
13   requests related to Plaintiff’s own orders from the U.S. website, Defendants agree to meet
14   and confer with Plaintiff in good faith to discuss whether production of specific documents
15   related to is feasible, will avoid undue burden and hardship on Defendants, and will be
16   proportional to the needs of the case and the limited class certification discovery
17   authorized by the Court at this time. To the extent Defendants agree to production of
18   additional documents in the future, any such documents will be produced on a rolling basis
19   and subject to these objections and any modifications agreed upon by the parties.
20   REQUEST FOR PRODUCTION NO. 17:
21           Any and all correspondence, e-mails, communications, or other DOCUMENTS
22   exchanged between YOU, on the one hand, and Plaintiff Farid Khan, on the other hand.
23   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 17:
24           Defendants incorporate by reference the General Objections set forth herein.
25   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly
26   burdensome including without limitation as to “any and all.” Defendants also object to this
27   Request to the extent that it seeks information that is in the possession of other parties such
28   that it is at least equally accessible to Plaintiff as it is to Defendants. Defendants object to
                                                     87
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 96 of 158 Page ID #:1301



 1   this Request to the extent it calls for the disclosure of information subject to the attorney-
 2   client privilege, the attorney work product doctrine, or any other applicable privilege.
 3   Defendants object to this Request insofar as it seeks competitive sensitive business and
 4   financial information.
 5           Defendants will withhold documents on the basis of their objections to this request.
 6   Plaintiff is already in possession of emails that Defendants sent to Plaintiff in connection
 7   with purchases he made on the U.S. website. Defendants object to production of email
 8   correspondence on the grounds of overbreadth, oppression and undue burden, and lack of
 9   relevance to the limited class certification discovery authorized by the Court at this time.
10   To the extent Plaintiff does not already possess the documents he requests related to
11   Plaintiff’s own orders from the U.S. website, Defendants agree to meet and confer with
12   Plaintiff in good faith to discuss whether production of specific documents related to is
13   feasible, will avoid undue burden and hardship on Defendants, and will be proportional to
14   the needs of the case and the limited class certification discovery authorized by the Court
15   at this time. To the extent Defendants agree to production of additional documents in the
16   future, any such documents will be produced on a rolling basis and subject to these
17   objections and any modifications agreed upon by the parties.
18   REQUEST FOR PRODUCTION NO. 18:
19           Any and all information and DOCUMENTS generated and retained by YOU,
20   relating to the sale made to Plaintiff Farid Khan reflected in the operative complaint.
21   DEFENDANTS’ RESPONSE TO REQUEST FOR PRODUCTION NO. 18:
22           Defendants incorporate by reference the General Objections set forth herein.
23   Defendants object to this Request on the grounds that it is overly broad, vague, and unduly
24   burdensome including without limitation as to “any and all.” Defendants also object to this
25   Request to the extent that it seeks information that is in the possession of other parties such
26   that it is at least equally accessible to Plaintiff as it is to Defendants. Defendants object to
27   this Request to the extent it calls for the disclosure of information subject to the attorney-
28   client privilege, the attorney work product doctrine, or any other applicable privilege.
                                                88
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 97 of 158 Page ID #:1302



 1   Defendants object to this Request insofar as it seeks competitive sensitive business and
 2   financial information.
 3           Defendants will withhold documents on the basis of their objections to this request.
 4   Plaintiff is already in possession of emails that Defendants sent to Plaintiff in connection
 5   with purchases he made on the U.S. website. Defendants object to production of email
 6   correspondence on the grounds of overbreadth, oppression and undue burden, and lack of
 7   relevance to the limited class certification discovery authorized by the Court at this time.
 8   To the extent Plaintiff does not already possess the documents he requests related to
 9   Plaintiff’s own orders from the U.S. website, Defendants agree to meet and confer with
10   Plaintiff in good faith to discuss whether production of specific documents related to is
11   feasible, will avoid undue burden and hardship on Defendants, and will be proportional to
12   the needs of the case and the limited class certification discovery authorized by the Court
13   at this time. To the extent Defendants agree to production of additional documents in the
14   future, any such documents will be produced on a rolling basis and subject to these
15   objections and any modifications agreed upon by the parties.
16                   2.       Plaintiffs’ Contentions, Points, and Authorities regarding Request
17                            for Production Nos. 14-18.
18   As reflected above, RFPs 15-18 request Defendants to produce documents concerning the
19   purchases of the class representatives (i.e., Khan, Hilton, and Lee) and communications
20   with the class representatives. RFP 14 similarly requests Defendants to produce
21   documents concerning all instances in which the merchandise the class representatives
22   purchased had been previously sold at the reference price advertised to them.
23   Defendants’ written responses reflect that they refuse to produce any documents
24   responsive to these Requests. Defendants’ objections to RFPs 14 to 18 are patently
25   frivolous. The class representatives’ purchases for each of the three class actions are
26   plainly relevant to the litigation. Defendants have previously argued that they do not have
27   legal standing to pursue their claims. They presumably will want to depose the class
28   representatives, oppose class certification, and try to cross-examine and attack the basis of
                                                   89
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 98 of 158 Page ID #:1303



 1   class representatives’ claims based on their purchases. Indeed, Defendants have
 2   propounded voluminous discovery on the class representatives asking for information
 3   about their purchases. In short, Defendants should be compelled to produce all non-
 4   privileged documents responsive to RFPs 14-18.
 5           Defendants contend the only documents responsive to RFPs 14-18 they have been
 6   identified are protected by attorney-client privilege or the attorney work product doctrine.
 7   As an initial matter, Defendants should be compelled to provide a privilege log. Moreover,
 8   Plaintiffs’ requests encompass documents and ESI that have nothing to do with attorneys.
 9   For example, the order and purchase confirmations of the class representatives, along with
10   any communications the class representatives may have had with Defendants’ employees,
11   are not privileged.
12                   3.       Defendants’ Contentions, Points, and Authorities Regarding
13                            Request for Production Nos. 14-18.
14           As Defendants communicated to Plaintiffs, Defendants’ review of this information
15   is ongoing.        (Almadani Decl., Ex. 28).               Initially, Defendants identified documents
16   responsive to these requests that were appropriately withheld from production based on
17   attorney-client privilege and the work product doctrine. Such documents are still being
18   withheld on this basis, and Defendants will be producing a privilege log. Pursuant to
19   Defendants’ continuing review, Defendants identified and produced responsive, non-
20   privileged records.
21           Defendants would note, however, to the extent some of the information is readily
22   available to Plaintiffs, i.e., communications between Plaintiffs and Defendants or the order
23   and purchase confirmations received by Plaintiffs, Defendants should not be obliged to
24   bear the burden and expense of locating such documents. Parties “may not use discovery
25   to obtain free copies of documents equally available to” them. Jones v. Lundy, No. 1:03–
26   CV–05980–AWI–LJO PC, 2007 WL 214580, at *1 (E.D. Cal. Jan. 25, 2007); see
27   also Garcia v. O'Rafferty, No. 1:14-cv-00476-BAM (PC), 2017 U.S. Dist. LEXIS 38945
28   *3 (E.D. Cal. March 17, 2017) (“The Court [ ] will not compel the parties to
                                         90
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 99 of 158 Page ID #:1304



 1   produce documents that are equally available to both parties.”).
 2           Regardless, the review of this information is ongoing (Almadani Decl., Ex. 28), and
 3   Defendants will produce responsive records identified.
 4           E.      Defendants Refuse to Answer Requests for Admission Concerning
 5                   Whether They Advertised Reference Prices and That They Rarely If
 6                   Ever Sold Merchandise at the Advertised Reference Prices (see RFAs 1-
 7                   5, 8, 11-15, 18-21; Interrogatory 16)
 8                   1.       Discovery in Dispute:
 9   REQUEST FOR ADMISSION NO. 1:
10           Admit that less than ten (10) percent of the total dollar amount of YOUR total sales
11   of PRODUCTS on YOUR WEBSITE in the United States during the CLASS PERIOD
12   were of sales of PRODUCTS that sold at the REFERENCE PRICE for the PRODUCT.
13   DEFENDANTS’ RESPONSE TO ADMISSION NO. 1:
14           Defendants incorporate by reference the General Objections set forth herein.
15   Defendants object to this Request to the extent it calls for the disclosure of information
16   subject to the attorney-client privilege, the attorney work product doctrine, or any other
17   applicable privilege.
18           Defendants object to this Request to the extent it calls for the disclosure of product
19   information that is not saved and/or tracked in Defendants’ computer systems and/or
20   databases.
21           Defendants object to this Request as vague and ambiguous as to the terms “less than
22   ten (10) percent of the total dollar amount.”
23           Defendants object to this Request as oppressive and unduly burdensome, in that the
24   answer to this Request may be determined by examining, auditing, compiling, abstracting,
25   or summarizing Defendants’ business records (including electronically stored
26   information), and the burden of deriving or ascertaining the answer will be substantially
27   the same for either party. Subject to and without waiving the foregoing objections,
28   Defendants will produce the United States sales data for Boohoo related brands with
                                             91
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 100 of 158 Page ID
                                      #:1305


 1   pricing information from March 28, 2016 to present. Such data will include the geographic
 2   location of the customer (by state) to the extent that information is available. Plaintiff
 3   and/or his experts should bear the burden and expense of processing and manipulating this
 4   voluminous data and performing the complex mathematical calculations identified in this
 5   Request.
 6           Defendants object to this Request as oppressive and unduly burdensome, in that the
 7   information requested is not maintained in the regular course of business and is not readily
 8   identifiable.
 9           Defendants object to this Request as oppressive and unduly burdensome, in that the
10   Request asks Defendants to perform complex mathematical calculations with respect to
11   millions of individual sales transactions over a four year period. For example,
12   PrettyLittleThing had in excess of 16.8 million sales transactions1 in the United States in
13   the year 2020 alone, as reflected in the following chart:
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     1
      The tally of sales transactions refers to each individual product sold, even if multiple
28
     products are purchased by the same customer at the same time.
                                                 92
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 101 of 158 Page ID
                                      #:1306


 1        Spreadsheet Date         Number of Transactions
          2020.01.13               438,371
 2
          2020.01.27               456,684
 3        2020.02.10               511,449
 4        2020.02.24               639,779
          2020.03.09               441,575
 5        2020.03.23               399,400
 6        2020.04.06               611,562
          2020.04.20               658,545
 7        2020.05.04               707,042
 8        2020.05.18               778,669
          2020.06.01               702,927
 9
          2020.06.15               851,485
10        2020.06.29               803,006
11        2020.07.13               722,407
          2020.07.27               709,588
12        2020.08.10               688,398
13        2020.08.24               626,181
          2020.09.07               762,205
14
          2020.09.21               780,944
15        2020.10.05               709,965
          2020.10.19               584,014
16
          2020.11.02               521,696
17        2020.11.16               750,449
18        2020.11.30               843,799
          2020.12.14               526,220
19        2020.12.28               593,360
20        TOTAL                    16,819,720

21
22   Boohoo and Nasty Gal similarly had millions of sales transactions during the four year
23   period, including in excess of 36 million transactions for Boohoo and 12 million
24   transactions for Nasty Gal. Defendants object to incurring the burden and expense of
25   processing and manipulating this voluminous data and performing the complex
26   mathematical calculations identified in this Request.
27
28           Defendants object to this Request as calling for an expert opinion and assistance
                                                 93
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 102 of 158 Page ID
                                      #:1307


 1   both as to the appropriate manner of processing and manipulating this voluminous data
 2   and performing the complex mathematical calculations identified in this Request.
 3   REQUEST FOR ADMISSION NO. 2:
 4           Admit that less than ten (10) percent of the total dollar amount of YOUR total sales
 5   of PRODUCTS on YOUR WEBSITE in California during the CLASS PERIOD were of
 6   sales of PRODUCTS that sold at the REFERENCE PRICE for the PRODUCT.
 7   DEFENDANTS’ RESPONSE TO ADMISSION NO. 2:
 8           Defendants incorporate by reference the General Objections set forth herein.
 9   Defendants object to this Request to the extent it calls for the disclosure of information
10   subject to the attorney-client privilege, the attorney work product doctrine, or any other
11   applicable privilege.
12           Defendants object to this Request to the extent it calls for the disclosure of product
13   information that is not saved and/or tracked in Defendants’ computer systems and/or
14   databases.
15           Defendants object to this Request as vague and ambiguous as to the terms “less than
16   ten (10) percent of the total dollar amount.”
17           Defendants object to this Request as oppressive and unduly burdensome, in that the
18   answer to this Request may be determined by examining, auditing, compiling, abstracting,
19   or summarizing Defendants’ business records (including electronically stored
20   information), and the burden of deriving or ascertaining the answer will be substantially
21   the same for either party. Subject to and without waiving the foregoing objections,
22   Defendants will produce the United States sales data for Boohoo related brands with
23   pricing information from March 28, 2016 to present. Such data will include the geographic
24   location of the customer (by state) to the extent that information is available. Plaintiff
25   and/or his experts should bear the burden and expense of processing and manipulating this
26   voluminous data and performing the complex mathematical calculations identified in this
27   Request.
28           Defendants object to this Request as oppressive and unduly burdensome, in that the
                                                   94
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 103 of 158 Page ID
                                      #:1308


 1   information requested is not maintained in the regular course of business and is not readily
 2   identifiable.
 3           Defendants object to this Request as oppressive and unduly burdensome, in that the
 4   Request asks Defendants to perform complex mathematical calculations with respect to
 5   millions of individual sales transactions over a four year period. For example,
 6   PrettyLittleThing had in excess of 16.8 million sales transactions in the United States in
 7   the year 2020 alone, as reflected in the following chart:
 8        Spreadsheet Date         Number of Transactions
          2020.01.13               438,371
 9
          2020.01.27               456,684
10        2020.02.10               511,449
11        2020.02.24               639,779
          2020.03.09               441,575
12        2020.03.23               399,400
13        2020.04.06               611,562
          2020.04.20               658,545
14        2020.05.04               707,042
15        2020.05.18               778,669
          2020.06.01               702,927
16
          2020.06.15               851,485
17        2020.06.29               803,006
18        2020.07.13               722,407
          2020.07.27               709,588
19        2020.08.10               688,398
20        2020.08.24               626,181
          2020.09.07               762,205
21
          2020.09.21               780,944
22        2020.10.05               709,965
          2020.10.19               584,014
23
          2020.11.02               521,696
24        2020.11.16               750,449
25        2020.11.30               843,799
          2020.12.14               526,220
26        2020.12.28               593,360
27        TOTAL                    16,819,720

28
                                                              95
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 104 of 158 Page ID
                                      #:1309


 1   Boohoo and Nasty Gal similarly had millions of sales transactions during the four year
 2   period, including in excess of 36 million transactions for Boohoo and 12 million
 3   transactions for Nasty Gal. Defendants object to incurring the burden and expense of
 4   processing and manipulating this voluminous data and performing the complex
 5   mathematical calculations identified in this Request.
 6           Defendants object to this Request as calling for an expert opinion and assistance
 7   both as to the appropriate manner of processing and manipulating this voluminous data
 8   and performing the complex mathematical calculations identified in this Request.
 9   REQUEST FOR ADMISSION NO. 3:
10           Admit that less than ten (10) percent of the total units sold of PRODUCTS YOU
11   sold on YOUR WEBSITE in the United States during the CLASS PERIOD were of sales
12   of PRODUCTS that sold at the REFERENCE PRICE for the PRODUCT.
13   DEFENDANTS’ RESPONSE TO ADMISSION NO. 3:
14           Defendants incorporate by reference the General Objections set forth herein.
15   Defendants object to this Request to the extent it calls for the disclosure of information
16   subject to the attorney-client privilege, the attorney work product doctrine, or any other
17   applicable privilege.
18           Defendants object to this Request to the extent it calls for the disclosure of product
19   information that is not saved and/or tracked in Defendants’ computer systems and/or
20   databases.
21           Defendants object to this Request as vague and ambiguous as to the terms “less than
22   ten (10) percent of the total units sold.”
23           Defendants object to this Request as oppressive and unduly burdensome, in that the
24   answer to this Request may be determined by examining, auditing, compiling, abstracting,
25   or summarizing Defendants’ business records (including electronically stored
26   information), and the burden of deriving or ascertaining the answer will be substantially
27   the same for either party. Subject to and without waiving the foregoing objections,
28   Defendants will produce the United States sales data for Boohoo related brands with
                                             96
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 105 of 158 Page ID
                                      #:1310


 1   pricing information from March 28, 2016 to present. Such data will include the geographic
 2   location of the customer (by state) to the extent that information is available. Plaintiff
 3   and/or his experts should bear the burden and expense of processing and manipulating this
 4   voluminous data and performing the complex mathematical calculations identified in this
 5   Request.
 6           Defendants object to this Request as oppressive and unduly burdensome, in that the
 7   information requested is not maintained in the regular course of business and is not readily
 8   identifiable.
 9           Defendants object to this Request as oppressive and unduly burdensome, in that the
10   Request asks Defendants to perform complex mathematical calculations with respect to
11   millions of individual sales transactions over a four year period. For example,
12   PrettyLittleThing had in excess of 16.8 million sales transactions in the United States in
13   the year 2020 alone, as reflected in the following chart:
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                              97
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 106 of 158 Page ID
                                      #:1311


 1        Spreadsheet Date         Number of Transactions
          2020.01.13               438,371
 2
          2020.01.27               456,684
 3        2020.02.10               511,449
 4        2020.02.24               639,779
          2020.03.09               441,575
 5        2020.03.23               399,400
 6        2020.04.06               611,562
          2020.04.20               658,545
 7        2020.05.04               707,042
 8        2020.05.18               778,669
          2020.06.01               702,927
 9
          2020.06.15               851,485
10        2020.06.29               803,006
11        2020.07.13               722,407
          2020.07.27               709,588
12        2020.08.10               688,398
13        2020.08.24               626,181
          2020.09.07               762,205
14
          2020.09.21               780,944
15        2020.10.05               709,965
          2020.10.19               584,014
16
          2020.11.02               521,696
17        2020.11.16               750,449
18        2020.11.30               843,799
          2020.12.14               526,220
19        2020.12.28               593,360
20        TOTAL                    16,819,720

21
22   Boohoo and Nasty Gal similarly had millions of sales transactions during the four year
23   period, including in excess of 36 million transactions for Boohoo and 12 million
24   transactions for Nasty Gal. Defendants object to incurring the burden and expense of
25   processing and manipulating this voluminous data and performing the complex
26   mathematical calculations identified in this Request.
27
28           Defendants object to this Request as calling for an expert opinion and assistance
                                                 98
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 107 of 158 Page ID
                                      #:1312


 1   both as to the appropriate manner of processing and manipulating this voluminous data
 2   and performing the complex mathematical calculations identified in this Request.
 3   REQUEST FOR ADMISSION NO. 4:
 4           Admit that less than ten (10) percent of the total units sold of PRODUCTS YOU
 5   sold on YOUR WEBSITE in California during the CLASS PERIOD were of sales of
 6   PRODUCTS that sold at the REFERENCE PRICE for the PRODUCT.
 7   DEFENDANTS’ RESPONSE TO ADMISSION NO. 4:
 8           Defendants incorporate by reference the General Objections set forth herein.
 9   Defendants object to this Request to the extent it calls for the disclosure of information
10   subject to the attorney-client privilege, the attorney work product
11   doctrine, or any other applicable privilege.
12           Defendants object to this Request to the extent it calls for the disclosure of product
13   information that is not saved and/or tracked in Defendants’ computer systems and/or
14   databases.
15           Defendants object to this Request as vague and ambiguous as to the terms “less than
16   ten (10) percent of the total units sold.”
17           Defendants object to this Request as oppressive and unduly burdensome, in that the
18   answer to this Request may be determined by examining, auditing, compiling, abstracting,
19   or summarizing Defendants’ business records (including electronically stored
20   information), and the burden of deriving or ascertaining the answer will be substantially
21   the same for either party. Subject to and without waiving the foregoing objections,
22   Defendants will produce the United States sales data for Boohoo related brands with
23   pricing information from March 28, 2016 to present. Such data will include the geographic
24   location of the customer (by state) to the extent that information is available. Plaintiff
25   and/or his experts should bear the burden and expense of processing and manipulating this
26   voluminous data and performing the complex mathematical calculations identified in this
27   Request.
28           Defendants object to this Request as oppressive and unduly burdensome, in that the
                                                   99
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 108 of 158 Page ID
                                      #:1313


 1   information requested is not maintained in the regular course of business and is not readily
 2   identifiable.
 3           Defendants object to this Request as oppressive and unduly burdensome, in that the
 4   Request asks Defendants to perform complex mathematical calculations with respect to
 5   millions of individual sales transactions over a four year period. For example,
 6   PrettyLittleThing had in excess of 16.8 million sales transactions in the United States in
 7   the year 2020 alone, as reflected in the following chart:
 8        Spreadsheet Date         Number of Transactions
          2020.01.13               438,371
 9
          2020.01.27               456,684
10        2020.02.10               511,449
11        2020.02.24               639,779
          2020.03.09               441,575
12        2020.03.23               399,400
13        2020.04.06               611,562
          2020.04.20               658,545
14        2020.05.04               707,042
15        2020.05.18               778,669
          2020.06.01               702,927
16
          2020.06.15               851,485
17        2020.06.29               803,006
18        2020.07.13               722,407
          2020.07.27               709,588
19        2020.08.10               688,398
20        2020.08.24               626,181
          2020.09.07               762,205
21
          2020.09.21               780,944
22        2020.10.05               709,965
          2020.10.19               584,014
23
          2020.11.02               521,696
24        2020.11.16               750,449
25        2020.11.30               843,799
          2020.12.14               526,220
26        2020.12.28               593,360
27        TOTAL                    16,819,720

28
                                                              100
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 109 of 158 Page ID
                                      #:1314


 1   Boohoo and Nasty Gal similarly had millions of sales transactions during the four year
 2   period, including in excess of 36 million transactions for Boohoo and 12 million
 3   transactions for Nasty Gal. Defendants object to incurring the burden and expense of
 4   processing and manipulating this voluminous data and performing the complex
 5   mathematical calculations identified in this Request.
 6           Defendants object to this Request as calling for an expert opinion and assistance
 7   both as to the appropriate manner of processing and manipulating this voluminous data
 8   and performing the complex mathematical calculations identified in this Request.
 9   REQUEST FOR ADMISSION NO. 5:
10           Admit that none of the PRODUCTS YOU sold on YOUR WEBSITE in the United
11   States during the CLASS PERIOD were offered for sale by YOU at or above the
12   REFERENCE PRICE for the PRODUCT on at least 10% of the previous 90 days as of the
13   time of each sale (e.g., a PRODUCT with a REFERENCE PRICE of $25 on December 1,
14   2020, was not offered for sale on YOUR WEBSITE at or above that REFERENCE PRICE
15   ($25 in this example) for 9 or more of the then previous 90 days).
16   DEFENDANTS’ RESPONSE TO ADMISSION NO. 5:
17           Defendants incorporate by reference the General Objections set forth herein.
18   Defendants object to this Request to the extent it calls for the disclosure of information
19   subject to the attorney-client privilege, the attorney work product doctrine, or any other
20   applicable privilege.
21           Defendants object to this Request to the extent it calls for the disclosure of product
22   information that is not saved and/or tracked in Defendants’ computer systems and/or
23   databases.
24           Defendants object to this Request as vague and ambiguous as to the terms “at or
25   above the REFERENCE PRICE for the PRODUCT on at least 10% of the previous 90
26   days as of the time of each sale.”
27           Defendants object to this Request as oppressive and unduly burdensome, in that the
28   answer to this Request may be determined by examining, auditing, compiling, abstracting,
                                               101
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 110 of 158 Page ID
                                      #:1315


 1   or summarizing Defendants’ business records (including electronically stored
 2   information), and the burden of deriving or ascertaining the answer will be substantially
 3   the same for either party. Subject to and without waiving the foregoing objections,
 4   Defendants will produce the United States sales data for Boohoo related brands with
 5   pricing information from March 28, 2016 to present. Such data will include the geographic
 6   location of the customer (by state) to the extent that information is available. Plaintiff
 7   and/or his experts should bear the burden and expense of processing and manipulating this
 8   voluminous data and performing the complex mathematical calculations identified in this
 9   Request.
10           Defendants object to this Request as oppressive and unduly burdensome, in that the
11   information requested is not maintained in the regular course of business and is not readily
12   identifiable.
13           Defendants object to this Request as oppressive and unduly burdensome, in that the
14   Request asks Defendants to perform complex mathematical calculations with respect to
15   millions of individual sales transactions over a four year period. For example,
16   PrettyLittleThing had in excess of 16.8 million sales transactions in the United States in
17   the year 2020 alone, as reflected in the following chart:
18
19
20
21
22
23
24
25
26
27
28
                                                              102
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 111 of 158 Page ID
                                      #:1316


 1        Spreadsheet Date         Number of Transactions
          2020.01.13               438,371
 2
          2020.01.27               456,684
 3        2020.02.10               511,449
 4        2020.02.24               639,779
          2020.03.09               441,575
 5        2020.03.23               399,400
 6        2020.04.06               611,562
          2020.04.20               658,545
 7        2020.05.04               707,042
 8        2020.05.18               778,669
          2020.06.01               702,927
 9
          2020.06.15               851,485
10        2020.06.29               803,006
11        2020.07.13               722,407
          2020.07.27               709,588
12        2020.08.10               688,398
13        2020.08.24               626,181
          2020.09.07               762,205
14
          2020.09.21               780,944
15        2020.10.05               709,965
          2020.10.19               584,014
16
          2020.11.02               521,696
17        2020.11.16               750,449
18        2020.11.30               843,799
          2020.12.14               526,220
19        2020.12.28               593,360
20        TOTAL                    16,819,720

21
22   Boohoo and Nasty Gal similarly had millions of sales transactions during the four year
23   period, including in excess of 36 million transactions for Boohoo and 12 million
24   transactions for Nasty Gal. Defendants object to incurring the burden and expense of
25   processing and manipulating this voluminous data and performing the complex
26   mathematical calculations identified in this Request.
27           Defendants object to this Request as calling for an expert opinion and assistance
28   both as to the appropriate manner of processing and manipulating this voluminous data
                                               103
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 112 of 158 Page ID
                                      #:1317


 1   and performing the complex mathematical calculations identified in this Request.
 2   REQUEST FOR ADMISSION NO. 8:
 3
             Admit that YOU ADVERTISED REFERENCE PRICES for YOUR PRODUCTS
 4
     on YOUR WEBSITE during the CLASS PERIOD.
 5
     DEFENDANTS’ RESPONSE TO ADMISSION NO. 8:
 6
             Defendants incorporate by reference the General Objections set forth herein.
 7
     Defendants object to this Request to the extent it calls for the disclosure of information
 8
     subject to the attorney-client privilege, the attorney work product doctrine, or any other
 9
     applicable privilege.
10
             Defendants object to this Request to the extent it calls for the disclosure of product
11
     information that is not saved and/or tracked in Defendants’ computer systems and/or
12
     databases.
13
             Defendants object to the Request as vague and ambiguous as to the term
14
     “ADVERTISED REFERENCE PRICES,” including the definition of the term
15
     “REFERENCE PRICE.”
16
             Defendants object to this Request as oppressive and unduly burdensome, in that the
17
     answer to this Request may be determined by examining, auditing, compiling, abstracting,
18
     or summarizing Defendants’ business records (including electronically stored
19
     information), and the burden of deriving or ascertaining the answer will be substantially
20
     the same for either party. Subject to and without waiving the foregoing objections,
21
     Defendants will produce the United States sales data for Boohoo related brands with
22
     pricing information from March 28, 2016 to present. Such data will include the geographic
23
     location of the customer (by state) to the extent that information is available. Plaintiff
24
     and/or his experts should bear the burden and expense of processing and manipulating this
25
     voluminous data and performing the complex mathematical calculations identified in this
26
     Request.
27
             Defendants object to this Request as oppressive and unduly burdensome, in that the
28
                                                              104
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 113 of 158 Page ID
                                      #:1318


 1   information requested is not maintained in the regular course of business and is not readily
 2   identifiable.
 3           Defendants object to this Request as oppressive and unduly burdensome, in that the
 4   Request asks Defendants to perform complex mathematical calculations with respect to
 5   millions of individual sales transactions over a four year period. For example,
 6   PrettyLittleThing had in excess of 16.8 million sales transactions in the United States in
 7   the year 2020 alone, as reflected in the following chart:
 8        Spreadsheet Date         Number of Transactions
          2020.01.13               438,371
 9
          2020.01.27               456,684
10        2020.02.10               511,449
11        2020.02.24               639,779
          2020.03.09               441,575
12        2020.03.23               399,400
13        2020.04.06               611,562
          2020.04.20               658,545
14        2020.05.04               707,042
15        2020.05.18               778,669
          2020.06.01               702,927
16
          2020.06.15               851,485
17        2020.06.29               803,006
18        2020.07.13               722,407
          2020.07.27               709,588
19        2020.08.10               688,398
20        2020.08.24               626,181
          2020.09.07               762,205
21
          2020.09.21               780,944
22        2020.10.05               709,965
          2020.10.19               584,014
23
          2020.11.02               521,696
24        2020.11.16               750,449
25        2020.11.30               843,799
          2020.12.14               526,220
26        2020.12.28               593,360
27        TOTAL                    16,819,720

28
                                                              105
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 114 of 158 Page ID
                                      #:1319


 1   Boohoo and Nasty Gal similarly had millions of sales transactions during the four year
 2   period, including in excess of 36 million transactions for Boohoo and 12 million
 3   transactions for Nasty Gal. Defendants object to incurring the burden and expense of
 4   processing and manipulating this voluminous data and performing the complex
 5   mathematical calculations identified in this Request.
 6           Defendants object to this Request as calling for an expert opinion and assistance
 7   both as to the appropriate manner of processing and manipulating this voluminous data
 8   and performing the complex mathematical calculations identified in this Request.
 9   REQUEST FOR ADMISSION NO. 11:
10           Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
11   for YOUR PRODUCTS during the CLASS PERIOD did not represent the price at which
12   the particular PRODUCT associated with the REFERENCE PRICE had sold on YOUR
13   WEBSITE in the previous 90 days.
14   DEFENDANTS’ RESPONSE TO ADMISSION NO. 11:
15           Defendants incorporate by reference the General Objections set forth herein.
16   Defendants object to this Request to the extent it calls for the disclosure of information
17   subject to the attorney-client privilege, the attorney work product doctrine, or any other
18   applicable privilege.
19           Defendants object to this Request to the extent it calls for the disclosure of product
20   information that is not saved and/or tracked in Defendants’ computer
21   systems and/or databases.
22           Defendants object to this Request as vague and ambiguous as to the term “in the
23   previous 90 days.”
24           Defendants object to this Request as oppressive and unduly burdensome, in that the
25   answer to this Request may be determined by examining, auditing, compiling, abstracting,
26   or summarizing Defendants’ business records (including electronically stored
27   information), and the burden of deriving or ascertaining the answer will be substantially
28   the same for either party. Subject to and without waiving the foregoing objections,
                                              106
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 115 of 158 Page ID
                                      #:1320


 1   Defendants will produce the United States sales data for Boohoo related brands with
 2   pricing information from March 28, 2016 to present. Such data will include the geographic
 3   location of the customer (by state) to the extent that information is available. Plaintiff
 4   and/or his experts should bear the burden and expense of processing and manipulating this
 5   voluminous data and performing the complex mathematical calculations identified in this
 6   Request.
 7           Defendants object to this Request as oppressive and unduly burdensome, in that the
 8   information requested is not maintained in the regular course of business and is not readily
 9   identifiable.
10           Defendants object to this Request as oppressive and unduly burdensome, in that the
11   Request asks Defendants to perform complex mathematical calculations with respect to
12   millions of individual sales transactions over a four year period. For example,
13   PrettyLittleThing had in excess of 16.8 million sales transactions in the United States in
14   the year 2020 alone, as reflected in the following chart:
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                              107
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 116 of 158 Page ID
                                      #:1321


 1        Spreadsheet Date         Number of Transactions
          2020.01.13               438,371
 2
          2020.01.27               456,684
 3        2020.02.10               511,449
 4        2020.02.24               639,779
          2020.03.09               441,575
 5        2020.03.23               399,400
 6        2020.04.06               611,562
          2020.04.20               658,545
 7        2020.05.04               707,042
 8        2020.05.18               778,669
          2020.06.01               702,927
 9
          2020.06.15               851,485
10        2020.06.29               803,006
11        2020.07.13               722,407
          2020.07.27               709,588
12        2020.08.10               688,398
13        2020.08.24               626,181
          2020.09.07               762,205
14
          2020.09.21               780,944
15        2020.10.05               709,965
          2020.10.19               584,014
16
          2020.11.02               521,696
17        2020.11.16               750,449
18        2020.11.30               843,799
          2020.12.14               526,220
19        2020.12.28               593,360
20        TOTAL                    16,819,720

21
22   Boohoo and Nasty Gal similarly had millions of sales transactions during the four year
23   period, including in excess of 36 million transactions for Boohoo and 12 million
24   transactions for Nasty Gal. Defendants object to incurring the burden and expense of
25   processing and manipulating this voluminous data and performing the complex
26   mathematical calculations identified in this Request.
27           Defendants object to this Request as calling for an expert opinion and assistance
28   both as to the appropriate manner of processing and manipulating this voluminous data
                                               108
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 117 of 158 Page ID
                                      #:1322


 1   and performing the complex mathematical calculations identified in this Request.
 2   REQUEST FOR ADMISSION NO. 12:
 3           Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
 4   for YOUR PRODUCTS during the CLASS PERIOD did not represent the price at which
 5   the particular PRODUCT associated with the REFERENCE PRICE had been offered for
 6   sale on YOUR WEBSITE in the previous 90 days.
 7   DEFENDANTS’ RESPONSE TO ADMISSION NO. 12:
 8           Defendants incorporate by reference the General Objections set forth herein.
 9   Defendants object to this Request to the extent it calls for the disclosure of information
10   subject to the attorney-client privilege, the attorney work product doctrine, or any other
11   applicable privilege.
12           Defendants object to this Request to the extent it calls for the disclosure of product
13   information that is not saved and/or tracked in Defendants’ computer systems and/or
14   databases.
15           Defendants object to this Request as vague and ambiguous as to the term “in the
16   previous 90 days.”
17           Defendants object to this Request as oppressive and unduly burdensome, in that the
18   answer to this Request may be determined by examining, auditing, compiling, abstracting,
19   or summarizing Defendants’ business records (including electronically stored
20   information), and the burden of deriving or ascertaining the answer will be substantially
21   the same for either party. Subject to and without waiving the foregoing objections,
22   Defendants will produce the United States sales data for Boohoo related brands with
23   pricing information from March 28, 2016 to present. Such data will include the geographic
24   location of the customer (by state) to the extent that information is available. Plaintiff
25   and/or his experts should bear the burden and expense of processing and manipulating this
26   voluminous data and performing the complex mathematical calculations identified in this
27   Request.
28           Defendants object to this Request as oppressive and unduly burdensome, in that the
                                                   109
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 118 of 158 Page ID
                                      #:1323


 1   information requested is not maintained in the regular course of business and is not readily
 2   identifiable.
 3           Defendants object to this Request as oppressive and unduly burdensome, in that the
 4   Request asks Defendants to perform complex mathematical calculations with respect to
 5   millions of individual sales transactions over a four year period. For example,
 6   PrettyLittleThing had in excess of 16.8 million sales transactions in the United States in
 7   the year 2020 alone, as reflected in the following chart:
 8        Spreadsheet Date         Number of Transactions
          2020.01.13               438,371
 9
          2020.01.27               456,684
10        2020.02.10               511,449
11        2020.02.24               639,779
          2020.03.09               441,575
12        2020.03.23               399,400
13        2020.04.06               611,562
          2020.04.20               658,545
14        2020.05.04               707,042
15        2020.05.18               778,669
          2020.06.01               702,927
16
          2020.06.15               851,485
17        2020.06.29               803,006
18        2020.07.13               722,407
          2020.07.27               709,588
19        2020.08.10               688,398
20        2020.08.24               626,181
          2020.09.07               762,205
21
          2020.09.21               780,944
22        2020.10.05               709,965
          2020.10.19               584,014
23
          2020.11.02               521,696
24        2020.11.16               750,449
25        2020.11.30               843,799
          2020.12.14               526,220
26        2020.12.28               593,360
27        TOTAL                    16,819,720

28
                                                              110
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 119 of 158 Page ID
                                      #:1324


 1   Boohoo and Nasty Gal similarly had millions of sales transactions during the four year
 2   period, including in excess of 36 million transactions for Boohoo and 12 million
 3   transactions for Nasty Gal. Defendants object to incurring the burden and expense of
 4   processing and manipulating this voluminous data and performing the complex
 5   mathematical calculations identified in this Request.
 6           Defendants object to this Request as calling for an expert opinion and assistance
 7   both as to the appropriate manner of processing and manipulating this voluminous data
 8   and performing the complex mathematical calculations identified in this Request.
 9   REQUEST FOR ADMISSION NO. 13:
10           Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
11   for YOUR PRODUCTS during the CLASS PERIOD did not represent the price at which
12   the particular PRODUCT associated with the REFERENCE PRICE had sold on YOUR
13   WEBSITE for more than 5 of the previous 90 days.
14   DEFENDANTS’ RESPONSE TO ADMISSION NO. 13:
15           Defendants incorporate by reference the General Objections set forth herein.
16   Defendants object to this Request to the extent it calls for the disclosure of information
17   subject to the attorney-client privilege, the attorney work product doctrine, or any other
18   applicable privilege.
19           Defendants object to this Request to the extent it calls for the disclosure of product
20   information that is not saved and/or tracked in Defendants’ computer systems and/or
21   databases.
22           Defendants object to this Request as vague and ambiguous as to the term “more
23   than 5 of the previous 90 days.”
24           Defendants object to this Request as oppressive and unduly burdensome, in that the
25   answer to this Request may be determined by examining, auditing, compiling, abstracting,
26   or summarizing Defendants’ business records (including electronically stored
27   information), and the burden of deriving or ascertaining the answer will be substantially
28   the same for either party. Subject to and without waiving the foregoing objections,
                                              111
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 120 of 158 Page ID
                                      #:1325


 1   Defendants will produce the United States sales data for Boohoo related brands with
 2   pricing information from March 28, 2016 to present. Such data will include the geographic
 3   location of the customer (by state) to the extent that information is available. Plaintiff
 4   and/or his experts should bear the burden and expense of processing and manipulating this
 5   voluminous data and performing the complex mathematical calculations identified in this
 6   Request.
 7           Defendants object to this Request as oppressive and unduly burdensome, in that the
 8   information requested is not maintained in the regular course of business and is not readily
 9   identifiable.
10           Defendants object to this Request as oppressive and unduly burdensome, in that the
11   Request asks Defendants to perform complex mathematical calculations with respect to
12   millions of individual sales transactions over a four year period. For example,
13   PrettyLittleThing had in excess of 16.8 million sales transactions in the United States in
14   the year 2020 alone, as reflected in the following chart:
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                              112
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 121 of 158 Page ID
                                      #:1326


 1        Spreadsheet Date         Number of Transactions
          2020.01.13               438,371
 2
          2020.01.27               456,684
 3        2020.02.10               511,449
 4        2020.02.24               639,779
          2020.03.09               441,575
 5        2020.03.23               399,400
 6        2020.04.06               611,562
          2020.04.20               658,545
 7        2020.05.04               707,042
 8        2020.05.18               778,669
          2020.06.01               702,927
 9
          2020.06.15               851,485
10        2020.06.29               803,006
11        2020.07.13               722,407
          2020.07.27               709,588
12        2020.08.10               688,398
13        2020.08.24               626,181
          2020.09.07               762,205
14
          2020.09.21               780,944
15        2020.10.05               709,965
          2020.10.19               584,014
16
          2020.11.02               521,696
17        2020.11.16               750,449
18        2020.11.30               843,799
          2020.12.14               526,220
19        2020.12.28               593,360
20        TOTAL                    16,819,720

21
22   Boohoo and Nasty Gal similarly had millions of sales transactions during the four year
23   period, including in excess of 36 million transactions for Boohoo and 12 million
24   transactions for Nasty Gal. Defendants object to incurring the burden and expense of
25   processing and manipulating this voluminous data and performing the complex
26   mathematical calculations identified in this Request.
27           Defendants object to this Request as calling for an expert opinion and assistance
28   both as to the appropriate manner of processing and manipulating this voluminous data
                                               113
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 122 of 158 Page ID
                                      #:1327


 1   and performing the complex mathematical calculations identified in this Request.
 2   REQUEST FOR ADMISSION NO. 14:
 3           Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
 4   for YOUR PRODUCTS during the CLASS PERIOD did not represent the price at which
 5   the particular PRODUCT associated with the REFERENCE PRICE had been offered for
 6   sale on YOUR WEBSITE for more than 5 of the previous 90 days.
 7   DEFENDANTS’ RESPONSE TO ADMISSION NO. 14:
 8           Defendants incorporate by reference the General Objections set forth herein.
 9   Defendants object to this Request to the extent it calls for the disclosure of information
10   subject to the attorney-client privilege, the attorney work product doctrine, or any other
11   applicable privilege.
12           Defendants object to this Request to the extent it calls for the disclosure of product
13   information that is not saved and/or tracked in Defendants’ computer systems and/or
14   databases.
15           Defendants object to this Request as vague and ambiguous as to the terms “offered
16   for sale” and “more than 5 of the previous 90 days.”
17           Defendants object to this Request as oppressive and unduly burdensome, in that the
18   answer to this Request may be determined by examining, auditing, compiling, abstracting,
19   or summarizing Defendants’ business records (including electronically stored
20   information), and the burden of deriving or ascertaining the answer will be substantially
21   the same for either party. Subject to and without waiving the foregoing objections,
22   Defendants will produce the United States sales data for Boohoo related brands with
23   pricing information from March 28, 2016 to present. Such data will include the geographic
24   location of the customer (by state) to the extent that information is available. Plaintiff
25   and/or his experts should bear the burden and expense of processing and manipulating this
26   voluminous data and performing the complex mathematical calculations identified in this
27   Request.
28           Defendants object to this Request as oppressive and unduly burdensome, in that the
                                                   114
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 123 of 158 Page ID
                                      #:1328


 1   information requested is not maintained in the regular course of business and is not readily
 2   identifiable.
 3           Defendants object to this Request as oppressive and unduly burdensome, in that the
 4   Request asks Defendants to perform complex mathematical calculations with respect to
 5   millions of individual sales transactions over a four year period. For example,
 6   PrettyLittleThing had in excess of 16.8 million sales transactions in the United States in
 7   the year 2020 alone, as reflected in the following chart:
 8        Spreadsheet Date         Number of Transactions
          2020.01.13               438,371
 9
          2020.01.27               456,684
10        2020.02.10               511,449
11        2020.02.24               639,779
          2020.03.09               441,575
12        2020.03.23               399,400
13        2020.04.06               611,562
          2020.04.20               658,545
14        2020.05.04               707,042
15        2020.05.18               778,669
          2020.06.01               702,927
16
          2020.06.15               851,485
17        2020.06.29               803,006
18        2020.07.13               722,407
          2020.07.27               709,588
19        2020.08.10               688,398
20        2020.08.24               626,181
          2020.09.07               762,205
21
          2020.09.21               780,944
22        2020.10.05               709,965
          2020.10.19               584,014
23
          2020.11.02               521,696
24        2020.11.16               750,449
25        2020.11.30               843,799
          2020.12.14               526,220
26        2020.12.28               593,360
27        TOTAL                    16,819,720

28
                                                              115
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 124 of 158 Page ID
                                      #:1329


 1   Boohoo and Nasty Gal similarly had millions of sales transactions during the four year
 2   period, including in excess of 36 million transactions for Boohoo and 12 million
 3   transactions for Nasty Gal. Defendants object to incurring the burden and expense of
 4   processing and manipulating this voluminous data and performing the complex
 5   mathematical calculations identified in this Request.
 6           Defendants object to this Request as calling for an expert opinion and assistance
 7   both as to the appropriate manner of processing and manipulating this voluminous data
 8   and performing the complex mathematical calculations identified in this Request.
 9   REQUEST FOR ADMISSION NO. 15:
10           Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
11   for YOUR PRODUCTS during the CLASS PERIOD did not represent the original (initial)
12   price the PRODUCT sold for on YOUR WEBSITE.
13   DEFENDANTS’ RESPONSE TO ADMISSION NO. 15:
14           Defendants incorporate by reference the General Objections set forth herein.
15   Defendants object to this Request to the extent it calls for the disclosure of information
16   subject to the attorney-client privilege, the attorney work product doctrine, or any other
17   applicable privilege.
18           Defendants object to this Request to the extent it calls for the disclosure of product
19   information that is not saved and/or tracked in Defendants’ computer systems and/or
20   databases.
21           Defendants object to this Request as vague and ambiguous as to the term “the
22   original (initial) price the PRODUCT sold for on YOUR WEBSITE.”
23           Defendants object to this Request as oppressive and unduly burdensome, in that the
24   answer to this Request may be determined by examining, auditing, compiling, abstracting,
25   or summarizing Defendants’ business records (including electronically stored
26   information), and the burden of deriving or ascertaining the answer will be substantially
27   the same for either party. Subject to and without waiving the foregoing objections,
28   Defendants will produce the United States sales data for Boohoo related brands with
                                             116
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 125 of 158 Page ID
                                      #:1330


 1   pricing information from March 28, 2016 to present. Such data will include the geographic
 2   location of the customer (by state) to that the information requested is not maintained in
 3   the regular course of business and is not readily identifiable.
 4           Defendants object to this Request as oppressive and unduly burdensome, in that the
 5   Request asks Defendants to perform complex mathematical calculations with respect to
 6   millions of individual sales transactions over a four year period. For example,
 7   PrettyLittleThing had in excess of 16.8 million sales transactions in the United States in
 8   the year 2020 alone, as reflected in the following chart:
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                              117
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 126 of 158 Page ID
                                      #:1331


 1        Spreadsheet Date         Number of Transactions
          2020.01.13               438,371
 2
          2020.01.27               456,684
 3        2020.02.10               511,449
 4        2020.02.24               639,779
          2020.03.09               441,575
 5        2020.03.23               399,400
 6        2020.04.06               611,562
          2020.04.20               658,545
 7        2020.05.04               707,042
 8        2020.05.18               778,669
          2020.06.01               702,927
 9
          2020.06.15               851,485
10        2020.06.29               803,006
11        2020.07.13               722,407
          2020.07.27               709,588
12        2020.08.10               688,398
13        2020.08.24               626,181
          2020.09.07               762,205
14
          2020.09.21               780,944
15        2020.10.05               709,965
          2020.10.19               584,014
16
          2020.11.02               521,696
17        2020.11.16               750,449
18        2020.11.30               843,799
          2020.12.14               526,220
19        2020.12.28               593,360
20        TOTAL                    16,819,720

21
22   Boohoo and Nasty Gal similarly had millions of sales transactions during the four
23   Defendants object to this Request as calling for an expert opinion and assistance both as
24   to the appropriate manner of processing and manipulating this voluminous data and
25   performing the complex mathematical calculations identified in this Request.
26           Defendants object to this Request as calling for an expert opinion and assistance
27   both as to the appropriate manner of processing and manipulating this voluminous data
28   and performing the complex mathematical calculations identified in this Request.
                                              118
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 127 of 158 Page ID
                                      #:1332


 1   REQUEST FOR ADMISSION NO. 18:
 2           Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
 3   for YOUR PRODUCTS during the CLASS PERIOD did not represent the regular price
 4   of the PRODUCT.
 5   DEFENDANTS’ RESPONSE TO ADMISSION NO. 18:
 6           Defendants incorporate by reference the General Objections set forth herein.
 7   Defendants object to this Request to the extent it calls for the disclosure of information
 8   subject to the attorney-client privilege, the attorney work product doctrine, or any other
 9   applicable privilege.
10           Defendants object to the Request as vague and ambiguous as to the term “the regular
11   price of the PRODUCT.”
12           Defendants object to this Request to the extent it calls for the disclosure of product
13   information that is not saved and/or tracked in Defendants’ computer systems and/or
14   databases.
15           Defendants object to the Request as vague and ambiguous as to the term “the regular
16   price,” and “REFERENCE PRICES YOU ADVERTISED,” including the definition of
17   the term “REFERENCE PRICE.”
18           Defendants object to this Request as oppressive and unduly burdensome, in that the
19   answer to this Request may be determined by examining, auditing, compiling, abstracting,
20   or summarizing Defendants’ business records (including electronically stored
21   information), and the burden of deriving or ascertaining the answer will be substantially
22   the same for either party. Subject to and without waiving the foregoing objections,
23   Defendants will produce the United States sales data for Boohoo related brands with
24   pricing information from March 28, 2016 to present. Such data will include the geographic
25   location of the customer (by state) to the extent that information is available. Plaintiff
26   and/or his experts should bear the burden and expense of processing and manipulating this
27   voluminous data and performing the complex mathematical calculations identified in this
28   Request.
                                                              119
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 128 of 158 Page ID
                                      #:1333


 1           Defendants object to this Request as oppressive and unduly burdensome, in that the
 2   information requested is not maintained in the regular course of business and is not readily
 3   identifiable.
 4           Defendants object to this Request as oppressive and unduly burdensome, in that the
 5   Request asks Defendants to perform complex mathematical calculations with respect to
 6   millions of individual sales transactions over a four year period. For example,
 7   PrettyLittleThing had in excess of 16.8 million sales transactions in the United States in
 8   the year 2020 alone, as reflected in the following chart:
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                              120
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 129 of 158 Page ID
                                      #:1334


 1        Spreadsheet Date         Number of Transactions
          2020.01.13               438,371
 2
          2020.01.27               456,684
 3        2020.02.10               511,449
 4        2020.02.24               639,779
          2020.03.09               441,575
 5        2020.03.23               399,400
 6        2020.04.06               611,562
          2020.04.20               658,545
 7        2020.05.04               707,042
 8        2020.05.18               778,669
          2020.06.01               702,927
 9
          2020.06.15               851,485
10        2020.06.29               803,006
11        2020.07.13               722,407
          2020.07.27               709,588
12        2020.08.10               688,398
13        2020.08.24               626,181
          2020.09.07               762,205
14
          2020.09.21               780,944
15        2020.10.05               709,965
          2020.10.19               584,014
16
          2020.11.02               521,696
17        2020.11.16               750,449
18        2020.11.30               843,799
          2020.12.14               526,220
19        2020.12.28               593,360
20        TOTAL                    16,819,720

21
22   Boohoo and Nasty Gal similarly had millions of sales transactions during the four year
23   period, including in excess of 36 million transactions for Boohoo and 12 million
24   transactions for Nasty Gal. Defendants object to incurring the burden and expense of
25   processing and manipulating this voluminous data and performing the complex
26   mathematical calculations identified in this Request.
27           Defendants object to this Request as calling for an expert opinion and assistance
28   both as to the appropriate manner of processing and manipulating this voluminous data
                                               121
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 130 of 158 Page ID
                                      #:1335


 1   and performing the complex mathematical calculations identified in this Request.
 2   REQUEST FOR ADMISSION NO. 19:
 3           Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
 4   for YOUR PRODUCTS during the CLASS PERIOD did not represent the price at which
 5   the PRODUCT was ADVERTISED to be sold for the majority of the time it was
 6   ADVERTISED to be sold on YOUR WEBSITE.
 7   DEFENDANTS’ RESPONSE TO ADMISSION NO. 19:
 8           Defendants incorporate by reference the General Objections set forth herein.
 9   Defendants object to this Request to the extent it calls for the disclosure of information
10   subject to the attorney-client privilege, the attorney work product doctrine, or any other
11   applicable privilege.
12           Defendants object to this Request to the extent it calls for the disclosure of product
13   information that is not saved and/or tracked in Defendants’ computer systems and/or
14   databases.
15           Defendants object to this Request as vague and ambiguous as to the term “for the
16   majority of the time it was ADVERTISED to be sold on YOUR WEBSITE.”
17           Defendants object to this Request as oppressive and unduly burdensome, in that the
18   answer to this Request may be determined by examining, auditing, compiling, abstracting,
19   or summarizing Defendants’ business records (including electronically stored
20   information), and the burden of deriving or ascertaining the answer will be substantially
21   the same for either party. Subject to and without waiving the foregoing objections,
22   Defendants will produce the United States sales data for Boohoo related brands with
23   pricing information from March 28, 2016 to present. Such data will include the geographic
24   location of the customer (by state) to the extent that information is available. Plaintiff
25   and/or his experts should bear the burden and expense of processing and manipulating this
26   voluminous data and performing the complex mathematical calculations identified in this
27   Request.
28           Defendants object to this Request as oppressive and unduly burdensome, in that the
                                                   122
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 131 of 158 Page ID
                                      #:1336


 1   information requested is not maintained in the regular course of business and is not readily
 2   identifiable.
 3           Defendants object to this Request as oppressive and unduly burdensome, in that the
 4   Request asks Defendants to perform complex mathematical calculations with respect to
 5   millions of individual sales transactions over a four year period. For example,
 6   PrettyLittleThing had in excess of 16.8 million sales transactions in the United States in
 7   the year 2020 alone, as reflected in the following chart:
 8        Spreadsheet Date         Number of Transactions
          2020.01.13               438,371
 9
          2020.01.27               456,684
10        2020.02.10               511,449
11        2020.02.24               639,779
          2020.03.09               441,575
12        2020.03.23               399,400
13        2020.04.06               611,562
          2020.04.20               658,545
14        2020.05.04               707,042
15        2020.05.18               778,669
          2020.06.01               702,927
16
          2020.06.15               851,485
17        2020.06.29               803,006
18        2020.07.13               722,407
          2020.07.27               709,588
19        2020.08.10               688,398
20        2020.08.24               626,181
          2020.09.07               762,205
21
          2020.09.21               780,944
22        2020.10.05               709,965
          2020.10.19               584,014
23
          2020.11.02               521,696
24        2020.11.16               750,449
25        2020.11.30               843,799
          2020.12.14               526,220
26        2020.12.28               593,360
27        TOTAL                    16,819,720

28
                                                              123
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 132 of 158 Page ID
                                      #:1337


 1   Boohoo and Nasty Gal similarly had millions of sales transactions during the four year
 2   period, including in excess of 36 million transactions for Boohoo and 12 million
 3   transactions for Nasty Gal. Defendants object to incurring the burden and expense of
 4   processing and manipulating this voluminous data and performing the complex
 5   mathematical calculations identified in this Request.
 6           Defendants object to this Request as calling for an expert opinion and assistance
 7   both as to the appropriate manner of processing and manipulating this voluminous data
 8   and performing the complex mathematical calculations identified in this Request.
 9   REQUEST FOR ADMISSION NO. 20:
10           Admit that the REFERENCE PRICES YOU ADVERTISED on YOUR WEBSITE
11   for YOUR PRODUCTS during the CLASS PERIOD did not represent the price at which
12   YOUR PRODUCTS were most-commonly ADVERTISED to be sold, over any time
13   period (for example, as of today, for a PRODUCT with a REFERENCE PRICE of $25,
14   that product has not had a most-frequently charged price of $25 over the previous 10 days
15   or 20 days or 90 days, or any number of days).
16   DEFENDANTS’ RESPONSE TO ADMISSION NO. 20:
17           Defendants incorporate by reference the General Objections set forth herein.
18   Defendants object to this Request to the extent it calls for the disclosure of information
19   subject to the attorney-client privilege, the attorney work product doctrine, or any other
20   applicable privilege.
21           Defendants object to this Request to the extent it calls for the disclosure of product
22   information that is not saved and/or tracked in Defendants’ computer systems and/or
23   databases.
24           Defendants object to this Request as vague and ambiguous as to the term “the price
25   at which YOUR PRODUCTS were most-commonly ADVERTISED to be sold, over any
26   time period.”
27           Defendants object to this Request as oppressive and unduly burdensome, in that the
28   answer to this Request may be determined by examining, auditing, compiling, abstracting,
                                               124
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 133 of 158 Page ID
                                      #:1338


 1   or summarizing Defendants’ business records (including electronically stored
 2   information), and the burden of deriving or ascertaining the answer will be substantially
 3   the same for either party. Subject to and without waiving the foregoing objections,
 4   Defendants will produce the United States sales data for Boohoo related brands with
 5   pricing information from March 28, 2016 to present. Such data will include the geographic
 6   location of the customer (by state) to the extent that information is available. Plaintiff
 7   and/or his experts should bear the burden and expense of processing and manipulating this
 8   voluminous data and performing the complex mathematical calculations identified in this
 9   Request.
10           Defendants object to this Request as oppressive and unduly burdensome, in that the
11   information requested is not maintained in the regular course of business and is not readily
12   identifiable.
13           Defendants object to this Request as oppressive and unduly burdensome, in that the
14   Request asks Defendants to perform complex mathematical calculations with respect to
15   millions of individual sales transactions over a four year period. For example,
16   PrettyLittleThing had in excess of 16.8 million sales transactions in the United States in
17   the year 2020 alone, as reflected in the following chart:
18
19
20
21
22
23
24
25
26
27
28
                                                              125
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 134 of 158 Page ID
                                      #:1339


 1        Spreadsheet Date         Number of Transactions
          2020.01.13               438,371
 2
          2020.01.27               456,684
 3        2020.02.10               511,449
 4        2020.02.24               639,779
          2020.03.09               441,575
 5        2020.03.23               399,400
 6        2020.04.06               611,562
          2020.04.20               658,545
 7        2020.05.04               707,042
 8        2020.05.18               778,669
          2020.06.01               702,927
 9
          2020.06.15               851,485
10        2020.06.29               803,006
11        2020.07.13               722,407
          2020.07.27               709,588
12        2020.08.10               688,398
13        2020.08.24               626,181
          2020.09.07               762,205
14
          2020.09.21               780,944
15        2020.10.05               709,965
          2020.10.19               584,014
16
          2020.11.02               521,696
17        2020.11.16               750,449
18        2020.11.30               843,799
          2020.12.14               526,220
19        2020.12.28               593,360
20        TOTAL                    16,819,720

21
22   Boohoo and Nasty Gal similarly had millions of sales transactions during the four year
23   period, including in excess of 36 million transactions for Boohoo and 12 million
24   transactions for Nasty Gal. Defendants object to incurring the burden and expense of
25   processing and manipulating this voluminous data and performing the complex
26   mathematical calculations identified in this Request.
27           Defendants object to this Request as calling for an expert opinion and assistance
28   both as to the appropriate manner of processing and manipulating this voluminous data
                                               126
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 135 of 158 Page ID
                                      #:1340


 1   and performing the complex mathematical calculations identified in this Request.
 2   REQUEST FOR ADMISSION NO. 21:
 3           Admit that YOU ADVERTISED REFERENCE PRICES on YOUR WEBSITE
 4   across all of YOUR product lines (excluding beauty products) during the CLASS
 5   PERIOD.
 6   DEFENDANTS’ RESPONSE TO ADMISSION NO. 21:
 7           Defendants incorporate by reference the General Objections set forth herein.
 8   Defendants object to this Request to the extent it calls for the disclosure of information
 9   subject to the attorney-client privilege, the attorney work product doctrine, or any other
10   applicable privilege.
11           Defendants object to this Request to the extent it calls for the disclosure of product
12   information that is not saved and/or tracked in Defendants’ computer systems and/or
13   databases.
14           Defendants object to the Request as vague and ambiguous as to the term
15   “ADVERTISED REFERENCE PRICES,” including the definition of the term
16   “REFERENCE PRICE,” and “all of YOUR product lines (excluding beauty products).”
17           Defendants object to this Request as oppressive and unduly burdensome, in that the
18   answer to this Request may be determined by examining, auditing, compiling, abstracting,
19   or summarizing Defendants’ business records (including electronically stored
20   information), and the burden of deriving or ascertaining the answer will be substantially
21   the same for either party. Subject to and without waiving the foregoing objections,
22   Defendants will produce the United States sales data for Nasty Gal related brands with
23   pricing information from March 27, 2017 to present. Such data will include the geographic
24   location of the customer (by state) to the extent that information is available. Plaintiff
25   and/or his experts should bear the burden and expense of processing and manipulating this
26   voluminous data and performing the complex mathematical calculations identified in this
27   Request.
28           Defendants object to this Request as oppressive and unduly burdensome, in that the
                                                   127
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 136 of 158 Page ID
                                      #:1341


 1   information requested is not maintained in the regular course of business and is not readily
 2   identifiable.
 3           Defendants object to this Request as oppressive and unduly burdensome, in that the
 4   Request asks Defendants to perform complex mathematical calculations with respect to
 5   millions of individual sales transactions over a four year period. For example,
 6   PrettyLittleThing had in excess of 16.8 million sales transactions in the United States in
 7   the year 2020 alone, as reflected in the following chart:
 8        Spreadsheet Date         Number of Transactions
          2020.01.13               438,371
 9
          2020.01.27               456,684
10        2020.02.10               511,449
11        2020.02.24               639,779
          2020.03.09               441,575
12        2020.03.23               399,400
13        2020.04.06               611,562
          2020.04.20               658,545
14        2020.05.04               707,042
15        2020.05.18               778,669
          2020.06.01               702,927
16
          2020.06.15               851,485
17        2020.06.29               803,006
18        2020.07.13               722,407
          2020.07.27               709,588
19        2020.08.10               688,398
20        2020.08.24               626,181
          2020.09.07               762,205
21
          2020.09.21               780,944
22        2020.10.05               709,965
          2020.10.19               584,014
23
          2020.11.02               521,696
24        2020.11.16               750,449
25        2020.11.30               843,799
          2020.12.14               526,220
26        2020.12.28               593,360
27        TOTAL                    16,819,720

28
                                                              128
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 137 of 158 Page ID
                                      #:1342


 1   Boohoo and Nasty Gal similarly had millions of sales transactions during the four year
 2   period, including in excess of 36 million transactions for Boohoo and 12 million
 3   transactions for Nasty Gal. Defendants object to incurring the burden and expense of
 4   processing and manipulating this voluminous data and performing the complex
 5   mathematical calculations identified in this Request.
 6           Defendants object to this Request as calling for an expert opinion and assistance
 7   both as to the appropriate manner of processing and manipulating this voluminous data
 8   and performing the complex mathematical calculations identified in this Request.
 9   INTERROGATORY NO. 16:
10           For each response to the Requests for Admission (“RFA”) served with these
11   Interrogatories that is not an unqualified admission: (a) state the number of the RFA; (b)
12   state all facts upon which you base your response; (c) IDENTIFY all PERSONS who have
13   knowledge of those facts; and (d) IDENTIFY all DOCUMENTS and other tangible things
14   that support your response and IDENTIFY the PERSON who has each such DOCUMENT
15   or thing.
16   DEFENDANTS’ RESPONSE TO INTERROGATORY NO. 16:
17           Defendants incorporate by reference the General Objections set forth herein.
18   Defendants object to this Interrogatory to the extent it calls for the disclosure of
19   information subject to the attorney-client privilege, the attorney work product doctrine, or
20   any other applicable privilege. Defendants object to this Interrogatory insofar as it seeks
21   competitive sensitive business and financial information. Defendants object to this
22   Interrogatory as improperly compound and containing multiple subparts.
23           Subject to and without waiving the foregoing objections, Defendants respond
24   as follows:
25           RFA No. 6: Boohoo considers its products exclusive to Boohoo. However, Boohoo
26   cannot rule out that if Boohoo buys garments from a wholesaler, the same wholesaler may
27   sell the same products to a competitor.
28           RFA No. 7: Boohoo has held non-transactional pop-up stores, or otherwise known
                                               129
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 138 of 158 Page ID
                                      #:1343


 1   as short-term, temporary spaces where no cash or orders were place. These pop-up stores
 2   were created to raise local brand awareness and allow customers to try-on clothes, post
 3   outfits on social media, view new collections and meet influencers. Customers could sign
 4   up to receive email correspondence from Boohoo, and if they liked items in the pop-up
 5   store, they could take away the product number
 6   to shop the item online.
 7           RFA No. 9: The reference price is set by experienced buyers based on a variety of
 8   factors. These factors may include, but are not limited to, previous pricing of the same,
 9   similar or comparable products on the Defendants’ websites; established pricing structures
10   for certain product lines carried on the Defendants’ websites; pricing of similar or
11   comparable products on competitors’ websites, particularly U.K.-based competitors; the
12   buyer’s market knowledge and expertise; cost of goods; overhead costs; margin; U.S.
13   pricing adjustments (including without limitation to account for differences in exchange
14   rates, shipping costs, other U.S.-specific costs, U.S.-based competitors, and the U.S.
15   market); industry data; sales performance, market demand, and/or market trends. In setting
16   the reference price for a particular product, more or less weight, or no weight, might be
17   given to certain factors.
18           RFA No. 10: The reference price is set by experienced buyers based on a variety of
19   factors. These factors may include, but are not limited to, previous pricing of the same,
20   similar or comparable products on the Defendants’ websites; established pricing structures
21   for certain product lines carried on the Defendants’ websites; pricing of similar or
22   comparable products on competitors’ websites, particularly U.K.-based competitors; the
23   buyer’s market knowledge and expertise; cost of goods; overhead costs; margin; U.S.
24   pricing adjustments (including without limitation to account for differences in exchange
25   rates, shipping costs, other U.S.-specific costs, U.S.-based competitors, and the U.S.
26   market); industry data; sales performance, market demand, and/or market trends. In setting
27   the reference price for a particular product, more or less weight, or no weight, might be
28   given to certain factors.
                                                              130
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 139 of 158 Page ID
                                      #:1344


 1           RFA No. 16: The reference price is set by experienced buyers based on a variety of
 2   factors. These factors may include, but are not limited to, previous pricing of the same,
 3   similar or comparable products on the Defendants’ websites; established pricing structures
 4   for certain product lines carried on the Defendants’ websites; pricing of similar or
 5   comparable products on competitors’ websites, particularly U.K.-based competitors; the
 6   buyer’s market knowledge and expertise; cost of goods; overhead costs; margin; U.S.
 7   pricing adjustments (including without limitation to account for differences in exchange
 8   rates, shipping costs, other U.S.-specific costs, U.S.-based competitors, and the U.S.
 9   market); industry data; sales performance, market demand, and/or market trends. In setting
10   the reference price for a particular product, more or less weight, or no weight, might be
11   given to certain factors.
12           RFA No. 17: Defendants are without sufficient information to admit or deny the
13   price of our Products on websites other than our own.
14                   2.       Plaintiffs’ Contentions, Points, and Authorities Regarding
15                            Requests for Admission Nos. 1-5, 8, 11-15, 18-21, and
16                            Interrogatory No. 16
17           As shown above, Defendants, relying on meritless boilerplate objections, refused to
18   answer Requests for Admission (RFA) Nos. 1-5, 11-15, and 18-20 concerning the
19   frequency with which they sold and offered products at advertised reference prices.
20   Defendants also incredibly refuse to provide any answer to RFA Nos. 8 and 21. RFA No.
21   8 asks Defendants to “[a]dmit that YOU ADVERTISED REFERENCE PRICES for
22   YOUR PRODUCTS on YOUR WEBSITE during the CLASS PERIOD.” RFA No. 21
23   asks Defendants to “[a]dmit that YOU ADVERTISED REFERENCE PRICES on YOUR
24   WEBSITE across all of YOUR product lines (excluding beauty products) during the
25   CLASS PERIOD.” In addition, Defendants also provided no answer to Interrogatory No.
26   16 relating to the above-mentioned RFAs asking them to state all facts to explain their
27   denial of any of the aforementioned RFAs.
28
                                                              131
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 140 of 158 Page ID
                                      #:1345


 1           Defendants’ refusal to answer any of these RFAs is confounding. The core question
 2   in this litigation is whether Defendants’ use of reference pricing and markdowns/discounts
 3   was misleading to their consumers. Defendants used strikethroughs on the reference prices
 4   accompanied by a percentage markdown (e.g., 50% OFF), or whole dollar discounts, to
 5   suggest the reference prices were original, regular, or former prices and that consumers
 6   were getting a bargain. These RFAs simply ask Defendants to admit or deny simple
 7   questions of fact that lie at the core of this litigation: that Defendants rarely, if ever, offered
 8   their merchandise for sale at the reference price. The relevance of the information sought
 9   by RFAs 1-5, 8, 11-15, and 18-21, cannot be seriously disputed.
10           There is also no conceivable argument that the information sought by these RFAs
11   is irrelevant to class certification. The questions posed by RFAs 1-5, 8, 11-15, and 18-21
12   go directly to the uniformity and prevalence of Defendants’ practice of misleading putative
13   class representatives about the prices at which their merchandise was previously sold.
14           Defendants contend that the math required in ascertaining the answer is too
15   complex. This contention is grossly exaggerated. As reflected by Defendants’ production
16   of sales data, the data required to answer the RFAs is readily available in, and easily
17   ascertainable from, Defendants’ own databases. (Almadani Decl., ¶32.) The reference
18   price for each item sold by Defendants is displayed daily on Defendants’ websites, and is
19   thus tracked by Defendants as is their other pricing data. Therefore, Defendants, which
20   use state of the art data analytics software and employ data analytics engineers, are more
21   than capable of using the tools and expertise on hand to answer these Requests. Moreover,
22   proper admissions or denials of these requests will serve to settle the readily discernable
23   issues in the case and narrow the disputed issues to streamline the litigation.
24           Indeed,      Defendants’         position      conflicts     with   well-settled   Ninth    Circuit
25   jurisprudence, which holds that “a party may not refuse to admit or deny a request for
26   admission based upon a lack of personal knowledge if the information relevant to the
27   request is reasonably available to him.” Asea, Inc. v. S. Pac. Transp. Co., 669 F.2d 1242,
28   1245 (9th Cir. 1981). Further, “a response which fails to admit or deny a proper request
                                                132
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding              Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 141 of 158 Page ID
                                      #:1346


 1   for admission does not comply with the requirements of Rule 36(a) if the answering party
 2   has not, in fact, made ‘reasonable inquiry,’ or if information ‘readily obtainable’ is
 3   sufficient to enable him to admit or deny the matter.” Id. at 1247. “A party requesting an
 4   admission may, if he feels these requirements have not been met, move to determine the
 5   sufficiency of the answer, to compel a proper response, or to have the matter ordered
 6   admitted.” Id.
 7           That is precisely the situation currently before the Court. Defendants have the
 8   ability, based on the information reasonably available to them, to admit or deny Plaintiffs’
 9   RFAs concerning their reference pricing and markdown practices. Yet, Defendants simply
10   refuse to answer Plaintiffs’ inquiries and have chosen to put Plaintiffs through their paces
11   to come to this Court to compel them to respond, and to simultaneously waste the Court’s
12   limited resources, which should be reserved for genuine disputes, not frivolous ones. RFAs
13   1-5, 8, 11-15, and 18-21, should thus be deemed admitted or, at a minimum, Defendants
14   should be ordered to provide amended responses.
15           Contrary to Defendants’ contention, the RFAs do not seek matters that are expert
16   opinion. Rather, the RFAs simply seek basic facts concerning Defendants’ reference
17   pricing practices. It is Defendants who sell their merchandise on their websites,
18   Defendants who set the prices for their products, and Defendants who oversee and manage
19   their own data reflecting their pricing practices. It is therefore a matter of Defendants’ own
20   personal knowledge as to how often they sell their merchandise at the posted reference
21   prices, which is an issue of fact that can be readily resolved through the RFAs.
22           There is also nothing vague or convoluted about the RFAs in question. As noted
23   above, Plaintiffs took great pains to define the term “REFERENCE PRICE” with words
24   and a visual aid from Defendants’ own websites. They provided clear definitions for other
25   terms used in the RFAs, and in the case of RFA 5, even provided an example. Further,
26   even where an RFA is arguably ambiguous, parties should “admit to the fullest extent
27   possible, and explain in detail why other portions of a request may not be admitted[,]” as
28
                                                              133
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 142 of 158 Page ID
                                      #:1347


 1   the failure to do so may result in sanctions. Marchand v. Mercy Med. Ctr., 22 F.3d 933,
 2   938 (9th Cir. 1994).
 3           Also contrary to Defendants’ contentions, the use of RFAs is an appropriate and
 4   legally valid method of obtaining information from Defendants. One of the functions of
 5   an RFA is to narrow the scope of the case by removing issues from the case once and for
 6   all. See Fed. R. Civ. P. 36, Adv. Comm. Note to 1970 Amendment; Asea, 669 F.2d at 1245
 7   (“The purpose of Rule 36(a) is to expedite trial by establishing certain material facts as
 8   true and thus narrowing the range of issues for trial.”). Here, the clear result flowing from
 9   having Defendants admit that they rarely (if ever) sell their merchandise at advertised
10   reference prices significantly narrows the issues for the Court and the jury to decide. As
11   to class certification, admissions from Defendants concerning the RFAs in question
12   effectively resolve all questions of commonality and predominance in favor of Plaintiffs.
13   Defendants’ suggestion that RFAs are not a true fact gathering discovery device is at odds
14   with the plain text of Rule 36, which states in part that parties may use RFAs to get the
15   responding party “to admit . . . the truth of any matters within the scope of Rule 26(b)(1)
16   relating to . . . facts, the application of law to fact, or opinions about either[.]” Fed. R.
17   Civ. P. 36(a)(1) (emphasis added); see also Hon. Virginia A. Phillips and Karen L.
18   Stevenson, Federal Civil Procedure Before Trial, California & Ninth Circuit Edition, at
19   11:970 (The Rutter Group 2020) (disagreeing with idea that RFAs are not a discovery
20   device, stating that one function of RFAs “is to determine the opposing party’s contentions
21   (similar to one of the functions served by interrogatories).”); Jacobs v. Quinones, No.
22   1:10-CV-02349-AWI, 2014 WL 2091252, at *3 (E.D. Cal. May 16, 2014) (“Contrary to
23   Defendants’ arguments, RFAs are discovery devices.”) (emphasis in original). In fact,
24   RFAs may even be used to require parties to admit the accuracy of statistical data.
25   Lumpkin v. Meskill, 64 F.R.D. 673, 676 (D. Conn. 1974).
26           Finally, Plaintiffs note that these Requests are designed only to be appropriate as
27   written discovery requests because Defendants would not be able to provide this
28   information through deposition answers. That a written discovery request requires the
                                              134
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 143 of 158 Page ID
                                      #:1348


 1   responding party to review their own records and data before answering does not make
 2   the request objectionable; on the contrary, it is the very purpose of an Interrogatory or
 3   Request for Admission. See Asea, 669 F.2d at 1245.
 4                   3.       Defendants’ Contentions, Points, and Authorities Regarding
 5                            Requests for Admission Nos. 1-5, 8, 11-15, 18-21, and
 6                            Interrogatory No. 16.
 7           Defendants do not believe that Plaintiffs’ requests are appropriate as RFAs.
 8   Defendants detailed their position in their February 17, 2021 letter (Almadani Decl., Ex.
 9   26), providing Plaintiffs with authority as to the basis of their objections that RFAs are
10   meant to be straightforward, requiring little, if any, complex analysis and cannot seek legal
11   conclusions. See Safeco of America v. Rawstron, 181 F.R.D. 441, 447 (C.D. Cal. 1998)
12   (“Each request for an admission should be phrased simply and directly so that it can be
13   admitted or denied without explanation.”). Defendants believed that Plaintiffs would meet
14   and confer or provide their own case law supporting their position, however, Plaintiffs
15   refused to engage in any dialogue with regard to the RFAs and Interrogatories.
16           To briefly reiterate some of the points and authority provided by Defendants in their
17   February 17, 2021 letter, the RFAs, as drafted, are outside the scope of Rule 36. See Jones
18   v. McGuire, No. 2:08-cv-2607 MCE CKD P, 2012 U.S. Dist. LEXIS 87040, at *18 (E.D.
19   Cal. June 21, 2012) (RFAs are “not [] discovery devices, since they presuppose that the
20   propounding party knows or believes the facts sought and merely seeks a concession on
21   that fact from the other party.”); Safeco of Am. v. Rawstron, 181 F.R.D. 441, 445 (C.D.
22   Cal. 1998) (“ ‘Because Rule 36 was not designed to elicit information, to obtain discovery
23   of the existence of facts, or [to] obtain production of documents, requests for admission
24   should not be used as a method of discovery for those purposes.’ ”); Richard D. Kendall,
25   Hon. Richard Seeborg, et al., Federal Pretrial Civil Procedure in California § 23.228[4]
26   (Requests for admissions “that are repetitive, voluminous, convoluted, vague, or
27   ambiguous, or that otherwise require extensive analysis or explanation, may be
28
                                                              135
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 144 of 158 Page ID
                                      #:1349


 1   objectionable.”).22
 2           As explained in Defendants’ February letter, RFAs are inappropriate when they
 3   contain vague and confusing definitions, making it impossible for the responding party to
 4   answer the request, such as RFAs 8 and 21. Plaintiffs define “Reference Price” in such a
 5   manner that Defendants cannot respond with a simple yes or no. See, e.g., Almadani Decl.
 6   Ex. 1 (“The term “REFERENCE PRICE” refers to the higher price listed with regards to
 7   all, or nearly all, PRODUCTS on YOUR WEBSITE that is represented to consumers as
 8   being substantially marked down, and which typically, but not necessarily, may be
 9   displayed with a strikethrough.”). Plaintiff’s definition is not only convoluted (i.e., using
10   terms such as “substantially marked down,” “with regards to all, or nearly all,” and
11   “typically, but not necessarily”) but also seeks legal conclusions and value judgments (i.e.,
12   “represented to customers as being substantially marked down”). Defendants were, and
13   remain, willing to meet and confer about a more straightforward definition, but as noted
14   above the Plaintiffs never engaged in that process regarding the RFAs. See e.g., U.S. ex
15   rel. Englund v. Los Angeles County, 235 F.R.D. 675, 684 (E.D. Cal. 2006) (“a party who
16   is unable to agree with the exact wording of the request for admission should agree to an
17   alternate wording or stipulation.”) (citing Marchand v. Mercy Medical Center, 22 F.3d
18   933, 936 (9th Cir. 1994)); see also Eichler v. Tilton, 2010 WL 3734023 at *6 (E.D. Cal.
19   2010) (approving responding party’s alternate phrasing of admission where request was
20   “vague and confusing”). Defendants will respond to RFAs 8 and 21 if Plaintiffs will meet
21   and confer to come to an agreement on a reasonable definition of “reference price.”
22           Further, RFAs that require extensive analysis or calculations are also inappropriate
23   under Rule 36. See e.g., Mills v. Kia Motors Am., Inc., No. 1:08-CV-115 (WLS), 2011
24   WL 13175875, at *10 (M.D. Ga. Feb. 22, 2011) (finding that RFAs required expert
25
26   22
        Plaintiff’s case cite to Lumpkin v. Meskill, 64 F.R.D. 673, 676 (D. Conn. 1974) is
     inaccurate. In this case, the defendant was asked to admit the accuracy of statistical
27   sampling that had been performed by an expert. The court ordered “the defendant to make
     reasonable inquiry, as set out in this opinion, to acquire the facts necessary to admit or
28   deny the request submitted by the plaintiffs.”
                                                  136
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 145 of 158 Page ID
                                      #:1350


 1   analysis when the RFA asked for the calculation of force involved in car accidents, and
 2   “thus are not the type of simple yes or no question contemplated by Rule 36.”). Plaintiffs’
 3   efforts to oversimplify the detailed nature of the RFAs at issue are not persuasive. This
 4   data may in fact be necessary for Plaintiffs, but they are asking Defendants to perform
 5   complex calculations laid out in confusing terms (i.e., “Admit that the REFERENCE
 6   PRICES YOU ADVERTISED on YOUR WEBSITE for YOUR PRODUCTS during the
 7   CLASS PERIOD did not represent the price at which YOUR PRODUCTS were most-
 8   commonly ADVERTISED to be sold, over any time period (for example, as of today, for
 9   a PRODUCT with a REFERENCE PRICE of $25, that product has not had a most-
10   frequently charged price of $25 over the previous 10 days or 20 days or 90 days, or any
11   number of days). (Request for Admission No. 20.) Each of the RFAs would require
12   Defendants to perform a detailed analysis that can only be performed by an expert who
13   possesses “special knowledge, skill, experience, training, or education.” (Evid. Code., §
14   720.)
15           Finally, responses to Interrogatory 16 were not necessary when Defendants’
16   objections were fully detailed within the RFA. See Aguirre v. City of Los Angeles, No.
17   CV 14-5659 CBM (SS), 2015 WL 12746233, at *4 (C.D. Cal. May 15, 2015) (finding that
18   while defendants did not respond to this type of interrogatory “Plaintiff appears to have
19   explained within many of his RFA responses why he could not provide an unqualified
20   admission.”).
21           F.      Defendants Refuse to Answer Interrogatory No. 15, Which Is Relevant
22                   to Defendants’ Opposition to Nationwide Class Certification.
23                   1.       Discovery in Dispute:
24   INTERROGATORY NO. 15:
25           Please IDENTIFY all offices or other physical facilities YOU have purchased,
26   leased, rented, or otherwise used for a business purpose in the United States during the
27   CLASS PERIOD and state the purpose and ACTIVITIES performed therein. For each
28   such office or facility, please also IDENTIFY all PERSONS/ENTITIES who have used
                                                137
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 146 of 158 Page ID
                                      #:1351


 1   said office or facility and their purpose for using said office or facility.
 2   DEFENDANTS’ RESPONSE TO INTERROGATORY NO. 15:
 3           Defendants incorporate by reference the General Objections set forth herein.
 4   Defendants object to this Interrogatory to the extent it calls for the disclosure of
 5   information subject to the attorney-client privilege, the attorney work product doctrine, or
 6   any other applicable privilege. Defendants object to this Interrogatory insofar as it seeks
 7   competitive sensitive business and financial information. Subject to and without waiving
 8   the foregoing objections, Defendants respond as follows: Defendants will not respond to
 9   Interrogatory No. 15 as it seeks information that is not relevant to class certification
10   discovery.
11                   2.       Plaintiffs’ Contentions, Points, and Authorities Regarding
12                            Interrogatory No. 15.
13           As shown above, Defendants failed to provide any substantive answer to Plaintiffs’
14   Interrogatory No. 15. This Interrogatory was propounded in anticipation of Defendants
15   arguing, as they did in their motion to dismiss and strike, that Plaintiffs should not be
16   permitted to pursue a nationwide class. Based on publicly available information, Plaintiffs
17   believe that the locus of Defendants’ U.S. operations is California—and more specifically,
18   the Greater Los Angeles area. (See D.E. 27-1 (Almadani Decl.), Exs. A-P.) This
19   Interrogatory seeks information in Defendants’ possession that may not be publicly
20   available to rebut any argument from Defendants that California law should not be applied
21   to a nationwide class. See Allen v. Hyland's Inc., 300 F.R.D. 643, 656–57 (C.D. Cal. 2014)
22   (certifying nationwide class based on application of California law to entire class where
23   Plaintiffs established the defendant’s ties to California, including, among other things,
24   Defendants’ maintenance of “substantial manufacturing, distribution, marketing and
25   warehouse operations in Los Angeles”). Defendants, therefore, should be compelled to
26   produce an amended response to Interrogatory No. 15.
27                   3.       Defendants’ Contentions, Points, and Authorities regarding
28                            Interrogatory No. 15.
                                                              138
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 147 of 158 Page ID
                                      #:1352


 1           As Plaintiffs’ own argument makes clear, this interrogatory is grossly overbroad,
 2   particularly as it relates to “all PERSONS/ENTITIES who have used said office or facility
 3   and their purpose for using said office or facility.” Plaintiffs never offered to narrow the
 4   scope of this Interrogatory to something more reasonable. In the interest of compromise,
 5   however, Defendants are continuing to review this issue and will amend as appropriate.
 6    III.    CONCLUSION
 7           A.      Plaintiffs’ Concluding Statement
 8           For the reasons stated above, Plaintiffs respectfully request that the Court GRANT
 9   their motion to compel discovery. Plaintiffs request an order compelling Defendants to
10   produce documents responsive to RFPs 1 through 18, 21 through 29, and 33 through 34,
11   and to produce amended responses to said RFPs compliant with Rule 34 without
12   objections. In addition, Plaintiffs request an order deeming RFAs 1-5, 8, 11-15, and 18-21
13   admitted, or in the alternative, compelling Defendants to produce amended responses that
14   are compliant with Rule 36 without objections. Further, Plaintiffs request an order
15   compelling Defendants to produce amended responses to Interrogatory Nos. 15 and 16
16   that are compliant with Rule 33 without objections. Finally, in the event Defendants are
17   withholding data from the documents and ESI that they have produced which is responsive
18   to RFPs 1-5, Plaintiffs seek monetary sanctions against Defendants for abuse of the
19   discovery process and forcing Plaintiffs to incur the time, effort, and expense of pursuing
20   this motion. If the Court awards sanctions, Plaintiffs request leave to prove up the amount
21   of the attorneys’ fees they seek to recover after the court’s order finding sanctions should
22   be awarded has been entered.
23           B.      Defendants’ Concluding Statement
24            Plaintiffs’ accusations regarding Defendants conduct are inaccurate, and
25   Defendants are hopeful that their response provides clarification for the Court on these
26   issues. Importantly, Defendants expended great efforts to timely respond to Plaintiffs, to
27   produce responsive documents after conducting a reasonable search for responsive
28   material, and to continue to negotiate in good faith with Plaintiffs. Such conduct is not
                                                 139
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 148 of 158 Page ID
                                      #:1353


 1   sanctionable. See Vaughn v. Teran, No. 117CV00966DADJLT, 2019 WL 7282049, at *9
 2   (E.D. Cal. Dec. 27, 2019) (court denied a request for sanctions where counsel had worked
 3   in good faith to locate and produce documents responsive to plaintiff’s requests and
 4   subpoenas).
 5           On the contrary, Plaintiffs failed to meet their obligations to meet and confer under
 6   Local Rule 37-1. “[T[he purpose of a meet and confer requirement is for the Parties to
 7   engage in a meaningful dialogue about their respective positions on disputed issues to see
 8   whether they can resolve (or at least refine) the disputes without court intervention, saving
 9   time and money for the litigants as well as the court system.” RG Abrams Ins. v. L. Off.
10   of C.R. Abram, No. 20CV01379JSTRMI, 2020 WL 7695374, at *3 (N.D. Cal. Dec. 28,
11   2020) (emphasis in original). Defendants requested to meet and confer with Plaintiffs at
12   least five times between February 4 and March 11, 2021. (Almadani Decl., Exs. 24-28).
13   At every turn, Plaintiffs either refused to engage, or refused to engage in any meaningful
14   way, meeting every proposition or response offered by Defendants by reiterating
15   unreasonable demands or communicating an unwillingness to compromise, coupled with
16   another sanctions threat. Upon receipt of the draft motion to compel on March 8, for
17   example, Defendants requested a further meet and confer consistent with the local rules to
18   narrow issues of confusion and to simply discuss issues never addressed. (Almadani Decl.,
19   Ex. 28). Plaintiffs elected not to engage further with Defendants (Id., Ex. 29), leaving
20   many of these issues, regrettably, before the Court.
21           Plaintiffs’ lack of appreciation for the responsive documents produced to date is
22   apparent. In this motion, Plaintiffs complain about the lack of production in several areas
23   (i.e., the sales data and pricing information, the reports, studies, and analyses regarding
24   pricing and advertising, etc.), where Defendants already indicated their production is
25   complete. To the contrary, there is no support that the documents are being withheld with
26   regard to these issues. Their accusations are therefore not supported by anything except
27   their own baseless suspicions. See Unilin Beheer B. V. v. NSL Trading Corp, No. cv 14-
28   2210 BRO(SSx), 2015 WL 12698284 at *6 (C. D. Cal. Sept 17, 2015) (citing Alexander
                                          140
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding           Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
     Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 149 of 158 Page ID
                                      #:1354


 1   v. Federal Bureau of Investigation, 194 F.R.D. 305, 310 (D.D.C. 2000)) (“a party's mere
 2   suspicion that its opponent must have documents that it claims not to have does not warrant
 3   granting a motion to compel”). Moreover, there is no rule that requires a party to create
 4   documents. The rules do, however, provide for tools to explore production generally.
 5   Plaintiffs should be encouraged to utilize those tools to address their concerns.
 6           Defendants respectfully request that the Court deny Plaintiffs’ motion to compel
 7   discovery and its request for monetary sanctions. Plaintiffs should be ordered to review
 8   the material they have received and then meaningfully engage with Defendants in a
 9   dialogue, as necessary, to fulfill the requirements of the local rules.
10
11    Dated: March 23, 2021                                 Respectfully submitted,
12                                                          ALMADANI LAW
13                                                          /s/ Yasin M. Almadani
14
                                                            Yasin M. Almadani, Esq.

15
                                                            AI LAW, PLC
16
17
                                                            /s/ Ahmed Ibrahim
                                                            Ahmed Ibrahim, Esq.
18
                                                            Attorneys for Plaintiffs Individually and
19                                                          On Behalf of All Others Similarly Situated
20
21                                                          EVERSHEDS SUTHERLAND (US) LLP

22                                                          /s/ Ian S. Shelton
                                                            Ian S. Shelton, Esq.
23
                                                            Attorneys for Defendants Boohoo Group PLC,
24
                                                            Boohoo.com USA Inc., Boohoo.com UK
25                                                          Limited, Prettylittlething.com USA Inc.,
                                                            Prettylittlething.com Limited, Nastygal.com
26
                                                            USA Inc., and Nasty Gal Limited
27
28
                                                              141
     Notice of Motion and Local Rule 37-1 Joint Stipulation Regarding              Case No. 2:20-cv-03332-GW-JEM
     Plaintiffs’ Motion to Compel Further Discovery Responses from Defendants
                 Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 150 of 158 Page ID
                                                  #:1355



                                           EXHIBIT A – MTC: SUMMARY CHART

Broadly speaking, below are four main points applicable to Defendants’ efforts to review and produce documents to Plaintiffs:
   1. Defendants have conducted a reasonable search for the requested information and have produced the documents within its
       possession, custody, or control. In instances where we have concluded our production, we have noted on the chart below with
       the letters PC in bold, indicating the production to be complete;
   2. Defendants produced the data and the documents in the manner in which they are maintained;
   3. With respect to the data or the documents produced, Plaintiffs have the right to avail themselves to other discovery tools to
       evaluate the accuracy of the information provided and Defendants’ compliance with the requests; and
   4. Judge Wu clearly distinguished between class and merits discovery, indicating that class discovery was a narrow inquiry for
       the limited purpose of evaluating a motion for class certification.

 Category                   Plaintiffs’ Allegation              Defendants’ Response
 RFPs 1-5:                  Defendants have not produced        Defendants have produced: (1) all sales data for the three brands
 Pricing and Sales Data     complete daily pricing data.        during the class period; and (2) the historical promotional calendars
                                                                for the three brands. Pricing data is not saved or tracked in
                                                                Defendants’ systems or databases, and Defendants objected on this
                                                                basis in its discovery responses. Defendants do not have in their
                                                                possession “daily price lists” as Plaintiffs surmise. Pricing data is
                                                                only captured if a sale is made. Thus, Plaintiffs’ assumption that
                                                                Defendants maintain certain data in a specific way is simply
                                                                inaccurate.

                                                                PC

                            Defendants have not produced        Defendants produced the United States sales data by product with
                            complete sales data.                the pricing information for the class period, to the extent available:
                                                                 - PrettyLittleThing (2/29/2016 to 1/28/2021)
                                                                 - Boohoo/BoohooMAN (3/28/2016 to 1/24/2021)
                                                                 - Nasty Gal (2/28/2017 to 1/24/2021)
                                                                These documents were produced at D00000871-D00000999 and
                                                                D00001000-D00001125. Boohoo, BoohooMAN, and Nasty Gal
                                                                were produced in the same spreadsheets because that is how the data


                                                                 1
Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 151 of 158 Page ID
                                 #:1356



                                             is maintained in the regular course of business. The sales
                                             information was available for Nasty Gal starting on February 28,
                                             2017.

                                             PC

        Defendants’ sales data is            Defendants produced the data in the manner in which it was
        unreliable because some entries      maintained. If Plaintiffs have questions or concerns about the data
        are in a currency other than USD,    produced, they have every right to notice a deposition or draft an
        some list the “actual sold price”    interrogatory to further investigate how documents or data are
        as higher than the “website          maintained or stored in Defendants’ systems (Plaintiffs have, in fact,
        price,” and Plaintiffs cannot        served a second set of interrogatories regarding the columns in
        understand how “Gross Original       Defendants’ sales spreadsheets and the term “reference price.”
        Price” reflects multiple reference   Defendants are in the process of assessing these discovery requests
        prices advertised on the same day.   and will timely respond and object accordingly, if necessary.).
        Defendants’ spreadsheets contain
        “unreliable gibberish,” is           PC
        “misleading and abusive” and
        “nonsensical.”

        Defendants will not confirm or       By letter dated February 19, 2021, in response to Plaintiffs’ inquiry,
        deny whether they have produced      Defendants clarified that, for the Boohoo and Nasty Gal sales
        reference price information.         spreadsheets, “the ‘website price’ is the price the item is offered for
                                             sale on the website, and the ‘actual sold price’ is the actual sale
                                             price.” For the PLT data, the “gross original price LC” is the price of
                                             the item inclusive of sales tax and in local currency, and the ‘gross
                                             product sales LC’ is the actual sales price inclusive of sales tax and
                                             in local currency.” If Plaintiffs have questions or concerns about the
                                             data produced, Plaintiffs have the right to avail themselves to other
                                             discovery tools to evaluate the accuracy of the information provided
                                             or how that information is maintained or stored.

                                             PC


                                              2
               Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 152 of 158 Page ID
                                                #:1357



                           Defendants have produced “giant   Defendants have millions of sales transactions per year, per brand in
                           data dump spreadsheets.”          some instances. Plaintiffs requested all sales data for the entire class
                                                             period, and Defendants have provided this information. If Plaintiffs
                                                             have questions or concerns about the data produced, Plaintiffs have
                                                             the right to use discovery tools to evaluate the information provided.

                                                             PC

RFPs 6-9, 10-13, 21-22,    Defendants refuse to produce      To the extent these materials exist, they have been produced at
33-34: Pricing and         their policies and procedures     D00000016-D00000125, D00000127-D00000869, D00001126-
advertisement policies     concerning reference pricing      D00001130, D00001132-D00016200, D00081500-D00082504, and
and practices, research,   practices and                     D00223258-D00224108. Additionally, responsive information to
training materials         markdowns/discounts.              these requests may also be captured in the email productions made
                                                             on February 19, February 26, March 8 and March 9. By way of
                           Defendants refuse to produce      example, Defendants have produced internal and external
                           memos, marketing research,        presentations, reports, and studies conducted that concern and
                           survey analyses, and training     influence decisions on pricing and advertising. See, e.g., Boohoo
                           materials.                        Price & Range Survey on USA Women’s Clothing (D00000127-
                                                             186); Edited Report on Jumpsuits, Playsuits and Shorts containing
                                                             price point analysis for Boohoo dated November 2018 (D00011605-
                                                             D00011611). Further, Defendants have produced consumer
                                                             research and brand monitoring reports containing studies and data
                                                             on Defendants’ brands. See, e.g., Nasty Gal USA & UK Customer
                                                             Research, Mar. 2018 (D00223265-223371); Boohoo Brand Metrics
                                                             and Brand Awareness Report for USA, Aug. 2020 (D00223372-
                                                             223378); PLT Brand Metrics and Brand Awareness Report for USA,
                                                             Nov. 2020 (D00223647-D00223658); see generally, Production 5 in
                                                             its entirety for brand awareness reports. Such information is utilized
                                                             by Defendants’ to make decisions on pricing and advertising.
                                                             Plaintiffs should review materials already in their possession to
                                                             determine if they have further questions.

                                                             PC


                                                              3
              Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 153 of 158 Page ID
                                               #:1358



RFPS 23-29:           Defendants’ approach to search         When the term “sale,” for example, is run through Defendants’
Emails and other      for and produce emails and other       database of potentially relevant documents, there are over 500,000
communications        communications is flawed               documents that hit on this term. Given the limited purpose of this
                      because it omits relevant              production, we have repeatedly asked for a set of search terms that
                      information, like the concept of       would result in a more appropriate number of documents. In order
                      reference pricing. Defendants use      to assist in establishing an appropriate set of search parameters, we
                      of the term “reference price,” is      have repeatedly asked for a set of terms that would produce a
                      not enough because Defendants          sample set of 20,000 to 25,000 documents to further inform our
                      do not internally use the term.        discussion in an effort to narrow this request. In doing this, we have
                      Defendants’ recent production          been clear that each side would reserve its rights, to either renew its
                      omits e-mails related to reference     requests or stand on its objections, following the review of this
                      prices as defined by the Plaintiffs.   sample set of documents. Plaintiffs have not undertaken to respond
                                                             or provide a proposal. In an effort to facilitate further discussion,
                      Defendants’ RFPs on these              we put Plaintiffs on notice of a proposal using the following terms
                      critical issues (use of reference      via letter dated February 11:
                      prices, representations to                 • Inaccurate w/10 pric*
                      customers they are buying                  • Inflat* w/10 pric*
                      discounted, marked down or                 • False W/10 pric*
                      products on sale) are narrowly             • Decept* w/10 pric*
                      tailored and these issues are              • Mislead* w/10 pric*
                      highly relevant to class                   • Investigat* AND price AND (discount OR percent OR
                      certification.                                  markdown OR strikethrough OR "promo code" or
                                                                      "promotional code" or "coupon code")
                                                                 • Complain* AND price
                                                                 • Polic* AND price AND (discount or percent or markdown or
                                                                      strikethrough or "promo code” or promotional code" or
                                                                      "coupon code")
                                                                 • Procedur* AND (price or market* Or advertis* Or discount
                                                                      or promo* Or coupon or code)
                                                                 • (Comparison or analy* Or data) AND competitor* AND
                                                                      price
                                                                 • Reference price
                                                                 • Reference W/2 price

                                                              4
Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 154 of 158 Page ID
                                 #:1359



                                                 •   Price W/10 (Inflated or high)
                                                 •   Percent off
                                                 •   Percent W/2 off
                                                 •   Coupon W/2 codes
                                                 •   Advertis* AND campaign AND (discount OR percent OR
                                                     markdown OR strikethrough or "promo code" or
                                                     "promotional code" or "coupon code")
                                                 •   Complaint W/10 (markdown OR promo* OR sale OR
                                                     discount)
                                                 •   price W/10 (decrease OR reduce OR cut)
                                                 •   Price W/10 ("too high" OR inflated OR excessive)
                                                 •   price AND ("lower than competitors" OR cheap OR "least
                                                     expensive" OR "beat competitors" or (lowest W/5 market) )
                                                 •   Pric* w/5 (percent* OR original OR reference OR regular
                                                     OR retail OR former OR inflated OR reduc* OR strike-
                                                     through OR markdown)
                                                 •   Other search terms included the named Plaintiffs, as well as
                                                     various competitor names and the term “price.”

                                            These search terms, with other limiters to exclude potentially
                                            privileged documents and the application of email threading, yielded
                                            29,835 documents. We reviewed this set of documents and
                                            approximately 20,000 responsive emails from this review were
                                            produced to Plaintiffs (we note that ultimately we reviewed more
                                            than the amount suggested in the February 11 letter, as we included
                                            5 additional custodians, for a total of 22 custodians, to accommodate
                                            Plaintiffs’ request, and extended the time period to begin on January
                                            1, 2019).


        Plaintiffs’ responsibility was to   Defendants agree we are in the best position to conduct searches of
        propound narrow requests and        relevant custodians and provide documents responsive to Plaintiffs’
        Defendants’ responsibility was to   requests within Defendants’ possession, custody or control. We have

                                             5
Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 155 of 158 Page ID
                                 #:1360



        perform a reasonable search and      produced emails and attachments from the 22 most relevant
        produce responsive documents         custodians and have produced over 20,000 emails. We continue to
        within their care, custody, or       await a meaningful discussion to narrow the requests.
        control.

        Defendants have produced             Defendants have incurred considerable cost to conduct a reasonable
        irrelevant documents to              search for responsive documents and to produce those documents
        inappropriately bury responsive      accordingly. If Plaintiffs have questions or concerns about the data
        discovery and to run up the          produced, Plaintiffs have the right to avail themselves to other
        Gigabyte volume on the               discovery tools to evaluate the information provided or its
        production.                          relevancy.

        There is no clear-cut division       As Judge Wu indicated during the November 16, 2020 hearing, “I
        between discovery that relates to    will not allow discovery on merits issues prior to hearing that
        class certification and discovery    motion. I will limit the discovery solely to the issue of class
        that relates to the merits.          certification and the things that normally arise in that regard. So I
                                             think the defense concern about having to engage in substantial
                                             liability discovery doesn't really come into play.” Motion to Dismiss
                                             Hearing Transcript at 13:9-25, November 16, 2020.


        Defendants’ contention that the      Defendants disagree with Plaintiffs’ accusation regarding costs. The
        cost is too high is without merit.   searches Plaintiffs would have Defendants to run, review, and
                                             produce are overbroad. If there are reasonable ways to narrow the
                                             search to a more relevant review of documents to keep costs down,
                                             Plaintiffs are required to engage in a manner so this can occur.

        Defendants should produce all e-     Given the complaints by Plaintiffs concerning the production of too
        mails returned from keyword          many irrelevant documents, it is unclear how this is addressed by a
        searches after removing              production of documents which would certainly contain documents
        privileged documents to reduce       irrelevant to the limited and narrow class certification issues at hand.
        defense counsel’s workload.



                                              6
Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 156 of 158 Page ID
                                 #:1361



        Terms like “H&M,” “Zara,” and      Defendants’ interrogatory responses make clear that competitor
        “Ted Baker” are irrelevant.        pricing information is relied upon in making advertising, marketing,
                                           and pricing decisions. Thus, such terms are highly relevant to the
                                           issues in this case. See, e.g., Defendants’ Response to Hilton’s
                                           Interrogatory No. 7: “The reference price is set by experienced
                                           buyers based on a variety of factors … [such as] pricing of similar or
                                           comparable products on competitors’ websites, particularly U.K.-
                                           based competitors”).

        Numerous custodians expected to Defendants are in the best position to determine relevant custodians.
        have highly relevant information As such, Defendants have reviewed and produced emails from the
        were not searched such as ,      following custodians:
        Natalie McGrath, Kayla Goddard,
        Alisia Jiminez, Ashely Thomas,       1. Mark Baker                      12. Danielle Robinson
        Danielle Robinson, Anieli Patel,     2. Murray Beckett                  13. Andrew Thompson
        Claire Asher, Asia Riaz and          3. Sam Brocklebank                 14. Tom Binns
        Gemma Dunne.                         4. Nickie Capstick                 15. Tom Duance
                                             5. Neil Catto                      16. David Hare
                                             6. Rob Davies                      17. Samir Kamani
                                             7. Jonathan Haycock                18. Umar Kamani
                                             8. Darren Johnson                  19. Mahmud Kamani
                                             9. John Lyttle                     20. Carol Kane
                                             10. Laura McKellar                 21. Kelly Byrne
                                             11. Anjeli Patel                   22. Christine McGonagle

                                           Plaintiffs’ initial complaint in its March 7th draft motion to compel
                                           was that Defendants failed to produce emails from various
                                           custodians, such as Mahmud Kamani, Carol Kane, Umar Kamani,
                                           and Christina McGonagle. When Defendants advised Plaintiffs that
                                           these mailboxes had been reviewed and emails had, in fact, been
                                           produced from these custodians’ mailboxes, Plaintiffs generated a
                                           new list of custodians, now arguing that all relevant witnesses’



                                            7
               Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 157 of 158 Page ID
                                                #:1362



                                                                 mailboxes must be reviewed and produced. Plaintiffs’ “moving
                                                                 target” approach is inconsistent with the discovery rules.
                          Defendants’ email production           Consistent with our obligations under the rules, we objected to the
                          only covers July 1, 2019 to            overbroad and unduly onerous requests. We have repeatedly asked
                          present. The class period              Plaintiffs to narrow down their overbroad requests. We made this
                          applicable to each of the three        request with the clear understanding that each party would be
                          individual cases is approximately      reserving all rights to either renew their requests or stand by
                          4 to 5 years of communication          objections based on a review of the sample set. In an effort to
                          and Plaintiffs should not be           educate the parties to have a more fully informed discussion, we
                          required to further limit the scope    reviewed and produced over 20,000 emails and attachments dated
                          of these communications as to          January 1, 2019 to present. At no time have Defendants ever
                          timing.                                indicated we would refuse to search an earlier time period or search
                                                                 different terms. Our only request is that discovery requests be
                                                                 tailored to the narrow purpose at hand, which is class certification.


RFPS 14-18:               Defendants refuse to produce           As Defendants have communicated to Plaintiffs, our review of this
Class Representative      documents related to class             information is ongoing. Initially, Defendants identified documents
Purchases                 representatives’ purchases and         responsive to this requests that were appropriately withheld from
                          communications with the class          production based on attorney-client privilege and the work product
                          representatives.                       doctrine. Such documents are still being withheld on this basis and
                                                                 Defendants will provide a privilege log. After further review,
                          Defendants contend the only            Defendants have identified responsive records that they will be
                          documents responsive to RFPs           producing.
                          14-18 are protected by the
                          attorney-client privilege.
RFAs 1-6, 8, 11-15, 18-   Defendants refuse to answer            We see this as an area that requires further discussion. In our letter
21 and Rog 16:            RFAs concerning whether they           dated February 17, we cited case law indicating how we arrived at
Admissions regarding      advertised reference prices that       our position in responding to your requests for admission. We
“reference price”         they rarely if ever sold products at   invited you to review this case law and have a dialogue to determine
advertisement             those reference prices.                how you see the issues differently. We maintain this invitation and
                                                                 would like to have a discussion to determine whether we are able to



                                                                  8
                Case 2:20-cv-03332-GW-JEM Document 67 Filed 03/23/21 Page 158 of 158 Page ID
                                                 #:1363



                                                         bridge the gap and narrow the potential issues before going to the
                                                         Court.

Rog 15:                 Defendants failed to provide a   In the interest of compromise, Defendants agree to provide an
California activities   substantive answer to this       amended interrogatory response identifying Defendants’ offices or
                        interrogatory regarding          other physical facilities in the United States during the class period
                        Defendants’ activities in        and a general description of the type of work employees performed
                        California.                      at the identified facilities.




                                                          9
